Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 1 of 164 PageID #: 12




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA
                          T.S. v. Heart of Cardon, LLC, et al.
                               Appendix to Complaint


        Appendix A                     Confirmation of Diagnosis

        Appendix B                     Preauthorization Letter

        Appendix C                     Excerpt of ICD‐10‐CM Official Codebook

        Appendix D                     First Cypress Explanation of Benefits

        Appendix E                     Second Cypress Explanation of Benefits

        Appendix F                     Heart of CarDon Employee Medical Plan

        Appendix G                     Appeal Letter to Cypress

        Appendix H                     Lucent Denial of Appeal

        Appendix I                     Plan Prescription Drug Formulary

        Appendix J                     Excerpt of FDA approved uses of Risperdal

        Appendix K                     Excerpt of FDA approved uses of Abilify
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 2 of 164 PageID #: 13




                    Appendix A
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 3 of 164 PageID #: 14
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 4 of 164 PageID #: 15
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 5 of 164 PageID #: 16




                    Appendix B
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 6 of 164 PageID #: 17
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 7 of 164 PageID #: 18
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 8 of 164 PageID #: 19




                    Appendix C
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 9 of 164 PageID #: 20




      ICD-10-The Complete Official Codebook




                               AMA CPT": Coding that Moves Medicine.
                 AMA publications fund initiatives that drive improvements in patient health,
                                practice innovation and medical education.
                                                AMAstore.com
                                         .~~~-----------------11111111,1
      Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 10 of 164 PageID #: 21
                                                     Chapters. Mental, Behavioral and Neurodevelopmental Disorders                                                ICD-10-CM 2019        ~

                                                                                                l!'.!;lll F80.8 Other developmental disorders of speech and language                    ~"'11.···
                       Intellectual disabilities (F70-F79)                                                       AHA: 2017, 1Q,27                                                       ("'f.»--
                                                                                                                                                                                                   *I
      Code first any associated physical or developmental disorders                                             F80.81 Childhood onset fluency disorder
      mE!!1iIHJ   borderline intellectual functioning,   IQ above l(if to 84 (R4 7.83)                                    Cluttering NOS                                                ·-·~1
       F70 Mild intellectual disabilities                                                                                 Stuttering NOS
            IQ level 50-55 to approximately 70                                                                            mil!!li1m adult onset fluency disorder (F98.5)
            Mild mental subnormality                                                                                                       fluency disorder in conditions classified
                                                                                                                                                elsewhere (R47.82)
       F71 Moderate intellectual disabilities
            IQ level 35-40 to 50-55                                                                                                        fluency disorder (stuttering) following
            Moderate mental subnormality                                                                                                        cerebrovascular disease (/69. with
                                                                                                                                                 final characters -23)
      F72 Severe intellectual disabilities                                                                      F80.82 Social pragmatic communication disorder
           IQ 20-25 to 35-40                                                                                                 mil!!li1m Asperger's syndrome (F84.5)
           Severe mental subnormality                                                                                                      autistic disorder (F84.0)
      F73 Prnfm.md intellectual disabilities                                                                                 AHA: 2016,40,16
            IQ level below 20-25                                                                               F80.89 Other developmental disorders of speech and
            Profound mental subnormality                                                                                  language
      F78 Other intellectual disabilities                                                               F80.9 Developmental disorder of speech and language,                       \1
                                                                                                                unspecified
      F79 Unspecified intellectual disabilities
                                                                                                                  Communication disorder NOS
           Mental deficiency NOS
                                                                                                                  Language disorder NOS
           Mental subnormality NOS
                                                                                          l!'&ll:I FS 1 Specific developmental disorders of scholastic skills
       Pervasive and specific developmental disorders (FH-F89)                                          F81.0 Specific reading disorder
                                                                                                                  "Backward reading"
 l!'&ll:I F80 Specific developmental disorders of speech and language                                             Developmental dyslexia
            F80.0 Phonological disorder                                                                           Specific learning disorder, with impairment in reading
                   Dyslalia                                                                                       Specific reading retardation
                   Functional speech articulation disorder                                                        mi1J!Iilm a/exia NOS (R48.0)
                   La fling                                                                                                    dyslexia NOS (R48.(if}
                   Lisping                                                                                        DEF: Serious impairment of reading skills unexplained in relation
                   Phonological developmental disorder                                                            to general intelligence and teaching processes.
                   Speech articulation developmental disorder                                           F81.2 Mathematics disorder
                   Speech-sound disorder                                                                          Developmental acalculia
                      u;mmim       speech articulation impairment due to aphasia NOS                              Developmental arithmetical disorder
                                         (R41Jf7)                                                                 Developmental Gerstmann's syndrome
                                   speech articulation impairment due to apraxia                                  Specific learning disorder, with impairment in mathematics
                                         (R48.2)                                                                  mi1J!Iilm aca/cu/ia NOS (R48.8)
                      ~            speech articulation impairment due to hearing loss                             ~            arithmetical difficulties associated with a reading
                                         (F80.4)                                                                                     disorder (F8 7.OJ
                                   speech articulation impairment due to inte//ectua/                                          arithmetical difficulties associated with a spelling
                                        disabilities (F70-F79)                                                                       disorder (F8 7.8 7)
                                   speech articulation impairment with expressive                                              arithmetical difficulties due to inadequate teaching
                                        language developmental disorder (F8@. 7)                                                       (l55.8)
                                   speech articulation impairment with mixed receptive          l!iill!l F81.8 Other developmental disorders of scholastic skills
                                        expressive language developmental disorder
                                         (F8@.2)
                                                                                                                 FB 1.81
                                                                                                                     Disorder of written expression
                                                                                                                      Specific learning disorder, with impairment in written
            F80.1 Expressive language disorder                                                                             expression
                   Developmental dysphasia or aphasia, expressive type                                                Specific spelling disorder
                      u;mmim       mixed receptive-expressive language disorder (F8@.2)
                                                                                                            F81.89 Other developmental disorders of scholastic skills
                                   dysphasia and aphasia NOS (R41.-)
                                                                                                      F81.9 Developmental disorder of scholastic skills,                  "V
                     ~             acquired aphasia with epilepsy [Landau-Kleffner]                         unspecified
                                         (G40.80-)                                                           Knowledge acquisition disability NOS
                              selective mutism (F94.0)                                                       Learning disability NOS
                              inte//ectual disabilities (F70-F79)                                            Learning disorder NOS
                              pervasive developmental disorders (F84. -)                       F82 Specific developmental disorder of motor function
           F80.2 Mixed receptive-expressive language disorder                                       Clumsy child syndrome
                  Developmental dysphasia or aphasia, receptive type                                 Developmental coordination disorder
                  Developmental Wernicke's aphasia                                                  Developmental dyspraxia
                  mi!!!film central auditory processing disorder (H93.2S)                           mi1J!Iilm abnormalities ofgait and mobility (R26. -)
                              dysphasia or aphasia NOS (R41.-)                                                         Jack of coordination (R27.-)
                              expressive language disorder (F8@. 7)                                      ~-dlfJ        Jack of coordination secondary to intellectual disabilities
                              expressive type dysphasia or aphasia (F8@. 7)                                                 (F7@-F79)
                              word deafness (H93.25)
                                                                                          F.nl F84 Pervasive developmental disorders
                  ~           acquired aphasia with epilepsy [Landau-Kleffner]
                                         (G4@.80-)
                                                                                                       Use additional code to identify any associated medical condition and
                               pervasive developmental disorders (F84. -)                                   intellectual disabilities.
                               selective mutism (F94.@)                                               F84.0 Autistic disorder
                                                                                                                Autism spectrum disorder
                               inte//ectual disabilities (F70-F79)
                                                                                                                Infantile autism
           F80.4 Speech and language development delay due to hearing                                           Infantile psychosis
                 loss
                                                                                                                Kanner's syndrome
                   Code also type of hearing loss (H90.-, H91.-)
                                                                                                                mi1J!Iilm Asperger's syndrome (F84.5)
                                                                                                               AHA: 2017,lQ,27                                             d. · -
                                                                                                                TIP: When the encounter is focused on treatment of con 1t 10 './ 1

                                                                                                                related to autism spectrum disorder, first assign codes to 1denti Y
                                                                                                               the problem or manifestation receiving therapeutic services.



~CMS-HCC                       [iJ QPP                          ill Newborn: O            f;J Pediatric : 0-17              ITT   Maternity: 12-55
                                                                                                                                                                     IJ Adult: 15-124
556                                                                                                                                                                ICD-10-CM 2019
 Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 11 of 164 PageID #: 22
 ICD-10-CM 2019                                    Chapter 5. Mental, Behavioral and Neurodevelopmental Disorders                                                            F84.2-F95.9
             F84.2 Rett's syndrome                                                                           F91.1    Conduct disorder, childhood-onset type
                     l1m!l!1m Asperger's syndrome (F84.5)                                                              Unsocialized conduct disorder
                                  autistic disorder (F84.(})                                                           Conduct disorder, solitary aggressive type
                                  other childhood disintegrative disorder (F84.3)                                      Unsocialized aggressive disorder
             F84.3 Other childhood disintegrative disorder                         Q                         F91.2    Conduct disorder, adolescent-onset type
                     Dementia infantilis                                                                               Socialized conduct disorder
                     Disintegrative psychosis                                                                          Conduct disorder, group type
                     Heller's syndrome                                                                       F91.3    Oppositional defiant disorder
                    Symbiotic psychosis                                                                      F91.8    Other conduct disorders
                     Use additional code to identify any associated neurological                                       Other specified conduct disorder
                          condition                                                                                    Other specified disruptive disorder
                     l1m!l!1m Asperger's syndrome (F84.5)                                                    F91.9    Conduct disorder, unspecified
                                  autistic disorder (F84.@)                                                            Behavioral disorder NOS
                                  Rett's syndrome (F84.2)                                                              Conduct disorder NOS
                                                                                                                       Disruptive behavior disorder NOS
             F84.5 Asperger's syndrome
                    Asperger's disorder                                                                                Disruptive disorder NOS
                    Autistic psychopathy                                                       l.l'Zlll F93 Emotional disorders with onset specific to childhood
                    Schizoid disorder of childhood                                                           F93.0 Separation anxiety disorder of childhood
                    DEF: High-functioning form of autism. Children with this                                         f]Jii::flJimil mood [affective] disorders (F30-F39)
                    syndrome usually develop speech on schedule, are generally very                                                     nonpsychotic mental disorders (F4@-F48)
                    intelligent, and communicate well, but have considerable social
                    shortcomings. Synonym(s): AS.                                                                                       phobic anxiety disorder of childhood (F4@.8)
                                                                                                                                        social phobia (F4@. 7)
             F84.8 Other pervasive developmental disorders
                    Overactive disorder associated with intellectual disabilities and                        F93.8 Other childhood emotional disorders
                          stereotyped movements                                                                     Identity disorder
             F84.9 Pervasive developmen,al disorder, unspecified                   V                                [![(fil1J'!l1':1'.J gender identity disorder of childhood (F64.2)
                    Atypical autism                                                                          F93.9 Childhood emotional disorder, unspecified
        F88 Other disorders of psychological development                                       l.l'Zlll F94 Disorders of social functioning with onset specific to childhood
             Developmental agnosia                                                                           and adolescence
             Global developmental delay                                                                      F94.0 Selective mutism
             Other specified neurodevelopmental disorder                                                             Elective mutism
                                                                                                                     fIEJ.tJi]]JC:l pervasive developmen ta I disorders (F84. -)
        F89 Unspecified disorder of psychological development
                                                                                                                                    schizophrenia (FW.-)
             Developmenta I disorder NOS
             Neurodevelopmental disorder NOS                                                                                        specific developmental disorders of spL
                                                                                                                                         language (FS@.-)
          Behavioral and emotional disorders with onset usually                                                                     transient mutism as part of separation
            occurring in childhood and adolescence (F90-F98)                                                                             young children (F93.@)
                                                                                                             F94.1 Reactive attachment disorder of childhood
                   Codes within categories F90-F98 may be used regardless of the age
                                                                                                                     Use additional code to identify any associated failu
                   of a patient. These disorders generally have onset within the
                   childhood or adolescent years, but may continue throughout life                                         or growth retardation
                   or not be diagnosed until adulthood                                                               l1m!l!1m disinhibited attachment disorder ofchildh
                                                                                                                                    normal variation in pattern of selective a
   ml F91J Attention-deficit hyperactivity disorders                                                                 u1.:m:nm:...%l Asperger's syndrome (F84.5)
               liNctunEsl     attention deficit disorder with hyperactivity                                                         maltreatment syndromes (T74. -)
                              attention deficit syndrome with hyperactivity                                                         sexual or physical abuse in childhood, resL
               !1E!JEt:iilf:l anxiety disorders (F4@. -, F4 7. -)                                                                        psychosocial problems (Z62.87-)
                              mood [affective] disorders (F3@-F39)                                           F94.2 Disinhibited attachment disorder of childhood
                              pervasive developmental disorders (F84. -)                                             Affectionless psychopathy
                              schizophrenia (FW.-)                                                                   Institutional syndrome
             F90.0 Attention-deficit hyperactivity disorder, predominantly                                           mRm reactive attachment disorder of childhood (F94. 7)
                     inattentive type                                                                                f.J.IifilliJ~ Asperger's syndrome (F84.5)
                          Attention-deficit/hyperactivity disorder, predominantly                                                   attention-deficit hyperactivity disorders (F9@. -)
                              inattentive presentation
                                                                                                                                    hospita/ism in children (F43.2-)
             F90.1 Attention-deficit hyperactivity disorder, predominantly
                                                                                                             F94.8 Other childhood disorders of social functioning
                     hyperactive type
                          Attention-deficit/hyperactivity disorder, predominantly                            F94.9 Childhood disorder of social functioning, unspecified               V
                              hyperactive impulsive presentation                               L"B!   F95 Tic disorder
             F90.2 Attention-deficit hyperactivity disorder, combined type                                   F95.0 Transient tic disorder
                          Attention-deficit/hyperactivity disorder, combined presentation                            Provisional tic disorder
             F90.8 Attention-deficit hyperactivity disorder, other type                                      F95.1 Chronic motor or vocal tic disorder
             F90.9 Attention-deficit hyperactivity disorder, unspecified               V                     F95.2 Tourette's disorder
                     type                                                                                            Combined vocal and multiple motor tic disorder [de la Tourette]
                         Attention-deficit hyperactivity disorder of childhood or                                    Tourette's syndrome
                              adolescence NOS                                                                F95.8 Other tic disorders
                         Attention-deficit hyperactivity disorder NOS                                        F95.9 Tic disorder, unspecified
   f'm f91 Conduct disorders                                                                                         Tic NOS
               ~        antisocia/behavior(Z72.87-)
                       antisocial personality disorder (F6@.2)
              !ml.lmrn conduct problems associated with attention-deficit
                             hyperactivity disorder (F9@. -)
                        mood [affective] disorders (F3@-F39)
                       pervasive developmental disorders (F84. -)
                       schizophrenia (F2@.-)
             F91.0 Conduct disorder confined to family context




~ Additional Character Req          ~ Placeholder Alert           Manifestation             'l Unspecified              ...... Revised Text     •New Code            &   Revised Code Title
ICD-10-CM 2019
                                                                                                                                                                                        557
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 12 of 164 PageID #: 23




                     Appendix D
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 13 of 164 PageID #: 24
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 14 of 164 PageID #: 25
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 15 of 164 PageID #: 26
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 16 of 164 PageID #: 27
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 17 of 164 PageID #: 28
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 18 of 164 PageID #: 29
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 19 of 164 PageID #: 30
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 20 of 164 PageID #: 31
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 21 of 164 PageID #: 32
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 22 of 164 PageID #: 33




                     Appendix E
              Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 23 of 164 PageID J94C
                                                                                          #: 34[10,994]                                                                     I of I
                                                                                                                                Page 1 of 1

                              Cypress Benefit Administrators LLC
                              PO Box 7020
                              Appleton WI 54912-7020
-~
                                                                                                            Explanation of Benefits
             Forwarding Service Requested                                                                          RETAIN FOR TAX PURPOSES
                                                                                                                        THIS IS NOT A BILL
                                                                                                        Customer Service Information
             •11lh1•11I11 IIII··I1Ill1II'I1 Il1l ·I'• 1I1 ll hI1hl 111111111
                         1                  1            11                    11

             *******************ALL FOR AADC 460                                                                   If you have questions call
             PB-STL_LOCAL-902-ENV 10994                                         27                              (920)968-4613 or (877) 236-0844

                                                                                                           Group Name: HEART OF CARDON LLC
                                                                                                               Group#: 847
                                                                                                             Dept Code: 9447
                                                                                                                       Employee or Adult Dependent:


                                                                                                                Patient:
                                                                                                           Prepared On: 06/20/2019



        Claim#:                    201905288477                                        Provider: HOPEBRIDGE BLOOMINGTON
        Patient:                                                                     Patient#: 13-93731                     Insured Name:
       Treatment      Proc. Code          Description          Billed
                                                                        -   Not Reason     Claim             Penalty       Covered Deductible      Co-pay      Paid   Payment
         Dates                                                Amount    Covered   Code Reductions            Amount        Amount    Amount        Amount        At   Amount
 01/17-01/17/2019       97156                              $175.00          $0.00          1      $18.06       $0.00       $156.94      $156.94      $0.00      0%        $0.00
                         Column Totals                     $175.00          $0.00                 $18.06       $0.00       $156.94      $156.94      $0.00                $0.00
                         Co-pay Amount                                    $0.00                                                       Other Insurance Credits            $0.00
                     Deductible Amount                                  $156.94                                                        Total Payment Amount              $0.00
                  Out Of Pocket Amount                                    $0.00
         Over Reasonable and Customary                                    $0.00
          Patient's Responsibility:                           $156.94

 Reason Code Description
          The amount exceeds the Plan's Reasonable and Allowed Amount that generally limits the maximum amount payable to 140% of the Medicare Allowable.
          Providers are reimbursed in accordance with the governing Plan Document up to the Reasonable and Allowed Amount less any required deductibles/
          copays/coinsurance and subject to Plan limitations and exclusions as set forth in the Plan Document at the time the charges are incurred. Under the
          terms of the Plan Document, an Assignment of Benefits is valid only when a Provider accepts the Reasonable and Allowed Amount as consideration in full
          for the services rendered. Consideration in full requires that the Provider refrain from seeking any additional payment for Excess Charges directly from the
          Plan Participant (i.e. balance billing the patient). If you receive a balance bill from your provider call the Patient Advocacy Center at 888.837.2237.


 Plan Status
 Member Name                 Description                        Year                Satisfied
                             MAJOR MEDICAL OED                  2019                $770.19
 Family Totals:              MAJOR MEDICAL OED                  2019                $770.19
 Family Totals:              MAJOR MEDICAL OOP                  2019                $770.19

                                                                                                                                             Statement Totals
                                 Billed           Over Fee                  Not                Other              Claim         Deductible        Co-pay     Payment
                                Amount            Schedule              Covered            Insurance          Reductions          Amount          Amount     Amount
                               $175.00                  $0.00               $0.00               $0.00            $18.06              $156.94           $0.00              $0.00
                                                                                                                                     Other Insurance Credits              $0.00
                                                                                                                                           Adjusted Payment               $0.00

     Appeal Information

     If your claim has been denied in full or in part, and you disagree with the denial, you or your representative may submit a
     written request for a review within 180 days of this notice, along with any additional documentation to the address on this form.
     You will need be provided a written reply to your request for review within 30 days of your request. If the decision on the
     review is an adverse benefit determination, you have the right to bring a civil action under section 502-(a) of ERISA. Additional
     information regarding the review or appeal procedure is contained in your Plan Document.



     If this EOB has a denial and you believe it is in error, please reach out to your Compass Health Pro at (866)545-3133 . Your Compass Health Pro will be able to
     assist you with researching the denial and will advocate on your behalf.
          Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 24 of 164 PageID #: 35
                                                                                      J449 (10,010]                                                                        I ofS
                                                                                                                                   Page 1 of 10

                             Cypress Benefit Administrators LLC
                             PO Box 7020
                             Appleton WI 54912-7020


         Forwarding Service Requested
                                                                                                               Explanation of Benefits
                                                                                                                      RETAIN FOR TAX PURPOSES
                                                                                                                                                                                 -
                                                                                                                           THIS IS NOT A BILL
                                                                                                          Customer Service Information
         I1ll l11111l i Ii 1l I111hi1 1 1Ill1111 1 111lI1Ill11 11l 1IIiIIll1 l1 Il1 111
         *******************ALL FOR AADC 460                                                                          If you have questions call
         PB-STL_LOCAL-902-ENV 10010                                                    25                          (920)968-4613 or (877) 236-0844
                                                                                                              Group Name: HEART OF CARDON LLC
                                                                                                                  Group#: 847
                                                                                                                Dept Code: 9447
                                                                                                                          Employee or Adult Dependent:

                                                                                                                   Patient:
                                                                                                              Prepared On:



    Claim#:                        201905288514                                              Provider: HOPEBRIDGE BLOOMINGTON
    Patient:                                                                                Patient#: 13-93749     Insured Name:
   Treatment         Proc. Code          Description           Billed
                                                                              -  Not Reason     Claim           Penalty       Covered Deductible     Co-pay   Paid   Payment
     Dates                                                    Amount         Covered   Code Reductions          Amount        Amount    Amount       Amount     At   Amount
01 /15-01115/2019      97155                                 $105.00           $63.00          12    $42.00       $0.00         $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals                         $105.00           $63.00                $42.00       $0.00         $0.00       $0.00     $0.00              $0.00
                          Co-pay Amount                                         $0.00                                                   Other Insurance Credits         $0.00
                       Deductible Amount                                        $0.00                                                    Total Payment Amount           $0.00
                    Out Of Pocket Amount                                        $0.00
     Over Reasonable and Customary                                              $0.00
      Patient's Responsibility:                               $63.00
    Claim#:                        201905288516
    Patient:
   Treatment         Proc. Code          Description          Billed             Not Reason     Claim           Penalty      Covered Deductible      Co-pay   Paid   Payment
     Dates                                                   Amount          Covered   Code Reductions          Amount       Amount    Amount        Amount     At   Amount
01/15-01/15/2019       97153                               $1,050.00         $630.00          12    $420.00      $0.00          $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals                       $1,050.00         $630.00                $420.00      $0.00          $0.00       $0.00     $0.00              $0.00
                         Co-pay Amount                                          $0.00                                                   Other Insurance Credits         $0.00
                      Deductible Amount                                         $0.00                                                    Total Payment Amount           $0.00
                   Out Of Pocket Amount                                         $0.00
     Over Reasonable and Customary                                              $0.00
      Patient's Responsibility:                              $630.00
    Claim#:                       201905288517
    Patient:
   Treatment         Proc. Code          Description          Billed             Not Reason     Claim           Penalty      Covered    Deductible   Co-pay   Paid   Payment
     Dates                                                   Amount          Covered   Code Reductions          Amount       Amount       Amount     Amount     At   Amount
01/10-01/10/2019      97153                                  $840.00         $504.00          12    $336.00      $0.00          $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals                         $840.00         $504.00                $336.00      $0.00          $0.00       $0.00     $0.00              $0.00
                       Co-pay Amount                                            $0.00                                                   Other Insurance Credits         $0.00
                    Deductible Amount                                           $0.00                                                    Total Payment Amount           $0.00
                 Out Of Pocket Amount                                           $0.00
     Over Reasonable and Customary                                              $0.00
      Patient's Responsibility:                              $504.00
            Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 25 of 164 PageID #: 36
                                                                                                            Page 2 of 10




--   Claim#:
     Patient:
                                  201905288518

    Treatment        Proc. Code      Description     Billed        Not Reason     Claim      Penalty   Covered Deductible     Co-pay   Paid   Payment
      Dates                                         Amount     Covered   Code Reductions     Amount    Amount    Amount       Amount     At   Amount
 02/06-02/06/2019     97155                         $210.00    $126.00        12    $84.00    $0.00      $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals                $210.00    $126.00              $84.00    $0.00      $0.00       $0.00     $0.00              $0.00
                      Co-pay Amount                              $0.00                                           Other Insurance Credits          $0.00
                  Deductible Amount                              $0.00                                            Total Payment Amount            $0.00
               Out Of Pocket Amount                              $0.00
      Over Reasonable and Customary                              $0.00
       Patient's Responsibility:                    $126.00
     Claim#:                      201905288519                              Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                              Patient#: 13-93730     Insured Name:
    Treatment        Proc. Code      Description     Billed
                                                               -   Not Reason     Claim      Penalty   Covered   Deductible   Co-pay   Paid   Payment
      Dates                                         Amount     Covered   Code Reductions     Amount    Amount      Amount     Amount     At   Amount
 01/14-01/14/2019      97153                        $910.00    $546.00        12   $364.00    $0.00      $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals                $910.00    $546.00             $364.00    $0.00      $0.00       $0.00     $0.00              $0.00
                      Co-pay Amount                              $0.00                                           Other Insurance Credits          $0.00
                  Deductible Amount                              $0.00                                            Total Payment Amount            $0.00
               Out Of Pocket Amount                              $0.00
      Over Reasonable and Customary                              $0.00
       Patient's Responsibility:                    $546.00
     Claim#:                      201905292403                              Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                              Patient#: 13-93726     Insured Name:
     Treatment       Proc. Code      Description     Billed
                                                               -   Not Reason    Claim       Penalty   Covered Deductible     Co-pay   Paid   Payment
       Dates                                        Amount     Covered  Code Reductions      Amount    Amount    Amount       Amount     At   Amount
 01 /22-01122/2019     97153                       $1,050.00   $630.00        12   $420.00     $0.00     $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals               $1,050.00   $630.00             $420.00     $0.00     $0.00       $0.00     $0.00              $0.00
                          Co-pay Amount                          $0.00                                           Other Insurance Credits          $0.00
                       Deductible Amount                         $0.00                                            Total Payment Amount            $0.00
                    Out Of Pocket Amount                         $0.00
      Over Reasonable and Customary                              $0.00
       Patient's Responsibility:                    $630.00
     Claim#:                      201905292407
     Patient:
     Treatment       Proc. Code      Description     Billed        Not Reason     Claim      Penalty   Covered Deductible     Co-pay   Paid   Payment
       Dates                                        Amount     Covered   Code Reductions     Amount    Amount    Amount       Amount     At   Amount
 01/23-01/23/2019      97153                       $1,050.00   $630.00        12   $420.00     $0.00     $0.00       $0.00     $0.00    0%        $0.00
                       Column Totals               $1,050.00   $630.00             $420.00     $0.00     $0.00       $0.00     $0.00              $0.00
                      Co-pay Amount                                $0.00                                         Other Insurance Credits          $0.00
                  Deductible Amount                                $0.00                                          Total Payment Amount            $0.00
               Out Of Pocket Amount                                $0.00
      Over Reasonable and Customary                                $0.00
       Patient's Responsibility:                    $630.00
                Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 26 of 164 PageID J449
                                                                                            #: 37[I0.010] 2 of5
                                                                                                              Page 3of10

                               Cypress Benefit Administrators LLC


-
                               PO Box 7020
                               Appleton WI 54912-7020

         Claim#:                      201905292409
         Patient:
        Treatment        Proc. Code      Descriplion      Billed       Nol Reason     Claim    Penalty   Covered Deductible    Co-pay    Paid   Payment
          Dates                                          Amount    Covered   Code Reductions   Amount    Amount    Amount      Amount      At   Amount
    01122-01/22/2019       97155                        $420.00    $252.00      12   $168.00     $0.00     $0.00       $0.00     $0.00    0%        $0.00
                           Column Totals                $420.00    $252.00           $168.00     $0.00     $0.00       $0.00     $0.00              $0.00

                         Co-pay Amount                               $0.00                                         Other Insurance Credits          $0.00
                     Deductible Amount                               $0.00                                          Total Payment Amount            $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00

          Patient's Responsibility:                      $252.00
        Claim#:                       201905292410                            Provider: HOPEBRIDGE BLOOMINGTON
        Patient:                                                             Patient#: 13-93729     Insured Name:
       Treatment         Proc. Code      Description      Billed
                                                                   -   Not Reason     Claim    Penalty   Covered Deductible    Co-pay    Paid   Payment
         Dates                                           Amount    Covered   Code Reductions   Amount    Amount    Amount      Amount      At   Amount

    01 /09-01 109/2019     97153                        $875.00    $525.00      12   $350.00     $0.00     $0.00       $0.00    $0.00     0%        $0.00
                           Column Totals                $875.00    $525.00           $350.00     $0.00     $0.00       $0.00    $0.00               $0.00

                         Co-pay Amount                               $0.00                                         Other Insurance Credits         $0.00
                     Deductible Amount                               $0.00                                          Total Payment Amount           $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00

          Patient's Responsibility:                     $525.00
        Claim#:                       201905292412                            Provider: HOPEBRIDGE BLOOMINGTON
        Patient:                                                             Patient#: 13-93743     Insured Name:
       Treatment         Proc. Code      Description      Billed
                                                                   -   Not Reason     Claim    Penalty   Covered Deductible    Co-pay    Paid   Payment
         Dates                                           Amount    Covered   Code Reductions   Amount    Amount    Amount      Amount      At   Amount
    01/31 -01/31/2019      97153                        $490.00    $294.00      12   $196.00    $0.00      $0.00       $0.00    $0.00     0%        $0 .00
                           Column Totals                $490.00    $294.00           $196.00    $0.00      $0.00       $0.00    $0.00               $0.00

                         Co-pay Amount                               $0.00                                         Other Insurance Credits         $0.00
                     Deductible Amount                               $0.00                                          Total Payment Amount           $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00

          Patient's Responsibility:                     $294.00
        Claim#:                       201905292414                            Provider: HOPEBRIDGE BLOOMINGTON
        Patient:                                                             Patient#: 13-93744     Insured Name:
       Treatment         Proc. Code      Description     Billed        Not Reason     Claim    Penalty   Covered Deductible    Co-pay    Paid   Payment
         Dates                                          Amount     Covered   Code Reductions   Amount    Amount    Amount      Amount      At   Amount

    02/01-02/01/2019      97153                        $1,050.00   $630.00      12   $420.00    $0.00      $0.00       $0.00    $0.00     0%        $0.00
                           Column Totals               $1,050.00   $630.00           $420.00    $0.00      $0.00       $0.00    $0.00               $0.00

                         Co-pay Amount                              $0.00                                          Other Insurance Credits         $0.00
                     Deductible Amount                              $0.00                                           Total Payment Amount           $0.00
                  Out Of Pocket Amount                              $0.00
         Over Reasonable and Customary                              $0.00

          Patient's Responsibility:                     $630.00
           Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 27 of 164 PageID #: 38
                                                                                                          Page 4of10




                                                                                                                                                        -   I


    Claim#:                      201905292415
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim    Penalty   Covered Deductible     Co-pay   Paid   Payment
     Dates                                          Amount     Covered   Code Reductions   Amount    Amount    Amount       Amount     At   Amount
                                                   $140.00      $84.00      12    $56.00    $0.00      $0.00       $0.00     $0.00    0%        $0.0
                                  als              $140.00      $84.00            $56.00    $0.00      $0.00       $0.00     $0.00              $ .
                      Co-pay Amount                              $0.00                                         Other Insurance Credits         $0.00
                   Deductible Amount                             $0.00                                          Total Payment Amount           $0.00
                Out Of Pocket Amount                             $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $84.00
    Claim#:                      201905292417                             Provider: HOPEBRIDGE BLOOMINGTON
    Patient:                                                             Patient#: 13-93734     Insured Name:
   Treatment        Proc. Code      Description      Billed
                                                               -   Not Reason     Claim    Penalty   Covered Deductible     Co-pay   Paid   Payment
     Dates                                          Amount     Covered   Code Reductions   Amount    Amount    Amount       Amount     At   Amount
02/08-02/08/2019     97153                        $1 ,050.00   $630.00      12   $420.00    $0.00      $0.00       $0.00     $0.00    0%        $0.00
                      Column Totals               $1,050.00    $630.00           $420.00    $0.00      $0.00       $0.00     $0.00              $0.00
                      Co-pay Amount                              $0.00                                         Other Insurance Credits          $0.00
                   Deductible Amount                             $0.00                                          Total Payment Amount            $0.00
                Out Of Pocket Amount                             $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $630.00
    Claim#:                      201905292420
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim    Penalty   Covered   Deductible   Co-pay   Paid   Payment
     Dates                                          Amount     Covered   Code Reductions   Amount    Amount      Amount     Amount     At   Amount
02/05-02/05/2019      97153                       $1 ,050.00   $630.00      12   $420.00     $0.00     $0.00       $0.00     $0.00    0%        $0.00
                      Column Totals               $1,050.00    $630.00           $420.00     $0.00     $0.00       $0.00     $0.00              $0.00
                      Co-pay Amount                              $0.00                                         Other Insurance Credits          $0.00
                   Deductible Amount                             $0.00                                          Total Payment Amount              .00
                Out Of Pocket Amount                             $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $630.00
    Claim#:                      201905292431
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim    Penalty   Covered Deductible     Co-pay   Paid   Payment
     Dates                                          Amount     Covered   Code Reductions   Amount    Amount    Amount       Amount     At   Amount
01 /29-01129/2019    97155                         $140.00      $84.00      12    $56.00     $0.00     $0.00       $0.00     $0.00    0%        $0.00
                      Column Totals                $140.00      $84.00            $56.00     $0.00     $0.00       $0.00     $0.00              $0.00
                     Co-pay Amount                               $0.00                                         Other Insurance Credits          $0.00
                 Deductible Amount                               $0.00                                          Total Payment Amount              .00
              Out Of Pocket Amount                               $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $84.00
          Case 1:20-cv-01699-TWP-MG Document 1-1   J.J.f') Filed 06/22/20
                                              20 \906 I 8B02
                                               11195
                                                                          Page 28 of 164 PageID #:
                                                                                 \ 1')1(1
                                                                                                   39
                                                                                                J449 (10,0 IOJ 3 ors
                                                                                                             Page 5of10


                          Cypress Benefit Administrators LLC



                                                                                                                                                           --
                          PO Box 7020                                                          Enrollee:
                          Appleton WI 54912-7020                                               Group#: B47

    Claim#:                      201905292438                             Provider: HOPEBRIDGE BLOOMINGTON
    Patient:                                                             Patient#: 13-93751              Insured Name:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
     Dates                                          Amount     Covered   Code Reductions      Amount    Amount    Amount      Amount      At   Amount
01/17-01 117/2019     97153                       $1 ,050.00   $630.00      12     $420.00      $0.00     $0.00       $0.00     $0.00    0%        $0.00
                      Column Totals               $1,050.00    $630.00             $420.00      $0.00     $0.00       $0.00     $0.00              $0.00
                     Co-pay Amount                               $0.00                                            Other Insurance Credits          $0.00
                 Deductible Amount                               $0.00                                             Total Payment Amount            $0.00
              Out Of Pocket Amount                               $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $630.00
    Claim#:                      201905292439
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
     Dates                                          Amount     Covered   Code Reductions      Amount    Amount    Amount      Amount      At   Amount
02107-0210712019      97153                       $1 ,050.00   $630.00      12     $420.00      $0.00     $0.00       $0.00    $0.00     0%        $0.00
                       Column Totals              $1 ,050.00   $630.00             $420.00      $0.00     $0.00       $0.00    $0.00               $0.00
                     Co-pay Amount                               $0.00                                            Other Insurance Credits          $0.00
                 Deductible Amount                               $0.00                                             Total Payment Amount            $0.00
              Out Of Pocket Amount                               $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $630.00
    Claim#:                      201905292441
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
     Dates                                          Amount     Covered   Code Reductions      Amount    Amount    Amount      Amount      At   Amount
02/07-02/0712019     97155                          $210.00    $126.00      12       $84.00     $0.00     $0.00       $0.00    $0.00     0%        $0.0
                      Column Totals                 $210.00    $126.00               $84.00     $0.00     $0.00       $0.00    $0.00               $0.00
                     Co-pay Amount                               $0.00                                            Other Insurance Credits         $0.00
                 Deductible Amount                               $0.00                                             Total Payment Amount           $0.00
              Out Of Pocket Amount                               $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $126.00
    Claim#:                      201905292457
    Patient:
   Treatment        Proc. Code      Description      Billed        Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
     Dates                                          Amount     Covered   Code Reductions      Amount     Amount   Amount      Amount      At   Amount
01/16-01/16/2019     97153                        $1 ,050.00   $630.00      12    $420.00      $0.00      $0.00       $0.00    $0.00     0%        $0.00
                      Column Totals               $1,050.00    $630.00            $420.00      $0.00      $0.00       $0.00    $0.00               $0.00
                     Co-pay Amount                               $0.00                                            Other Insurance Credits         $0.00
                 Deductible Amount                               $0.00                                             Total Payment Amount           $0.00
              Out Of Pocket Amount                               $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Res pons i bi Iity:                 $630.00
               Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 29 of 164 PageID #: 40
                                                                                                                  Page 6of10




--    Claim#:                         201905292462
      Patient:
     Treatment           Proc. Code      Description      Billed        Not Reason    Claim        Penalty   Covered Deductible    Co-pay    Paid   Payment
       Dates                                             Amount     Covered  Code Reductions       Amount    Amount    Amount      Amount      At   Amount
 01 /11 -01 /11 /2019      97155                        $280.00     $168.00       12    $112 .00    $0.00      $0.00       $0.00     $0.00    0%        $0.00
                           Column Totals                $280.00     $168.00             $112.00     $0.00      $0.00       $0.00     $0.00              $0.00

                       Co-pay Amount                                  $0.00                                            Other Insurance Cred its         $0.00
                   Deductible Amount                                  $0.00                                             Total Payment Amount            $0.00
                Out Of Pocket Amount                                  $0.00
       Over Reasonable and Customary                                  $0.00

        Patient's Responsibility:                        $168.00
      Claim#:                         201905292496                               Provider: HOPEBRIDGE BLOOMINGTON
      Patient:                                                                  Patient#: 13-93750     Insured Name:
     Treatment           Proc. Code      Description      Billed
                                                                    -   Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
       Dates                                             Amount     Covered   Code Reductions      Amount    Amount    Amount      Amount      At   Amount
 02/06-02/06/2019          97153                       $1 ,050.00   $630.00        12   $420.00     $0.00      $0.00       $0.00     $0.00    0%        $0.00
                           Column Totals               $1,050.00    $630.00             $420.00     $0.00      $0.00       $0.00     $0.00              $0.00
                              Co-pay Amount                           $0.00                                            Other Insurance Credits          $0.00
                           Deductible Amount                          $0.00                                             Total Payment Amount            $0.00
                        Out Of Pocket Amount                          $0.00
        Over Reasonable and Customary                                 $0.00
         Patient's Responsibility:                       $630.00
      Claim#:                         201905292526                               Provider: HOPEBRIDGE BLOOMINGTON
      Patient:                                                                  Patient#: 13-93742     Insured Name:
     Treatment           Proc. Code      Description      Billed
                                                                    -   Not Reason     Claim       Penalty   Covered Deductible    Co-pay    Paid   Payment
       Dates                                             Amount     Covered   Code Reductions      Amount    Amount    Amount      Amount      At   Amount
 01/28-01/28/2019          97153                       $1 ,050.00   $630.00        12   $420.00      $0.00     $0.00       $0.00     $0.00    0%        $0.00
                           Column Totals               $1,050.00    $630.00             $420.00      $0.00     $0.00       $0.00     $0.00              $0.00
                              Co-pay Amount                           $0.00                                            Other Insurance Credits          $0.00
                           Deductible Amount                          $0.00                                             Total Payment Amount            $0.00
                        Out Of Pocket Amount                          $0.00
        Over Reasonable and Customary                                 $0.00
         Patient's Responsibility:                       $630.00
      Claim#:                         201905292543                               Provider: HOPEBRIDGE BLOOMINGTON
      Patient:                                                                  Patient#: 13-93728     Insured Name:
     Treatment           Proc. Code      Description      Billed        Not Reason    Claim        Penalty   Covered Deductible    Co-pay    Paid   Payment
       Dates                                             Amount     Covered  Code Reductions       Amount    Amount    Amount      Amount      At   Amount
 01 /11 -01 /11 /2019      97153                       $1,050.00    $630.00        12   $420.00      $0.00     $0.00       $0.00     $0.00    0%        $0.00
                           Column Totals               $1,050.00    $630.00             $420.00      $0.00     $0.00       $0.00     $0.00              $0.00
                              Co-pay Amount                             $0.00                                          Other Insurance Credits          $0.00
                           Deductible Amount                            $0.00                                           Total Payment Amount            $0.00
                        Out Of Pocket Amount                            $0.00
        Over Reasonable and Customary                                   $0.00
         Patient's Responsibility:                       $630.00
            Case 1:20-cv-01699-TWP-MG Document 1-1   J.j.1" Filed 06/22/20
                                                201906 JXRU2
                                                 JO'J!'i
                                                                           Page 30 of 164 PageID #:
                                                                                    IJ97l,
                                                                                                 J44941
                                                                                                      [10,010] 4 of 5
                                                                                                                Page 7of 10

                            Cypress Benefit Administrators LLC


--    Claim#:
      Patient:
                            PO Box 7020
                            Appleton WI 549 12-7020

                                   201905292561
                                                                                                 Enrollee:
                                                                                                  Group#: B47

                                                                            Provider: HOPEBRIDGE BLOOMINGTON
                                                                           Patient#: 13-93738     Insured Name:
     Treatment        Proc. Code      Description      Billed       Not Reason    Claim         Penalty   Covered Deductible      Co-pay     Paid   Payment
       Dates                                          Amount    Covered  Code Reductions        Amount    Amount    Amount        Amount       At   Amount
 01/30-01/30/2019       97155                        $280.00    $168.00       12      $112.00     $0.00     $0.00        $0.00      $0.00     0%        $0.00
                         Column Totals               $280.00    $1 68.00              $112.00     $0.00     $0.00        $0.00      $0.00               $0.00

                            Co-pay Amount                         $0.00                                             Other Ins urance Credits            $0.00
                         Deductible Amo unt                       $0. 00                                             To ta l Payment Amount             $0.00
                     O ut Of Pocket Amount                        $0.00
      Over Reasonable and Customary                               $0.00

       Patient's Responsibility:                     $168.00
      Claim#:                      201905292569
      Patient:
     Treatment        Proc. Code      Description      Billed                          Claim    Penalty   Covered Deductible      Co-pay     Paid   Payment
       Dates                                         Amount                        Reductions   Amount    Amount    Amount        Amount       At   Amount
 01/29-01/29/2019       97153                       $1,050.00   $630.00       12     $420.00      $0.00     $0.00        $0.00      $0.00     0%        $0.00
                         Column Totals              $1,050.00   $630.00              $420.00      $0.00     $0.00        $0.00      $0.00               $0.00

                           Co-pay A mount                         $0.00                                             Other Insurance Credits            $0.00
                        Deductible Amount                         $0 .00                                             Total Payment Amount              $0.00
                     Out Of Pocket Amount                         $0.00
      Over Reasonable and Customary                               $0 .00

       Patient's Responsibility:                     $630.00
     Claim#:                       201905292571                             Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                              Patient#: 13-93741     Insured Name:
    Treatment         Proc. Code      Description     Billed        Not Reason     Claim        Penalty   Covered Deductible      Co-pay     Paid   Payment
      Dates                                          Amount     Covered   Code Reductions       Amount    Amount    Amount        Amount       At   Amount
 01/08-01/08/2019       97153                        $945.00    $567 .00     12      $378.00      $0.00     $0.00        $0.00      $0.00     0%        $0 .00
                        Column Totals                $945.00    $567.00              $378.00      $0.00     $0.00        $0.00      $0.00               $0.00

                       Co-pay Amount                              $0.00                                             Othe r Ins ura n ce Credits        $0.00
                    Deductible Amount                             $0.00                                              Tota l Pa yme nt Amoun t          $0.00
                 Out Of Pocket Amou nt                            $0.00
      Over Reasonable and Cust omary                              $0.00

       Patient's Responsibility:                     $567.00
     Claim#:                       201905292610
     Patient:
    Treatment         Proc. Code      Description     Billed        Not Reason     Claim        Penalty   Covered Deductible      Co-pay     Paid   Payment
      Dates                                          Amount     Covered   Code Reductions       Amount    Amount    Amount        Amount       At   Amount
 01/30-01 /30/2019      97153                        $910.00    $546.00      12      $364.00     $0.00      $0.00        $0.00      $0.00     0%        $0.00
                        Column Totals                $910.00    $546.00              $364.00     $0.00      $0.00        $0.00      $0.00               $0.00

                       Co-pay Amount                              $0.00                                             Other Ins ura n ce Cre dits        $0.00
                    Deductible Amount                             $0.00                                              To ta l Payme nt A mount          $0.00
                 Out Of Pocket Amount                             $0.00
      Over Reasonable and Customary                              $0.00

       Patient's Responsibility :                    $546.00
            Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 31 of 164 PageID #: 42
                                                                                                             Page 8of10



                                                                                                                                                            - ,
     Claim#:                      201905292611                               Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                               Patient#: 13-93733     Insured Name:
    Treatment        Proc. Code      Description      Billed
                                                                -   Not Reason     Claim      Penalty   Covered Deductible    Co-pay   Paid     Payment
      Dates                                          Amount     Covered   Code Reductions     Amount    Amount    Amount      Amount     At     Amount
01 /21 -01/2112019     97153                       $1 ,050.00   $630.00        12   $420.00    $0.00      $0.00       $0.00    $0.00    0%          $0.00
                       Column Totals               $1,050.00    $630.00             $420.00    $0.00      $0.00       $0.00    $0.00                $0.00
                     Co-pay Amount                                  $0.00                                         Other Insurance Credits          $0.00
                 Deductible Amou nt                                 $0.00                                          Total Payment Amount            $0.00
              Out Of Pocket Amount                                  $0.00
     Over Reasonable and Customary                                  $0.00
      Patient's Responsibility:                      $630.00
     Claim#:                      201905292612                               Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                               Patient#: 13-93745     Insured Name:
    Treatment        Proc. Code      Description      Billed
                                                                -   Not Reason     Claim      Penalty   Covered Deductible    Co-pay   Paid     Payment
      Dates                                          Amount     Covered   Code Reductions     Amount    Amount    Amount      Amount     At     Amount
02/04-02/04/2019       97153                       $1 ,050.00   $630.00        12   $420.00    $0.00      $0.00       $0.00    $0.00    0%          $0.00
                       Column Totals               $1,050.00    $630.00             $420.00    $0.00      $0.00       $0.00    $0.00                $0.00
                     Co-pay Amount                                  $0.00                                         Other Insurance Credits          $0.00
                 Deductible Amount                                  $0.00                                          Total Payment Amount            $0.00
              Out Of Pocket Amount                                  $0.00
     Over Reasonable and Customary                                  $0.00
      Patient's Responsibility:                      $630.00
     Claim#:                      201905292613
     Patient:
    Treatment        Proc. Code      Description      Billed        Not Reason     Claim      Penalty   Covered Deductible    Co-pay   Paid     Payment
      Dates                                          Amount     Covered   Code Reductions     Amount    Amount    Amount      Amount     At     Amount
01 /24-01/24/2019      97153                       $1 ,050.00   $630.00        12   $420.00    $0.00      $0.00       $0.00    $ .00        %         .00
                       Column Totals               $1,050.00    $630.00             $420.00    $0.00      $0.00       $0.0                            .00
                          Co-pay Amount                           $0.00                                           Other Insurance Credits          $0.00
                       Deductible Amount                          $0.00                                            Total Payment Amount            $0.00
                    Out Of Pocket Amount                          $0.00
     Over Reasonable and Customary                                $0.00
      Patient's Responsibility:                      $630.00
     Claim#:                      201905292615                               Provider: HOPEBRIDGE BLOOMINGTON
     Patient:                                                               Patient#: 13-93735     Insured Name:
    Treatment        Proc. Code      Description      Billed        Not Reason     Claim      Penalty   Covered Deductible    Co-pay   Paid     Payment
      Dates                                          Amount     Covered   Code Reductions     Amount    Amount    Amount      Amount     At     Amount
01 /16-01116/2019      97155                        $315.00     $189.00        12   $126.00    $0.00      $0.00       $0.00    $0.00    0%          $0.00
                       Column Totals                $315.00     $189.00             $126.00    $0.00      $0.00       $0.00    $0.00                $0.00
                       Co-pay Amount                             $0.00                                            Other Insurance Credits          $0.00
                    Deductible Amount                            $0.00                                             Total Payment Amount            $0.00
                 Out Of Pocket Amount                            $0.00
     Over Reasonable and Customary                               $0.00
      Patient's Responsibility:                     $189.00
                                                  201 90611m 02
              Case 1:20-cv-01699-TWP-MG Document 1-1   J-149 Filed 06/22/20 Page 32 of 164 PageID #: 43
                                                                                                  1449 [10,0I0] 5 ors
                                                                                     !(19~   1"'97G
                                                                                                                         Page 9of10

                              Cypress Benefit Adm inistrators LLC


                                                                                                                                                                         --
                              PO Box 7020                                                                 Enrollee:
                              Appleton WI 54912-7020                                                       Group#: B47
r

         Claim#:                     201905292617                              Provider: HOPEBRIDGE BLOOMINGTON
         Patient:                                                            Patient#: 13-93740
        Treatment       Proc. Code       Description      Billed
                                                                    -  Not Reason     Claim
                                                                                                     Insured Name:
                                                                                                         Penalty   Covered Deductible    Co-pay    Paid    Payment
          Dates                                          Amount    Covered   Code Reductions             Amount    Amount    Amount      Amount      At    Amount
    02/11-02/1112019      97153                         $840.00    $504.00      12             $336.00     $0.00     $0.00       $0.00     $0.00    0%           $0.00
                          Column Totals                 $840.00    $504.00                    $336.00      $0.00     $0.00       $0.00     $0.00                 $0.00
                         Co-pay Amount                               $0.00                                                   Other Insurance Credits            $0.00
                     Deductible Amount                               $0.00                                                    Total Payment Amount              $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00
          Patient's Responsibility:                     $504.00
         Claim#:                     201905292618                              Provider:          HOPEBRIDGE BLOOMINGTON
         Patient:                                                            Patient#:          13-93752      Insured Name:
        Treatment       Proc. Code      Description      Billed        Not Reason     Claim              Penalty   Covered Deductible    Co-pay    Paid    Payment
          Dates                                         Amount     Covered   Code Reductions             Amount    Amount    Amount      Amount      At    Amount
    01 /18-01118/2019     97153                        $1,050.00   $630.00      12            $420.00      $0.00     $0.00       $0.00    $0.00     0%          $0.00
                          Column Totals                $1,050.00   $630.00                    $420.00      $0.00     $0.00       $0.00    $0.00                 $0.00
                         Co-pay Amou nt                              $0.00                                                   Other Insurance Credits            $0.00
                     Deductible Amount                               $0.00                                                    Total Payment Amount              $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00

          Patient's Responsibility:                     $630.00
         Claim#:                     201905292619                             Provider:               MEDEXPRESS URGENT CARE INDIANA
        Patient:                                                                               23951743V3908
        Treatment       Proc. Code      Description      Billed
                                                                    -        Patient#:
                                                                       Not Reason     Claim              Penalty
                                                                                                                    Insured Name:
                                                                                                                   Covered Deductible    Co-pay    Paid    Payment
          Dates                                         Amount     Covered   Code Reductions             Amount    Amount    Amount      Amount      At    Amount
    03/23-03/23/2019      99214       OFFICE VISIT      $240.00      $0.00       1              $94.71    $0.00    $145.29     $145.29    $0.00     0%          $0.00
    03/23-03/23/2019      73630        X-RAY/LABS       $113.00      $0.00       1              $84.57    $0.00     $28.43      $28.43    $0.00     0%          $0.00
                          Column Totals                 $353.00      $0.00                    $179.28     $0.00    $173.72     $173.72    $0.00                 $0.00

                         Co-pay Amount                               $0.00                                                   Other Insurance Credits            $0.00
                     Deductible Amount                             $173.72                                                    Total Payment Amount              $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00
          Patient's Responsibility:                     $173.72
        Claim#:                      201905294752
        Patient:
        Treatment       Proc. Code      Description      Billed        Not Reason     Claim              Penalty   Covered Deductible    Co-pay    Paid    Payment
          Dates                                         Amount     Covered   Code Reductions             Amount    Amount    Amount      Amount      At    Amount
    04/15-04/15/2019     99214        OFFICE VISIT      $240.00      $0.00       3            $132.97     $0.00    $107.03     $107.03    $0.00     0%          $0.00
                          Column Totals                 $240.00      $0.00                    $132.97     $0.00    $107.03     $107.03    $0.00                 $0.00

                         Co-pay Amount                               $0.00                                                   Other Insurance Credits            $0.00
                     Deductible Amount                             $107.03                                                    Total Payment Amount              $0.00
                  Out Of Pocket Amount                               $0.00
         Over Reasonable and Customary                               $0.00

          Patient's Responsibility:                     $107.03

    Reason Code Description
          The amount exceeds the Plan's Reasonable and Allowed Amount that generally limits the maximum amount payable to 140% of the Medicare Allowable.
          Providers are reimbursed in accordance with the governing Plan Document up to the Reasonable and A llowed Amount less any required deductibles/
          copays/coinsurance and subject to Plan limitations and exclusions as set forth in the Plan Document at the time the charges are incurred. Under the
          terms of the Plan Document, an Assignment of Benefits is valid only when a Provider accepts the Reasonable and Allowed Amount as consideration in full
          for the services rendered. Consideration in full requires that the Provider refrain from seeking any additional payment for Excess Charges directly from the
          Plan Participant (i.e. balance billing the patient). If you receive a balance bill from your provider call the Patient Advocacy Center at 888.837.2237.

    2     No benefits allowed for this service/diagnosis. See the General Exclusions under your plan.
            Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 33 of 164 PageID #: 44
                                                                                                             Page 10of10




13    Healthsmart Network Discount. Patient is not liable.

 Plan Status
Member Name          Description                     Year                Satisfied
                     MAJOR MEDICAL OED               2019                $613.25
Family Totals:       MAJOR MEDICAL OED               2019                $613.25
Family Totals:       MAJOR MEDICAL OOP               2019                $613.25

                                                                                                                           Statement Totals
                          Billed          Over Fee                Not               Other        Claim        Deductible          Co-pay         Payment
                         Amount           Schedule            Covered           Insurance    Reductions         Amount            Amount         Amount
                      $26,353.00             $0.00          $15,456.00               $0.00   $10,616.25          $280.75            $0.00                  $0.00
                                                                                                                 Other Insurance Credits                   $0.00
                                                                                                                      Adjusted Payment                     $0.00

 Appeal Information
 If your claim has been denied in full or in part, and you disagree with the denial, you or your representative may submit a
 written request for a review within 180 days of this notice, along with any additional documentation to the address on this form.
 You will need be provided a written reply to your request for review within 30 days of your request. If the decision on the
 review is an adverse benefit determination, you have the right to bring a civil action under section 502-(a) of ERISA. Additional
 information regarding the review or appeal procedure is contained in your Plan Document.


 If this EOB has a denial and you believe it is in error, please reach out to your Compass Health Pro at (866)545-3133. Your Compass Health Pro will be able to
 assist you with researching the denial and will advocate on your behalf.
Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 34 of 164 PageID #: 45




                     Appendix F
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 35 of 164 PageID #: 46




                                  Heart of CarDon, LLC
                                          Employee Benefit Plan




                              Plan Document and Summary Plan Description
                                              Effective: January 01, 2019
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 36 of 164 PageID #: 47




                                                              TABLE OF CONTENTS

            ESTABLISHMENT OF THE PLAN: ADOPTION OF THE PLAN DOCUMENT AND SUMMARY
            PLAN DESCRIPTION ................................................................................................................ 2
            INTRODUCTION AND PURPOSE; GENERAL PLAN INFORMATION ...................................... 3
            DEFINITIONS ............................................................................................................................ 6
            ELIGIBILITY FOR COVERAGE ................................................................................................27
            TERMINATION OF COVERAGE ..............................................................................................34
            CONTINUATION OF COVERAGE ............................................................................................36
            GENERAL LIMITATIONS AND EXCLUSIONS .........................................................................44
            PLAN ADMINISTRATION .........................................................................................................47
            CLAIM PROCEDURES; PAYMENT OF CLAIMS ......................................................................50
            COORDINATION OF BENEFITS ..............................................................................................64
            MEDICARE ...............................................................................................................................66
            THIRD PARTY RECOVERY, SUBROGATION AND REIMBURSEMENT .................................67
            MISCELLANEOUS PROVISIONS.............................................................................................72
            SUMMARY OF BENEFITS .......................................................................................................76
               Dialysis Treatment - Outpatient .............................................................................................78
               Transplant Network ...............................................................................................................80
               Summary of Benefits – Medical – Heart of CarDon PPO .......................................................83
               Summary of Benefits – Medical – Heart of CarDon Plan 1 ....................................................88
               Summary of Benefits – Medical – Heart of CarDon Plan 2 ....................................................92
            MEDICAL BENEFITS................................................................................................................96
               Exclusions ...........................................................................................................................104
            UTILIZATION MANAGEMENT AND PRE-CERTIFICATION ...................................................107
            PRESCRIPTION DRUG BENEFITS .......................................................................................110
            HIPAA PRIVACY ....................................................................................................................117
            HIPAA SECURITY ..................................................................................................................123
            PARTICIPANT'S RIGHTS .......................................................................................................125
               APPENDIX A: NOTICE OF NONDISCRIMINATION ...........................................................127




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                                                1
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 37 of 164 PageID #: 48




                       ESTABLISHMENT OF THE PLAN: ADOPTION OF THE PLAN DOCUMENT
                                    AND SUMMARY PLAN DESCRIPTION
            THIS PLAN DOCUMENT AND SUMMARY PLAN DESCRIPTION (“Plan Document”), made by Heart of
            CarDon, LLC (the "Company” or the “Plan Sponsor”) as of January 01, 2019, hereby sets forth the
            provisions of the Heart of CarDon, LLC Employee Benefit Plan (the “Plan”). Any wording which may be
            contrary to Federal Laws or Statutes is hereby understood to meet the standards set forth in such. Also,
            any changes in Federal Laws or Statutes which could affect the Plan are also automatically a part of the
            Plan, if required. This Plan is intended to meet all Internal Revenue Service (IRS) regulations of a Health
            Savings Account (HSA)-qualified “High Deductible Health Plan” (HDHP).

            Effective Date
            The Plan Document is effective as of the date first set forth above, and each amendment is effective as of
            the date set forth therein, (the “Effective Date”).

            Adoption of the Plan Document
            The Plan Sponsor, as the settlor of the Plan, hereby adopts this Plan Document as the written description
            of the Plan. This Plan Document represents both the Plan Document and the Summary Plan Description,
            which is required by sections 402 and 102 of the Employee Retirement Income Security Act of 1974, 29
            U.S.C. et seq. (“ERISA”). This Plan Document amends and replaces any prior statement of the health
            care coverage contained in the Plan or any predecessor to the Plan.

            IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan Document to be executed.

            Heart of CarDon, LLC


            By:      ___________________________________


                  Kent Rodgers
            Name: ___________________________________


            Title:            CFO
                     ___________________________________


            Date:          10/9/2019
                     ___________________________________




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               2
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 38 of 164 PageID #: 49




                       INTRODUCTION AND PURPOSE; GENERAL PLAN INFORMATION

            Introduction and Purpose
            The Plan Sponsor has established the Plan for the benefit of eligible Employees and their eligible
            Dependents, in accordance with the terms and conditions described herein. Plan benefits are funded
            solely from the general assets of the Plan Sponsor. Participants in the Plan may be required to contribute
            toward their benefits. Contributions received from Participants are used to cover Plan costs and are
            expended immediately.

            The Plan Sponsor’s purpose in establishing the Plan is to protect eligible Employees and their
            Dependents against certain health expenses and to help defray the financial effects arising from Injury or
            Sickness. To accomplish this purpose, the Plan Sponsor must be mindful of the need to control and
            minimize health care costs through innovative and efficient plan design and cost containment provisions,
            and of abiding by the terms of the Plan Document, to allow the Plan Sponsor to effectively assign the
            resources available to help Participants in the Plan to the maximum feasible extent.

            The Plan Sponsor is required under ERISA to provide to Participants a Plan Document and a Summary
            Plan Description; a combined Plan Document and Summary Plan Description, such as this document, is
            an acceptable structure for ERISA compliance. The Plan Sponsor has adopted this Plan Document as the
            written description of the Plan to set forth the terms and provisions of the Plan that provide for the
            payment or reimbursement of all or a portion of certain expenses for eligible benefits. The Plan Document
            is maintained by Heart of CarDon, LLC and may be reviewed at any time during normal working hours
            by any Participant.

            General Plan Information

            Name of Plan:                                            Heart of CarDon, LLC Employee Benefit Plan

            Plan Sponsor:                                            Heart of CarDon, LLC
                                                                     2749 E. Covenanter Drive
                                                                     Bloomington, IN 47401
            Phone:                                                   317.600.2065
            Website:                                                 www.cardon.us

            Plan Administrator:
            (Named Fiduciary)                                        Heart of CarDon, LLC
                                                                     2749 E. Covenanter Drive
                                                                     Bloomington, IN 47401
            Phone:                                                   317.600.2065
            Website:                                                 www.cardon.us

            Plan Sponsor ID No. (EIN):                               XX-XXXXXXX

            Source of Funding:                                       Self-Funded

            Plan Status:                                             Non-Grandfathered

            Applicable Law:                                          ERISA

            Plan Year:                                               January 1 through December 31

            Plan Number:                                             502

            Plan Type:                                               Medical
                                                                     Prescription Drug

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               3
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 39 of 164 PageID #: 50




            Third Party Administrator:                                Cypress Benefit Administrators (LHS), LLC
                                                                      P.O. Box 7020
                                                                      Appleton, WI 54912-7020
            Phone:                                                    877.236.0844
            Fax:                                                      920.968.4616
            Website:                                                  www.cypressbenefit.com

            Participating Employer(s):                                Heart of CarDon, LLC
                                                                      2749 E. Covenanter Drive
                                                                      Bloomington, IN 47401
            Phone:                                                    317.600.2065
            Website:                                                  www.cardon.us

            Agent for Service of Process:                             Heart of CarDon, LLC
                                                                      2749 E. Covenanter Drive
                                                                      Bloomington, IN 47401
            Phone:                                                    317.600.2065
            Website:                                                  www.cardon.us

            The Plan shall take effect for each Participating Employer on the Effective Date, unless a different date is
            set forth above opposite such Participating Employer’s name.

            Non-English Language Notice
            This Plan Document contains a summary in English of a Participant’s plan rights and benefits under the
            Plan. If a Participant has difficulty understanding any part of this Plan Document, he or she may contact
            the Plan Administrator at the contact information above.

            Legal Entity; Service of Process
            The Plan is a legal entity. Legal notice may be filed with, and legal process served upon, the Plan
            Administrator.

            Not a Contract
            This Plan Document and any amendments constitute the terms and provisions of coverage under this
            Plan. The Plan Document is not to be construed as a contract of any type between the Company and any
            Participant or to be consideration for, or an inducement or condition of, the employment of any Employee.
            Nothing in this Plan Document shall be deemed to give any Employee the right to be retained in the
            service of the Company or to interfere with the right of the Company to discharge any Employee at any
            time; provided, however, that the foregoing shall not be deemed to modify the provisions of any collective
            bargaining agreements which may be entered into by the Company with the bargaining representatives of
            any Employees.

            Mental Health Parity
            Pursuant to the Mental Health Parity Act (MHPA) of 1996 and the Mental Health Parity and Addiction
            Equity Act of 2008 (MHPAEA), collectively, the mental health parity provisions in Part 7 of ERISA, this
            Plan applies its terms uniformly and enforces parity between covered health care benefits and covered
            mental health and substance disorder benefits relating to financial cost sharing restrictions and treatment
            duration limitations. For further details, please contact the Plan Administrator.

            Non-Discrimination
            No eligibility rules or variations in contribution amounts will be imposed based on an eligible Employee’s
            and his or her Dependent’s/Dependents’ health status, medical condition, claims experience, receipt of
            health care, medical history, genetic information, evidence of insurability, disability, or any other health
            status related factor. Coverage under this Plan is provided regardless of an eligible Employee’s and his or
            her Dependent’s/Dependents’ race, color, national origin, disability, age, sex, gender identity or sexual

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 4
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 40 of 164 PageID #: 51



            orientation. Variations in the administration, processes or benefits of this Plan that are based on clinically
            indicated reasonable medical management practices, or are part of permitted wellness incentives,
            disincentives and/or other programs do not constitute discrimination.

            Applicable Law
            This is a self-funded benefit plan coming within the purview of the Employee Retirement Income Security
            Act of 1974 (“ERISA”). The Plan is funded with Employee and/or Employer contributions. As such, when
            applicable, Federal law and jurisdiction preempt State law and jurisdiction.

            Discretionary Authority
            The Plan Administrator shall have sole, full and final discretionary authority to interpret all Plan provisions,
            including the right to remedy possible ambiguities, inconsistencies and/or omissions in the Plan and
            related documents; to make determinations in regards to issues relating to eligibility for benefits; to decide
            disputes that may arise relative to a Participant's rights; and to determine all questions of fact and law
            arising under the Plan.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                    5
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 41 of 164 PageID #: 52




                                                             DEFINITIONS
            The following words and phrases shall have the following meanings when used in the Plan Document.
            The following definitions are not an indication that charges for particular care, supplies or
            services are eligible for payment under the Plan, however they may be used to identify ineligible
            expenses; please refer to the appropriate sections of the Plan Document for that information.

            Some of the terms used in this document begin with a capital letter, even though the term normally would
            not be capitalized. These terms have special meaning under the Plan. Most terms will be listed in this
            Definitions section, but some terms are defined within the provision the term is used. Becoming familiar
            with the terms defined in the Definitions section will help to better understand the provisions of this Plan.

            “Accident”
            “Accident” shall mean an event which takes place without one’s foresight or expectation, or a deliberate
            act that results in unforeseen consequences.

            “Accidental Bodily Injury” or “Accidental Injury”
            “Accidental Bodily Injury” or “Accidental Injury” shall mean an Injury sustained as the result of an Accident
            and independently of all other causes by an outside traumatic event or due to exposure to the elements.

            “Actively At Work” or “Active Employment”
            “Actively At Work” or “Active Employment” shall mean on any day the Employee performs in the
            customary manner all of the regular duties of employment. An Employee will be deemed Actively At Work
            on each day of a regular paid vacation or on a regular non-working day on which the covered Employee
            is not totally disabled, provided the covered Employee was Actively At Work on the last preceding regular
            work day. An Employee shall be deemed Actively At Work if the Employee is absent from work due to a
            health factor, as defined by HIPAA, subject to the Plan’s Leave of Absence provisions. An Employee will
            not be considered under any circumstances Actively At Work if he or she has effectively terminated
            employment.

            “ADA”
            “ADA” shall mean the American Dental Association.

            “Adverse Benefit Determination”
            “Adverse Benefit Determination” shall mean any of the following:

                1. A denial in benefits.
                2. A reduction in benefits.
                3. A rescission of coverage, even if the rescission does not impact a current claim for benefits.
                4. A termination of benefits.
                5. A failure to provide or make payment (in whole or in part) for a benefit, including any such denial,
                   reduction, termination, or failure to provide or make payment that is based on a determination of a
                   Claimant’s eligibility to participate in the Plan.
                6. A denial, reduction, or termination of, or a failure to provide or make payment (in whole or in part)
                   for, a benefit resulting from the application of any utilization review.
                7. A failure to cover an item or service for which benefits are otherwise provided because it is
                   determined to be Experimental or Investigational or not Medically Necessary or appropriate.

                     Explanation of Benefits (EOB)
                     “Explanation of Benefits” shall mean a statement a health plan sends to a Participant which
                     shows charges, payments and any balances owed. It may be sent by mail or e-mail. An
                     Explanation of Benefits may serve as an Adverse Benefit Determination.

            “Affordable Care Act (ACA)”
            The “Affordable Care Act (ACA)” means the health care reform law enacted in March 2010. The law was
            enacted in two parts: the Patient Protection and Affordable Care Act was signed into law on March 23,
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 6
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 42 of 164 PageID #: 53



            2010 and was amended by the Health Care and Education Reconciliation Act on March 30, 2010. The
            name “Affordable Care Act” is commonly used to refer to the final, amended version of the law. In this
            document, the Plan uses the name Affordable Care Act (ACA) to refer to the health care reform law.

            “AHA”
            “AHA” shall mean the American Hospital Association.

            “Allowable Expenses”
            “Allowable Expenses” shall mean the Maximum Allowable Charge for any Medically Necessary, eligible
            item of expense, at least a portion of which is covered under this Plan. When some Other Plan pays first
            in accordance with the Application to Benefit Determinations provision in the Coordination of Benefits
            section, this Plan’s Allowable Expenses shall in no event exceed the Other Plan’s Allowable Expenses.

            When some “Other Plan” provides benefits in the form of services (rather than cash payments), the Plan
            Administrator shall assess the value of said benefit(s) and determine the reasonable cash value of the
            service or services rendered, by determining the amount that would be payable in accordance with the
            terms of the Plan. Benefits payable under any Other Plan include the benefits that would have been
            payable had the claim been duly made therefore, whether or not it is actually made.

            “Alternate Recipient”
            “Alternate Recipient” shall mean any Child of a Participant who is recognized under a Medical Child
            Support Order as having a right to enrollment under this Plan as the Participant’s eligible Dependent. For
            purposes of the benefits provided under this Plan, an Alternate Recipient shall be treated as an eligible
            Dependent, but for purposes of the reporting and disclosure requirements under ERISA, an Alternate
            Recipient shall have the same status as a Participant.

            “AMA”
            “AMA” shall mean the American Medical Association.

            “Ambulatory Surgical Center”
            “Ambulatory Surgical Center” shall mean any permanent public or private State licensed and approved
            (whenever required by law) establishment that operates exclusively for the purpose of providing Surgical
            Procedures to patients not requiring hospitalization with an organized medical staff of Physicians, with
            continuous Physician and nursing care by Registered Nurses (R.N.s). The patient is admitted to and
            discharged from the facility within the same working day as the facility does not provide service or other
            accommodations for patients to stay overnight.

            “Annual Open Enrollment Period”
            “Annual Open Enrollment Period” shall mean the time frame specified by the Plan Administrator.

            “Approved Clinical Trial”
            “Approved Clinical Trial” means a phase I, II, III or IV trial that is Federally funded by specified Agencies
            (National Institutes of Health (NIH), Centers for Disease Control and Prevention (CDCP), Agency for
            Healthcare Research and Quality (AHRQ), Centers for Medicare and Medicaid Services (CMS),
            Department of Defense (DOD) or Veterans Affairs (VA), or a non-governmental entity identified by NIH
            guidelines) or is conducted under an Investigational new drug application reviewed by the Food and Drug
            Administration (FDA) (if such application is required).

            The Affordable Care Act requires that if a “qualified individual” is in an “Approved Clinical Trial,” the Plan
            cannot deny coverage for related services (“routine patient costs”).

            A “qualified individual” is someone who is eligible to participate in an “Approved Clinical Trial” and either
            the individual’s doctor has concluded that participation is appropriate or the Participant provides medical
            and scientific information establishing that their participation is appropriate.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  7
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 43 of 164 PageID #: 54



            “Routine patient costs” include all items and services consistent with the coverage provided in the plan
            that is typically covered for a qualified individual who is not enrolled in a clinical trial. Routine patient costs
            do not include 1) the Investigational item, device or service itself; 2) items and services that are provided
            solely to satisfy data collection and analysis needs and that are not used in the direct clinical
            management of the patient; and 3) a service that is clearly inconsistent with the widely accepted and
            established standards of care for a particular Diagnosis. Plans are not required to provide benefits for
            routine patient care services provided outside of the Plan’s Network area unless out-of-network benefits
            are otherwise provided under the Plan.

            “Calendar Year”
            “Calendar Year” shall mean the 12 month period from January 1 through December 31 of each year.

            “Cardiac Care Unit”
            “Cardiac Care Unit” shall mean a separate, clearly designated service area which is maintained within a
            Hospital and which meets all the following requirements:

                1. It is solely for the care and treatment of critically ill patients who require special medical attention
                   because of their critical condition.
                2. It provides within such area special nursing care and observation of a continuous and constant
                   nature not available in the regular rooms and wards of the Hospital.
                3. It provides a concentration of special lifesaving equipment immediately available at all times for
                   the treatment of patients confined within such area.
                4. It contains at least two beds for the accommodation of critically ill patients.
                5. It provides at least one professional Registered Nurse, in continuous and constant attendance of
                   the patient confined in such area on a 24 hour a day basis.

            “CDC”
            “CDC” shall mean Centers for Disease Control and Prevention.

            “Child” and/or “Children”
            “Child” and/or "Children" shall mean the Employee’s natural Child, any stepchild, legally adopted Child, or
            any other Child for whom the Employee has been named legal guardian. For purposes of this definition, a
            legally adopted Child shall include a Child placed in an Employee’s physical custody in anticipation of
            adoption. “Child” shall also mean a covered Employee’s Child who is an Alternate Recipient under a
            Qualified Medical Child Support Order, as required by the Federal Omnibus Budget Reconciliation Act of
            1993.

            “CHIP”
            “CHIP” refers to the Children’s Health Insurance Program or any provision or section thereof, which is
            herein specifically referred to, as such act, provision or section may be amended from time to time.

            “CHIPRA”
            “CHIPRA” refers to the Children’s Health Insurance Program Reauthorization Act of 2009 or any provision
            or section thereof, which is herein specifically referred to, as such act.

            “Chiropractic Care”
            “Chiropractic Care” shall mean the detection and correction, by manual or mechanical means, of the
            interference with nerve transmissions and expressions resulting from distortion, misalignment or
            dislocation of the spinal (vertebrae) column.

            “Claim Determination Period”
            “Claim Determination Period” shall mean each Calendar Year.

            “Claimant”
            “Claimant” shall mean a Participant of the Plan, or entity acting on his or her behalf, authorized to submit
            claims to the Plan for processing, and/or appeal an Adverse Benefit Determination.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                       8
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 44 of 164 PageID #: 55



            “Clean Claim”
            A “Clean Claim” is a claim for a Covered Expense that:
                1. Is timely received by the Administrator;
                2. When submitted
                   a. via paper has all the elements of the UB 04 or CMS 1500 (or successor standard) forms; or
                   b. via an electronic transaction, uses only permitted transaction code sets (e.g. CPT4, ICD9,
                        ICD10, HCPCS) and has all the elements of the standard electronic formats required by
                        applicable Federal authority;
                3. Is a claim for which the Plan is the primary payor or the Plan’s responsibility as a secondary
                   payor has been established;
                4. Contains no defect, error or other shortcoming resulting in the need for additional information to
                   adjudicate the claim;
                5. That does not lack necessary substantiating documentation to completely adjudicate the claim;
                6. That can be processed in accordance with the terms of this document without obtaining additional
                   information from the service Provider or a third party;
                7. Has no defect or impropriety. A defect or impropriety shall include a lack of required sustaining
                   documentation as set forth and in accordance with this document, or a particular circumstance
                   requiring special treatment which prevents timely payment as set forth in this document, and only
                   as permitted by this document, from being made;
                8. Does not include claims under investigation for fraud and abuse or claims under review for
                   Medical Necessity and Reasonableness
                9. Includes any other matter that may prevent the charge(s) from being Covered Expenses in
                   accordance with the terms of this document.

            A Clean Claim does not include a claim that is being reviewed for the Reasonable and Allowable Amount
            payable under the terms of the Plan.

            Filing a Clean Claim. A Provider submits a Clean Claim by providing the required data elements on the
            standard claims forms, along with any attachments and additional elements or revisions to data elements,
            attachments and additional elements, of which the Provider has knowledge. The Plan Administrator may
            require attachments or other information in addition to these standard forms (as noted elsewhere in this
            document and at other times prior to claim submittal) to ensure charges constitute Covered Expenses as
            defined by and in accordance with the terms of this document. The paper claim form or electronic file
            record must include all required data elements and must be complete, legible, and accurate. A claim will
            not be considered to be a Clean Claim if the Participant has failed to submit required forms or additional
            information to the Plan as well.

            “CMS”
            “CMS” shall mean Centers for Medicare and Medicaid Services.

            “COBRA”
            “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended.

            “Coinsurance”
            “Coinsurance” shall mean a cost sharing feature of many plans. It requires a Participant to pay out-of-
            pocket a prescribed portion of the cost of Covered Expenses. The defined Coinsurance that a Participant
            must pay out-of-pocket is based upon his or her health plan design. Coinsurance is established as a
            predetermined percentage of the Maximum Allowable Charge for covered services and usually applies
            after a Deductible is met in a Deductible plan.

            “Copayment” or “Copay”
            “Copayment” or “Copay” shall mean a dollar amount the Participant pays for health care expenses. In
            most plans, the Participant pays this after he or she meets his or her Deductible limit.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              9
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 45 of 164 PageID #: 56



            “Cosmetic Surgery”
            “Cosmetic Surgery” shall mean any expenses Incurred in connection with the care and treatment of, or
            operations which are performed for plastic, reconstructive, or cosmetic purposes or any other service or
            supply which are primarily used to improve, alter, or enhance appearance of a physical characteristic
            which is within the broad spectrum of normal but which may be considered displeasing or unattractive,
            except when required by an Injury.

            “Covered Expense(s)”
            “Covered Expenses” shall mean those Medically Necessary services, supplies and/or treatment that are
            covered under this Plan. Covered Expenses does not necessarily mean the actual charge made nor the
            specific service or supply furnished to a Plan Participant by a Provider. Charges for services, supplies,
            and/or treatments meant to treat or correct a preventable condition or cost which arises solely due to a
            Provider’s medical error are not considered Covered Expenses. A finding of Provider negligence and/or
            malpractice is not required for service(s) and/or fee(s) to be considered not Reasonable and Allowed.
            Covered Expense(s) shall mean services, supplies and/or treatments provided in accordance with the
            terms of this document, whose applicable charge amount does not exceed the Reasonable and Allowed
            amount for an eligible Medically Necessary service, treatment or supply, meant to improve a condition or
            Participant’s health, which is eligible for coverage in accordance with this Plan. When more than one
            treatment option is available, and one option is no more effective than another, the Covered Expense is
            the least costly option that is no less effective than any other option.

            All treatment is subject to benefit payment maximums shown in the Summary of Benefits and as set forth
            elsewhere in this document.

            “Custodial Care”
            “Custodial Care” shall mean care or confinement designated principally for the assistance and
            maintenance of the Participant, in engaging in the activities of daily living, whether or not totally disabled.
            This care or confinement could be rendered at home or by persons without professional skills or training.
            This care may relieve symptoms or pain but is not reasonably expected to improve the underlying medical
            condition. Custodial Care includes, but is not limited to, assistance in eating, dressing, bathing and using
            the toilet, preparation of special diets, supervision of medication which can normally be self-administered,
            assistance in walking or getting in and out of bed, and all domestic activities.

            “Deductible”
            “Deductible” shall mean the aggregate amount for certain expenses for covered services that is the
            responsibility of the Participant to pay for him or herself each Plan Year before the Plan will begin its
            payments. However, certain covered benefits may be considered Preventive Care and paid first dollar.
            The Participant’s ability to contribute to a Health Savings Account (HSA) on a tax favored basis may be
            affected by any arrangement that waives this Plan’s Deductible.

            “Dentist”
            “Dentist” shall mean a properly trained person holding a D.D.S. or D.M.D. degree and practicing within
            the scope of a license to practice dentistry within their applicable geographic venue.

            “Dependent”
            “Dependent” shall mean one or more of the following person(s):

                1. An Employee’s present spouse, thereby possessing a valid marriage license, not annulled or
                   voided in any way. A Dependent spouse shall therefore not be one whom is divorced from the
                   Employee.
                2. An Employee’s Child who is less than 26 years of age. NOTE: Coverage of a Dependent Child
                   will continue until the end of the calendar month he or she turns 26 years of age.
                3. An Employee’s Child, regardless of age, who was continuously covered prior to attaining the
                   limiting age as stated in the numbers above, who is mentally or physically incapable of sustaining
                   his or her own living. Written proof of such incapacity and dependency satisfactory to the Plan
                   must be furnished and approved by the Plan within 31 days after the date the Child attains the

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  10
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 46 of 164 PageID #: 57



                     limiting age as stated in the numbers above. The Plan may require, at reasonable intervals,
                     subsequent proof satisfactory to the Plan during the next two years after such date. After such
                     two year period, the Plan may require such proof, but not more often than once each year.

            Active duty members of any armed force shall not be deemed to be “Dependents.”

            Residents of a country other than the United States shall not be deemed to be “Dependents.”

            To establish a Dependent relationship, the Plan reserves the right to require documentation satisfactory
            to the Plan Administrator.

            “Diagnosis”
            “Diagnosis” shall mean the act or process of identifying or determining the nature and cause of a Disease
            or Injury through evaluation of patient history, examination, and review of laboratory data.

            “Diagnostic Service”
            “Diagnostic Service” shall mean an examination, test, or procedure performed for specified symptoms to
            obtain information to aid in the assessment of the nature and severity of a medical condition or the
            identification of a Disease or Injury. The Diagnostic Service must be ordered by a Physician or other
            professional Provider.

            “Disease”
            “Disease” shall mean any disorder which does not arise out of, which is not caused or contributed to by,
            and which is not a consequence of, any employment or occupation for compensation or profit; however, if
            evidence satisfactory to the Plan is furnished showing that the individual concerned is covered as an
            Employee under any workers’ compensation law, occupational disease law or any other legislation of
            similar purpose, or under the maritime doctrine of maintenance, wages, and cure, but that the disorder
            involved is one not covered under the applicable law or doctrine, then such disorder shall, for the
            purposes of the Plan, be regarded as a Sickness, Illness or Disease.

            “Drug”
            “Drug” shall mean a Food and Drug Administration (FDA) approved Drug or medicine that is listed with
            approval in the United States Pharmacopeia, National Formulary or AMA Drug Evaluations published by
            the American Medical Association (AMA), that is prescribed for human consumption, and that is required
            by law to bear the legend: “Caution—Federal Law prohibits dispensing without prescription,” or a State
            restricted drug (any medicinal substance which may be dispensed only by prescription, according to State
            law), legally obtained and dispensed by a licensed drug dispenser only, according to a written prescription
            given by a Physician and/or duly licensed Provider. “Drug” shall also mean insulin for purposes of
            injection.

            “Durable Medical Equipment”
            “Durable Medical Equipment” shall mean equipment and/or supplies ordered by a health care Provider for
            everyday or extended use which meets all of the following requirements:

                1.   Can withstand repeated use.
                2.   Is primarily and customarily used to serve a medical purpose.
                3.   Generally is not useful to a person in the absence of an Illness or Injury.
                4.   Is appropriate for use in the home.

            “Electronic Enrollment Window”
            “Electronic Enrollment Window” shall mean the specific enrollment window that is open for 14 days
            through the Plan Administrator’s electronic benefit enrollment system.

            “Emergency”
            “Emergency” shall mean a situation or medical condition with symptoms of sufficient severity (including
            severe pain) that the absence of immediate medical attention and treatment would reasonably be

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              11
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 47 of 164 PageID #: 58



            expected to result in: (a) serious jeopardy to the health of the individual (or, with respect to a pregnant
            woman, the woman's unborn child); (b) serious impairment to bodily functions; or (c) serious dysfunction
            of any bodily organ or part. An Emergency includes, but is not limited to, severe chest pain, poisoning,
            unconsciousness, and hemorrhage. Other Emergencies and acute conditions may be considered on
            receipt of proof, satisfactory to the Plan, per the Plan Administrator’s discretion, that an Emergency did
            exist. The Plan may, at its own discretion, request satisfactory proof that an Emergency or acute condition
            did exist.

            “Emergency Medical Condition”
            “Emergency Medical Condition” shall mean a medical condition manifesting itself by acute symptoms of
            sufficient severity (including severe pain) so that a prudent layperson, who possesses an average
            knowledge of health and medicine, could reasonably expect the absence of immediate medical attention
            to result in a condition described in clause (i), (ii), or (iii) of section 1867(e)(1)(A) of the Social Security Act
            (42 U.S.C. 1395dd(e)(1)(A)). In that provision of the Social Security Act, clause (i) refers to placing the
            health of the individual (or, with respect to a pregnant woman, the health of the woman or her unborn
            child) in serious jeopardy; clause (ii) refers to serious impairment to bodily functions; and clause (iii) refers
            to serious dysfunction of any bodily organ or part.

            “Emergency Services”
            “Emergency Services” shall mean, with respect to an Emergency Medical Condition, the following:

                1. A medical screening examination (as required under section 1867 of the Social Security Act, 42
                   U.S.C. 1395dd) that is within the capability of the emergency department of a Hospital, including
                   ancillary services routinely available to the emergency department to evaluate such Emergency
                   Medical Condition.
                2. Such further medical examination and treatment, to the extent they are within the capabilities of
                   the staff and facilities available at the Hospital, as are required under section 1867 of the Social
                   Security Act (42 U.S.C. 1395dd) to stabilize the patient.

            “Employee”
            “Employee” shall mean a person who is employed by the Employer on a full-time basis and regularly
            scheduled to work at least 30 hours per week (i.e. Non-variable Hour Employee) or a Variable Hour
            Employee who has averaged at least 30 hours per week for a complete Measurement Period and is
            currently in a Stability Period, as determined by the Plan Sponsor. An Employee will remain eligible
            throughout the Stability Period regardless of a change in employment status (including, but not limited to,
            a reduction in hours) provided the individual continues to be an employee in accordance with the Patient
            Protection and Affordable Care Act (as amended).

            The following classifications of workers are not considered Variable or Non-Variable as determined by the
            employer in its sole discretion:

                1. Leased employees.
                2. A consultant who is paid on other than a regular wage or salary by the employer.
                3. A member of the employer’s Board of Directors, an owner, partner, or officer, unless engaged in
                   the conduct of the business on a full-time regular basis.

            The following definitions are associated with the Code Section 4980H (Employer Shared
            Responsibility) as enacted under the Affordable Care Act:

                     Administrative Period shall mean a period of time selected by the Employer beginning
                     immediately following the end of the Measurement Period and ending immediately before
                     the start of the associated Stability Period. This period of time is used by the Employer to
                     determine if Variable Hour Employees and/or Ongoing Employees are eligible for
                     coverage and, if so, to make an offer of coverage. The Administrative Period also
                     includes the period between a new Employee's start date and the beginning of the Initial

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                       12
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 48 of 164 PageID #: 59



                     Measurement Period, if the Initial Measurement Period does not begin on the employee's
                     start date. An Administrative Period may not exceed 90 days.

                     Full-time Employee or Full-time Employment shall mean, with respect to a calendar
                     month, an Employee who is employed an average of at least 30 hours per week with the
                     Employer. The Look Back Method is used to determine this status.

                     Hour of Service shall mean each hour for which an Employee is paid, or entitled to
                     payment, for the performance of duties for the employer; and each hour for which an
                     Employee is paid, or entitled to payment by the employer for a period of time during
                     which no duties are performed due to vacation, holiday, Illness, incapacity (including
                     disability), layoff, jury duty, military duty or leave of absence.

                     Measurement Period shall mean a period of time selected by the Employer during which
                     Variable Hour Employee’s and/or Ongoing Employee’s Hours of Service are tracked to
                     determine his or her employment status for benefit purposes.

                         •    Initial Measurement Period - for a newly hired Variable Hour Employee, this
                              Measurement Period will start on the first day of the month following the date of
                              hire and end after 11 consecutive months of service.
                         •    Standard Measurement Period - for Ongoing Employees, each Calendar Year
                              will have a Standard Measurement Period. The Measurement Period will start on
                              October 3 and go through October 2 each year, lasting for 12 consecutive
                              months.

                     New Employee shall mean an Employee who has not been employed for at least one
                     complete Standard Measurement Period, or who is treated as a New Employee following
                     a period during which the Employee was credited with zero Hours of Service.

                     Non-variable Hour Employee shall mean an Employee reasonably expected at the time
                     of hire to work 30 hours per week.

                     Ongoing Employee shall mean an Employee who has been employed by the Employer
                     for at least one complete Measurement Period.

                     Part-Time Employee shall mean an Employee regularly scheduled to work less than 30
                     hours per week.

                     Stability Period shall mean a period selected by the Employer that immediately follows,
                     and is associated with, a Standard Measurement Period or an Initial Measurement
                     Period (and, if elected by the Employer, the Administrative Period associated with that
                     Standard Measurement Period or Initial Measurement Period), and is used by the
                     Employer as part of the Look-back Measurement Method. The Stability Period is January
                     1 through December 31, a 12 calendar month period in which the Variable Hour
                     Employee’s and/or Ongoing Employee’s eligibility status is fixed.

                     Variable Hour Employee shall mean an Employee, based on the facts and
                     circumstances at the Employee’s start date, whose reasonable expectation of average
                     hours per week cannot be determined.

            “Employer”
            “Employer” is Heart of CarDon, LLC.

            “ERISA”
            “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                            13
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 49 of 164 PageID #: 60



            “Essential Health Benefits”
            “Essential Health Benefits” shall mean, under section 1302(b) of the Affordable Care Act, those health
            benefits to include at least the following general categories and the items and services covered within the
            categories: ambulatory patient services; Emergency Services; hospitalization; maternity and newborn
            care; mental health and substance abuse disorder services, including behavioral health treatment;
            prescription Drugs; rehabilitative and Habilitative Services and devices; laboratory services; preventive
            and wellness services and chronic disease management; and pediatric services, including oral and vision
            care.

            “Exclusion”
            “Exclusion” shall mean conditions or services that this Plan does not cover.

            “Experimental” and/or “Investigational”
            “Experimental” and/or “Investigational” (“Experimental”) shall mean services or treatments that are not
            widely used or accepted by most practitioners or lack credible evidence to support positive short or long-
            term outcomes from those services or treatments and that are not the subject of, or in some manner
            related to, the conduct of an Approved Clinical Trial, as such term is defined herein; these services are
            not included under or as Medicare reimbursable procedures, and include services, supplies, care,
            procedures, treatments or courses of treatment which meet either of the following requirements:

                1. Do not constitute accepted medical practice under the standards of the case and by the
                   standards of a reasonable segment of the medical community or government oversight agencies
                   at the time rendered.
                2. Are rendered on a research basis as determined by the United States Food and Drug
                   Administration and the AMA’s Council on Medical Specialty Societies.

            A drug, device, or medical treatment or procedure is Experimental if one of the following requirements is
            met:

                1. If the drug or device cannot be lawfully marketed without approval of the U.S. Food and Drug
                   Administration and approval for marketing has not been given at the time the drug or device is
                   furnished;
                2. If reliable evidence shows that the drug, device or medical treatment or procedure is the subject
                   of ongoing Phase I, II, or III clinical trials or under study to determine all of the following:

                        a. Maximum tolerated dose.
                        b. Toxicity.
                        c. Safety.
                        d. Efficacy.
                        e. Efficacy as compared with the standard means of treatment or Diagnosis.
                3. If reliable evidence shows that the consensus among experts regarding the drug, device, or
                   medical treatment or procedure is that further studies or clinical trials are necessary to determine
                   all of the following:

                         a.   Maximum tolerated dose.
                         b.   Toxicity.
                         c.   Safety.
                         d.   Efficacy.
                         e.   Efficacy as compared with the standard means of treatment or Diagnosis.

            Reliable evidence shall mean one or more of the following:

                1. Only published reports and articles in the authoritative medical and scientific literature.
                2. The written protocol or protocols used by the treating facility or the protocol(s) of another facility
                   studying substantially the same drug, device, or medical treatment or procedure.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                14
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 50 of 164 PageID #: 61



                3. The written informed consent used by the treating facility or by another facility studying
                   substantially the same drug, device, or medical treatment or procedure.

            Notwithstanding the above, a prescription drug for a treatment that has been approved by the Food and
            Drug Administration (FDA) but is used as a non-approved treatment shall not be considered
            Experimental/Investigational for purposes of this Plan and shall be afforded coverage to the same extent
            as any other prescription drug, provided that the drug is recognized by one of the following as being
            Medically Necessary for the specific treatment for which it has been prescribed:

                1.   The American Medical Association Drug Evaluations.
                2.   The American Hospital Formulary Service Drug Information.
                3.   The United States Pharmacopeia Drug Information.
                4.   A clinical study or review article in a reviewed professional journal.

            Subject to a medical opinion, if no other Food and Drug Administration (FDA) approved treatment is
            feasible and as a result the Participant faces a life or death medical condition, the Plan Administrator
            retains discretionary authority to cover the services or treatment.

            The Plan Administrator retains maximum legal authority and discretion to determine what is Experimental.

            “Family Unit”
            “Family Unit” shall mean the Employee and his or her Dependents covered under the Plan.

            “FDA”
            “FDA” shall mean Food and Drug Administration.

            “Final Internal Adverse Benefit Determination”
            "Final Internal Adverse Benefit Determination" shall mean an Adverse Benefit Determination that has
            been upheld by the Plan at the conclusion of the internal claims and appeals process, or an Adverse
            Benefit Determination with respect to which the internal claims and appeals process has been deemed
            exhausted.

            “FMLA”
            “FMLA” shall mean the Family and Medical Leave Act of 1993, as amended.

            “FMLA Leave”
            “FMLA Leave” shall mean an unpaid, job protected Leave of Absence for certain specified family and
            medical reasons, which the Company is required to extend to an eligible Employee under the provisions
            of the FMLA.

            “GINA”
            “GINA” shall mean the Genetic Information Nondiscrimination Act of 2008 (Public Law No. 110-233),
            which prohibits group health plans, issuers of individual health care policies, and employers from
            discriminating on the basis of genetic information.

            “Health Savings Account (HSA)”
            “Health Savings Account (HSA)” shall mean an account created as part of a High Deductible Health
            Plan. The money placed in this account can be used to pay for covered health care costs or saved for
            future health care costs. The account grows interest.

            “High Deductible Health Plan (HDHP)”
            “High Deductible Health Plan” shall mean a health plan which has to meet federal rules. This is so
            Participants can put money into a Health Savings Account or health reimbursement arrangement to help
            pay for health care. The plan Deductible is higher than a standard health plan.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                            15
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 51 of 164 PageID #: 62



            “HIPAA”
            “HIPAA” shall mean the Health Insurance Portability and Accountability Act of 1996, as amended.

            “Home Health Care”
            “Home Health Care” shall mean the continual care and treatment of an individual if all of the requirements
            are met:

                1. The institutionalization of the individual would otherwise have been required if Home Health Care
                   was not provided.
                2. The treatment plan covering the Home Health Care service is established and approved in writing
                   by the attending Physician.
                3. The Home Health Care is the result of an Illness or Injury.

            “Home Health Care Agency”
            “Home Health Care Agency” shall mean an agency or organization which provides a program of Home
            Health Care and which meets one of the following requirements:

                1. Is a Federally certified Home Health Care Agency and approved as such under Medicare.
                2. Meets the established standards and is operated pursuant to applicable laws in the jurisdiction in
                   which it is located and, is licensed and approved by the regulatory authority having the
                   responsibility for licensing, where licensing is required.
                3. Meets all of the following requirements.
                        a. It is an agency which holds itself forth to the public as having the primary purpose of
                           providing a Home Health Care delivery system bringing supportive services to the home.
                        b. It has a full time administrator.
                        c. It maintains written records of services provided to the patient.
                        d. Its staff includes at least one Registered Nurse (R.N.) or it has nursing care by a
                           Registered Nurse (R.N.) available.
                        e. Its employees are bonded and it provides malpractice insurance.

            “Hospital”
            “Hospital” shall mean an Institution, accredited by the Joint Commission on Accreditation of Hospitals
            (sponsored by the AMA and the AHA), under the supervision of a staff of Physicians that maintains
            diagnostic and therapeutic facilities on premises, for the provision of medical (including Surgical facilities
            for all Institutions other than those specializing in the care and treatment of mentally ill patients, provided
            such Institution is accredited as such a facility by the Joint Commission on Accreditation of Hospitals
            sponsored by the AMA and the AHA), diagnosis, treatment, and care to Injured or sick persons, on an
            Inpatient basis, with 24 hour a day nursing service by Registered Nurses.

            To be deemed a “Hospital,” the facility must be duly licensed if it is not a State tax supported Institution,
            and must not be primarily a place for rest, the aged, and/or a nursing home, custodial, or training
            institution; or an Institution which is supported in whole or in part by a Federal government fund.

            Institutions and/or facilities not deemed to be a “Hospital” in accordance with Medicare, shall not be
            deemed to be Hospitals for this Plan’s purposes.

            “Hospital” shall also have the same meaning, where appropriate in context, set forth in the definition of
            “Ambulatory Surgical Center.”

            “HRSA”
            “HRSA” shall mean Health Resources and Services Administration.

            “Illness”
            “Illness” shall have the meaning set forth in the definition of “Disease.”



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  16
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 52 of 164 PageID #: 63



            “Impregnation and Infertility Treatment”
            “Impregnation and Infertility Treatment” shall mean any services, supplies or Drugs related to the
            Diagnosis or treatment of infertility.

            “Incurred”
            A Covered Expense is “Incurred” on the date the service is rendered or the supply is obtained. With
            respect to a course of treatment or procedure which includes several steps or phases of treatment,
            Covered Expenses are Incurred for the various steps or phases as the services related to each step are
            rendered and not when services relating to the initial step or phase are rendered. More specifically,
            Covered Expenses for the entire procedure or course of treatment are not Incurred upon commencement
            of the first stage of the procedure or course of treatment.

            “Injury”
            “Injury” shall mean an Accidental Bodily Injury, which does not arise out of, which is not caused or
            contributed to by, and which is not a consequence of, any employment or occupation for compensation or
            profit.

            “Inpatient”
            “Inpatient” shall mean a Participant who receives care as a registered and assigned bed patient while
            confined in a Hospital, other than in its outpatient department, where a room and board is charged by the
            Hospital.

            “Institution”
            “Institution” shall mean a facility created and/or maintained for the purpose of practicing medicine and
            providing organized health care and treatment to individuals, operating within the scope of its license,
            such as a Hospital, Ambulatory Surgical Center, Psychiatric Hospital, community mental health center,
            Residential Treatment Facility, psychiatric treatment facility, Substance Abuse Treatment Center,
            alternative birthing center, or any other such facility that the Plan approves.

            “Intensive Care Unit”
            “Intensive Care Unit” shall have the same meaning set forth in the definition of “Cardiac Care Unit.”

            “Intensive Outpatient Services”
            “Intensive Outpatient Services” shall mean programs that have the capacity for planned, structured,
            service provision of at least two hours per day and three days per week. The range of services offered
            could include group, individual, family or multi-family group psychotherapy, psychoeducational services,
            and     medical     monitoring.     These     services     would    include   multiple      or    extended
            treatment/rehabilitation/counseling visits or professional supervision and support. Program models
            include structured “crisis intervention programs,” “psychiatric or psychosocial rehabilitation,” and some
            “day treatment.”

            “Leave of Absence”
            “Leave of Absence” shall mean a period of time during which the Employee must be away from his or her
            primary job with the Employer, while maintaining the status of Employee during said time away from work,
            generally requested by an Employee and having been approved by his or her Participating Employer, and
            as provided for in the Participating Employer’s rules, policies, procedures and practices where applicable.

            “Legal Separation”
            “Legal Separation” shall mean an arrangement to remain married but live apart, following a court order.

            “Mastectomy”
            “Mastectomy” shall mean the Surgery to remove all or part of breast tissue as a way to treat or prevent
            breast cancer.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                17
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 53 of 164 PageID #: 64



            “Maximum Amount” or “Maximum Allowable Charge”
            “Maximum Amount” and/or “Maximum Allowable Charge” billed on a non-facility claim will be a negotiated
            rate, if one exists. In the absence of a negotiated rate, the Maximum Amount(s) will be calculated by the
            Plan Administrator taking into account any or all of the following:

                1.   The Usual and Customary amount;
                2.   The Reasonable charge specified under the terms of the Plan;
                3.   The allowable charge specified under the terms of the Plan;
                4.   For outpatient dialysis, the Usual and Reasonable Charge; or
                5.   The actual billed charges for the covered services.

            The Plan has the discretionary authority to decide if a charge is Usual and Customary and for a Medically
            Necessary and Reasonable service.

            See also “Reasonable and Allowed Amount” and/or “Reasonable and Allowable Amount”.

            The Maximum Allowable Charge will not include any identifiable billing mistakes including, but not limited
            to, up-coding, duplicate charges, and charges for services not performed.

            “Medical Child Support Order”
            “Medical Child Support Order” shall mean any judgment, decree or order (including approval of a
            domestic relations settlement agreement) issued by a court of competent jurisdiction that meets one of
            the following requirements:

                1. Provides for child support with respect to a Participant’s Child or directs the Participant to provide
                   coverage under a health benefits plan pursuant to a State domestic relations law (including a
                   community property law).
                2. Is made pursuant to a law relating to medical child support described in §1908 of the Social
                   Security Act (as added by Omnibus Budget Reconciliation Act of 1993 §13822) with respect to a
                   group health plan.

            “Medical Record Review”
            “Medical Record Review” is the process by which the Plan, based upon a Medical Record Review and
            audit, determines that a different treatment or different quantity of a Drug or supply was provided which is
            not supported in the billing, then the Plan Administrator may determine the Maximum Allowable Charge
            according to the Medical Record Review and audit results.

            “Medically Necessary”
            “Medical Care Necessity”, “Medically Necessary”, “Medical Necessity” and similar language refers to
            health care services ordered by a Physician exercising prudent clinical judgment provided to a Participant
            for the purposes of evaluation, Diagnosis or treatment of that Participant’s Sickness or Injury. Such
            services, to be considered Medically Necessary, must be clinically appropriate in terms of type,
            frequency, extent, site and duration for the Diagnosis or treatment of the Participant’s Sickness or Injury.
            The Medically Necessary setting and level of service is that setting and level of service which, considering
            the Participant’s medical symptoms and conditions, cannot be provided in a less intensive medical
            setting. Such services, to be considered Medically Necessary must be no more costly than alternative
            interventions, including no intervention and are at least as likely to produce equivalent therapeutic or
            diagnostic results as to the Diagnosis or treatment of the Participant’s Sickness or Injury without
            adversely affecting the Participant’s medical condition. The service must meet all of the following
            requirements:

                1.   It must not be maintenance therapy or maintenance treatment.
                2.   Its purpose must be to restore health.
                3.   It must not be primarily custodial in nature.
                4.   It must not be a listed item or treatment not allowed for reimbursement by the Centers for
                     Medicare and Medicaid Services (CMS).

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                18
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 54 of 164 PageID #: 65



                5. The Plan reserves the right to incorporate CMS guidelines in effect on the date of treatment as
                   additional criteria for determination of Medical Necessity and/or an Allowable Expense.

            For Hospital stays, this means that acute care as an Inpatient is necessary due to the kind of services the
            Participant is receiving or the severity of the Participant’s condition and that safe and adequate care
            cannot be received as an outpatient or in a less intensified medical setting. The mere fact that the service
            is furnished, prescribed or approved by a Physician does not mean that it is “Medically Necessary.” In
            addition, the fact that certain services are excluded from coverage under this Plan because they are not
            “Medically Necessary” does not mean that any other services are deemed to be “Medically Necessary.”

            To be Medically Necessary, all of these criteria must be met. Merely because a Physician or Dentist
            recommends, approves, or orders certain care does not mean that it is Medically Necessary. The
            determination of whether a service, supply, or treatment is or is not Medically Necessary may include
            findings of the American Medical Association and the Plan Administrator’s own medical advisors. The
            Plan Administrator has the discretionary authority to decide whether care or treatment is Medically
            Necessary.

            Off-label Drug use is considered Medically Necessary when all of the following conditions are met:

                1. The Drug is approved by the Food and Drug Administration (FDA).
                2. The prescribed Drug use is supported by one of the following standard reference sources:
                      a. Micromedex® DRUGDEX®.
                      b. The American Hospital Formulary Service Drug Information.
                      c. Medicare approved Compendia.
                      d. Scientific evidence is supported in well-designed clinical trials published in peer-reviewed
                           medical journals, which demonstrate that the Drug is safe and effective for the specific
                           condition.
                3. The Drug is Medically Necessary to treat the specific condition, including life threatening
                   conditions or chronic and seriously debilitating conditions.

            “Medically Necessary Leave of Absence”
            “Medically Necessary Leave of Absence” shall mean a Leave of Absence by a full-time student
            Dependent at a postsecondary educational institution that meets all of the following requirements:

                1. Commences while such Dependent is suffering from an Illness or Injury.
                2. Is Medically Necessary.
                3. Causes such Dependent to lose student status for purposes of coverage under the terms of the
                   Plan.

            “Medicare”
            “Medicare” shall mean the Federal program by which health care is provided to individuals who are 65 or
            older, certain younger individuals with disabilities, and individuals with End-Stage Renal Disease,
            administered in accordance with parameters set forth by the Centers for Medicare and Medicaid Services
            (CMS) and Title XVIII of the Social Security Act of 1965, as amended, by whose terms it was established.

            “Mental Health Parity Act of 1996 (MHPA) and Mental Health Parity and Addiction Equity Act of
            2008 (MHPAEA), Collectively, the Mental Health Parity Provisions in Part 7 of ERISA”
            “The Mental Health Parity Provisions” shall mean in the case of a group health plan (or health insurance
            coverage offered in connection with such a plan) that provides both medical and surgical benefits and
            mental health or substance use disorder benefits, such plan or coverage shall ensure that all of the
            following requirements are met:

                1. The financial requirements applicable to such mental health or substance use disorder benefits
                   are no more restrictive than the predominant financial requirements applied to substantially all
                   medical and surgical benefits covered by the Plan (or coverage) and that there are no separate
                   cost sharing requirements that are applicable only with respect to mental health or substance use

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               19
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 55 of 164 PageID #: 66



                   disorder benefits, if these benefits are covered by the group health plan (or health insurance
                   coverage is offered in connection with such a plan).
                2. The treatment limitations applicable to such mental health or substance use disorder benefits are
                   no more restrictive than the predominant treatment limitations applied to substantially all medical
                   and surgical benefits covered by the Plan (or coverage), and that there are no separate treatment
                   limitations that are applicable only with respect to mental health or substance use disorder
                   benefits, if these benefits are covered by the group health plan (or health insurance coverage is
                   offered in connection with such a plan).

            “Mental or Nervous Disorder”
            “Mental or Nervous Disorder” shall mean any Disease or condition, regardless of whether the cause is
            organic, that is classified as a Mental or Nervous Disorder in the current edition of International
            Classification of Diseases, published by the U.S. Department of Health and Human Services, is listed in
            the current edition of Diagnostic and Statistical Manual of Mental Disorders, published by the American
            Psychiatric Association or other relevant State guideline or applicable sources.

            “National Medical Support Notice” or “NMSN”
            “National Medical Support Notice” or “NMSN” shall mean a notice that contains all of the following
            information:

                1. The name of an issuing State child support enforcement agency.
                2. The name and mailing address (if any) of the Employee who is a Participant under the Plan or
                   eligible for enrollment.
                3. The name and mailing address of each of the Alternate Recipients (i.e., the Child or Children of
                   the Participant) or the name and address of a State or local official may be substituted for the
                   mailing address of the Alternate Recipients(s).
                4. Identity of an underlying child support order.

            “Network” or “In-Network”
            “Network” or “In-Network” shall mean the facilities, providers and suppliers who have by contract via a
            medical Provider Network agreed to allow the Plan access to discounted fees for service(s) provided to
            Participants, and by whose terms the Network’s Providers have agreed to accept Assignment of Benefits
            and the discounted fees thereby paid to them by the Plan as payment in full for Covered Expenses. The
            applicable Provider Network will be identified on the Participant’s identification card.

            “No-Fault Auto Insurance”
            “No-Fault Auto Insurance” is the basic reparations provision of a law providing for payments without
            determining fault in connection with automobile Accidents.

            “Non-Network” or “Out-of-Network”
            “Non-Network” or “Out-of-Network” shall mean the facilities, Providers and suppliers that do not have an
            agreement with a designated Network to provide care to Participants.

            “Nurse”
            “Nurse” shall mean an individual who has received specialized nursing training and is authorized to use
            the designation Registered Nurse (R.N.), Licensed Vocational Nurse (L.V.N.) or Licensed Practical Nurse
            (L.P.N.), and who is duly licensed by the State or regulatory agency responsible for such license in the
            State in which the individual performs the nursing services.

            “Other Plan”
            “Other Plan” shall include, but is not limited to:

                1. Any primary payer besides the Plan.
                2. Any other group health plan.
                3. Any other coverage or policy covering the Participant.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                             20
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 56 of 164 PageID #: 67



                4. Any first party insurance through medical payment coverage, personal injury protection, no-fault
                   coverage, uninsured or underinsured motorist coverage.
                5. Any policy of insurance from any insurance company or guarantor of a responsible party.
                6. Any policy of insurance from any insurance company or guarantor of a third party.
                7. Workers’ compensation or other liability insurance company.
                8. Any other source, including but not limited to crime victim restitution funds, any medical, disability
                   or other benefit payments, and school insurance coverage.

            “Partial Hospitalization”
            “Partial Hospitalization” shall mean medically directed intensive, or intermediate short-term mental health
            and Substance Abuse treatment, for a period of less than twenty-four (24) hours but more than four (4)
            hours in a day in a licensed or certified facility or program.

            “Participant” and/or “Plan Participant”
            “Participant” and/or “Plan Participant” shall mean an Employee or Dependent who is covered under this
            Plan and who is eligible for benefits under the Plan at the time the services are rendered.

            “Patient Protection and Affordable Care Act (PPACA)”
            The “Patient Protection and Affordable Care Act (PPACA)” means the health care reform law enacted in
            March 2010, Public Law 111-148; PPACA, together with the Health Care and Education Reconciliation
            Act, is commonly referred to as Affordable Care Act (ACA). (See “Affordable Care Act”).

            “Physician”
            “Physician” shall mean a Doctor of Medicine (M.D.), Doctor of Osteopathy (D.O.), Doctor of Dental
            Surgery (D.D.S.), Doctor of Podiatry (D.P.M.), Doctor of Chiropractic (D.C.), Psychologist (Ph.D.),
            Audiologist, Certified Nurse Anesthetist, Licensed Professional Counselor, Licensed Professional
            Physical Therapist, Master of Social Work (M.S.W.), Occupational Therapist, Physiotherapist, Speech
            Language Pathologist, psychiatrist, midwife, and any other practitioner of the healing arts who is licensed
            and regulated by a State or Federal agency, acting within the scope of that license.

            “Plan Year”
            “Plan Year” shall mean a period commencing on the Effective Date or any anniversary of the adoption of
            this Plan and continuing until the next succeeding anniversary.

            “Pre-Admission Tests”
            “Pre-Admission Tests” shall mean those medical tests and Diagnostic Services completed prior to a
            scheduled procedure, including Surgery, or scheduled admissions to the Hospital or Inpatient health care
            facility provided that all of the following requirements are met:

                1.   The Participant obtains a written order from the Physician.
                2.   The tests are approved by both the Hospital and the Physician.
                3.   The tests are performed on an outpatient basis prior to Hospital admission.
                4.   The tests are performed at the Hospital into which confinement is scheduled, or at a qualified
                     facility designated by the Physician who will perform the procedure or Surgery.

            “Pregnancy”
            “Pregnancy” shall mean a physical state whereby a woman presently bears a child or children in the
            womb, prior to but likely to result in childbirth, miscarriage and/or non-elective abortion. Pregnancy is
            considered a Sickness for the purpose of determining benefits under this Plan.

            “Preventive Care”
            “Preventive Care” shall mean certain Preventive Care services.

            To comply with the ACA, and in accordance with the recommendations and guidelines, plans shall
            provide In-Network coverage for all of the following:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                21
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 57 of 164 PageID #: 68



                1. Evidence-based items or services rated A or B in the United States Preventive Services Task
                   Force recommendations.
                2. Recommendations of the Advisory Committee on Immunization Practices adopted by the Director
                   of the Centers for Disease Control and Prevention.
                3. Comprehensive guidelines for infants, children, and adolescents supported by the Health
                   Resources and Services Administration (HRSA).
                4. Comprehensive guidelines for women supported by the Health Resources and Services
                   Administration (HRSA).

            Copies       of    the     recommendations        and      guidelines    may        be    found   here:
            http://www.uspreventiveservicestaskforce.org or at https://www.healthcare.gov/coverage/preventive-care-
            benefits/. For more information, Participants may contact the Plan Administrator / Employer.

            “Prior Plan”
            “Prior Plan” shall mean the coverage provided on a group or group type basis by the group insurance
            policy, benefit plan or service plan that was terminated on the day before the Effective Date of the Plan
            and replaced by the Plan.

            “Prior to Effective Date” or “After Termination Date”
            “Prior to Effective Date” or “After Termination Date” are dates occurring before a Participant gains
            eligibility from the Plan, or dates occurring after a Participant loses eligibility from the Plan, as well as
            charges Incurred Prior to the Effective Date of coverage under the Plan or after coverage is terminated,
            unless continuation of benefits applies.

            “Privacy Standards”
            “Privacy Standards” shall mean the standards of the privacy of individually identifiable health information,
            as pursuant to HIPAA.

            “Provider”
            “Provider” shall mean an entity whose primary responsibility is related to the supply of medical care. Each
            Provider must be licensed, registered, or certified by the appropriate State agency where the medical
            care is performed, as required by that State’s law where applicable. Where there is no applicable State
            agency, licensure, or regulation, the Provider must be registered or certified by the appropriate
            professional body. The Plan Administrator may determine that an entity is not a “Provider” as defined
            herein if that entity is not deemed to be a “Provider” by the Centers for Medicare and Medicaid Services
            (CMS) for purposes arising from payment and/or enrollment with Medicare; however, the Plan
            Administrator is not so bound by CMS’ determination of an entity’s status as a Provider. All facilities must
            meet the standards as set forth within the applicable definitions of the Plan as it relates to the relevant
            provider type.

            “Psychiatric Hospital”
            “Psychiatric Hospital” shall mean an Institution, appropriately licensed as a Psychiatric Hospital,
            established for the primary purpose of providing diagnostic and therapeutic psychiatric services for the
            treatment of mentally ill persons either by, or under the supervision of, a Physician. As such, to be
            deemed a “Psychiatric Hospital,” the Institution must ensure every patient is under the care of a Physician
            and their staffing pattern must ensure the availability of a Registered Nurse 24 hours each day. Should
            the Institution fail to maintain clinical medical records on all patients permitting the determination of the
            degree and intensity of treatment to be provided, that Institution will not be deemed to be a “Psychiatric
            Hospital.”

            To be deemed a “Psychiatric Hospital,” the Institution must be duly licensed and must not be primarily a
            place for rest, the aged, and/or a nursing home, custodial, or training institution.

            “Qualified Medical Child Support Order” or “QMCSO”
            “Qualified Medical Child Support Order” or “QMCSO” shall mean a Medical Child Support Order, in
            accordance with applicable law, and which creates or recognizes the existence of an Alternate

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                22
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 58 of 164 PageID #: 69



            Recipient’s right to, or assigns to an Alternate Recipient the right to, receive benefits for which a
            Participant or eligible Dependent is entitled under this Plan.

            “Reasonable and Allowed Amount” and/or “Reasonable and Allowable Amount”
            “Reasonable and Allowed Amount” and/or “Reasonable and Allowable Amount” means the maximum
            amount payable by the Plan for a service, supply and/or treatment that is considered a Covered Expense.
            The Reasonable and Allowable Amount is the lesser of:

                1. The charge made by the Provider that furnished the care, service, or supply;
                2. The negotiated amount established by a discounting or negotiated arrangement;
                3. The reasonable and customary charge for the same treatment, service, or supply furnished in the
                   same geographic area by a Provider of like service of similar training and experienced as further
                   described below; or
                4. For inpatient or outpatient facility claims, except outpatient dialysis facility claims, an amount
                   equivalent to 140% of the Medicare equivalent allowable amount.
                5. For outpatient dialysis, the Usual and Reasonable Charge

            The term reasonable and customary charge shall mean an amount equivalent to the lesser of a
            commercially available database or such other cost or quality-based reimbursement methodologies as
            may be available and utilized by the Plan from time to time. If there is insufficient information submitted for
            a given procedure, the Plan will determine the Reasonable and Allowed Amount based upon charges
            made for similar services. Determination of the reasonable and customary charge will take into
            consideration the nature and severity of the condition being treated, medical complications or unusual
            circumstances that require more time, skill or experience, and the cost and quality data for that Provider.

            The term 'geographic area' shall be defined as a metropolitan area, county, zip code, state or such
            greater area as is necessary to obtain a representative cross-section of Providers, persons, or
            organizations rendering such treatment, service or supply for which a specific charge is made.

            For Covered Expenses rendered by a Physician, Hospital or Ancillary Provider in a geographic area
            where applicable law may dictate the maximum amount that can be billed by the rendering Provider, the
            Reasonable and Allowed Amount shall mean the lesser of amount established by applicable law for that
            Covered Expense or the amount determined as set forth above.

            The Plan Administrator or its designee has the ultimate discretionary authority to determine the
            Reasonable and Allowable Amount, including establishing the negotiated terms of a Provider
            arrangement as the Reasonable and Allowable Amount even if such negotiated terms do not satisfy the
            lesser of test described above.

            See also “Maximum Amount” and/or “Maximum Allowable Charge”.

            “Reasonable” and/or “Reasonableness” shall mean in the Plan Administrator’s discretion, services or
            supplies, which are necessary for the care and treatment of Illness or Injury not caused by the treating
            Provider’s error or mistake. Determination that fee(s) or services are Reasonable will be made by the
            Plan Administrator, taking into consideration unusual circumstances or complications requiring additional
            time, skill and experience in connection with a particular service or supply; industry standards and
            practices as they relate to similar scenarios; and the cause of Injury or Illness necessitating the service(s)
            and/or charge(s).

            This determination will consider, but will not be limited to evidence-based guidelines, and the findings and
            assessments of the following entities: (a) The National Medical Associations, Societies, and
            organizations; (b) The Centers for Medicare and Medicaid Services (CMS) and (c) The Food and Drug
            Administration.

            To be Reasonable, service(s) and/or fee(s) must also be in compliance with generally accepted billing
            practices for unbundling or multiple procedures. The Plan Administrator retains discretionary authority to

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  23
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 59 of 164 PageID #: 70



            determine whether service(s) and/or fee(s) are Reasonable based upon information presented to the Plan
            Administrator.

            The Plan Administrator reserves for itself and parties acting on its behalf the right to review charges
            processed and/or paid by the Plan, to identify charge(s) and/or service(s) that are not Reasonable and
            therefore not eligible for payment by the Plan.

            “Rehabilitation”
            “Rehabilitation” shall mean treatment(s) designed to facilitate the process of recovery from Injury, Illness,
            or Disease to as normal a condition as possible.

            “Rehabilitation Hospital”
            “Rehabilitation Hospital” shall mean an appropriately licensed Institution, which is established in
            accordance with all relevant Federal, State and other applicable laws, to provide therapeutic and
            restorative services to individuals seeking to maintain, reestablish, or improve motor-skills and other
            functioning deemed Medically Necessary for daily living, that have been lost or impaired due to Sickness
            and/or Injury. To be deemed a “Rehabilitation Hospital,” the Institution must be legally constituted,
            operated, and accredited for its stated purpose by either the Joint Commission on Accreditation of
            Hospitals or the Commission on Accreditation for Rehabilitation Facilities, as well as approved for its
            stated purpose by the Centers for Medicare and Medicaid Services (CMS) for Medicare purposes.

            To be deemed a “Rehabilitation Hospital,” the Institution must be duly licensed and must not be primarily
            a place for rest, the aged, and/or a nursing home, custodial, or training institution.

            “Residential Treatment Facility”
            “Residential Treatment Facility” shall mean a facility licensed or certified as such by the jurisdiction in
            which it is located to operate a program for the treatment and care of Participants diagnosed with alcohol,
            drug or Substance Abuse disorders or mental illness.

            “Room and Board”
            “Room and Board” shall mean a Hospital’s charge for any of the following:

                1. Room and complete linen service.
                2. Dietary service including all meals, special diets, therapeutic diets, required nourishment’s,
                   dietary supplements and dietary consultation.
                3. All general nursing services including but not limited to coordinating the delivery of care,
                   supervising the performance of other staff members who have delegated member care and
                   member education.
                4. Other conditions of occupancy which are Medically Necessary.

            “Security Standards”
            “Security Standards” shall mean the final rule implementing HIPAA’s Security Standards for the Protection
            of Electronic Protected Health Information (PHI), as amended.

            “Service Waiting Period”
            “Service Waiting Period” shall mean an interval of time that must pass before an Employee or Dependent
            is eligible to enroll under the terms of the Plan. The Employee must be a continuously Active Employee of
            the Employer during this interval of time.

            “Sickness”
            “Sickness” shall have the meaning set forth in the definition of “Disease.”

            “Skilled Nursing Facility”
            “Skilled Nursing Facility” shall mean a facility that fully meets all of the following requirements:



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                24
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 60 of 164 PageID #: 71



                1. It is licensed to provide professional nursing services on an Inpatient basis to persons
                   convalescing from Injury or Sickness. The service must be rendered by a Registered Nurse
                   (R.N.) or by a Licensed Practical Nurse (L.P.N.) under the direction of a Registered Nurse.
                   Services to help restore patients to self-care in essential daily living activities must be provided.
                2. Its services are provided for compensation and under the full-time supervision of a Physician.
                3. It provides 24 hour per day nursing services by licensed nurses, under the direction of a full-time
                   Registered Nurse.
                4. It maintains a complete medical record on each patient.
                5. It has an effective utilization review plan.
                6. It is not, other than incidentally, a place for rest, the aged, drug addicts, alcoholics, mentally
                   disabled, Custodial Care, educational care or care of Mental or Nervous Disorders.
                7. It is approved and licensed by Medicare.

            “Specialty Drugs”
            “Specialty Drugs” are high-cost prescription medications used to treat complex, chronic conditions. They
            are often difficult to administer and require special handling or ongoing monitoring and assessment by a
            health care professional.

            “Substance Abuse” and/or “Substance Use Disorder”
            “Substance Abuse” and/or “Substance Use Disorder” shall mean any use of alcohol, any drug (whether
            obtained legally or illegally), any narcotic, or any hallucinogenic or other illegal substance, which
            produces a pattern of pathological use, causing impairment in social or occupational functioning, or which
            produces physiological dependency evidenced by physical tolerance or withdrawal. It is the excessive
            use of a substance, especially alcohol or a drug. The Diagnostic and Statistical Manual of Mental
            Disorders (DSM) definition of “Substance Use Disorder” is applied as outlined below.

            A maladaptive pattern of substance use leading to clinically significant impairment or distress, as
            manifested by one or more, of the following, occurring within a 12 month period:

                1. Recurrent substance use resulting in a failure to fulfill major role obligations at work, school or
                   home (e.g., repeated absences or poor work performance related to substance use; substance-
                   related absences, suspensions or expulsions from school; neglect of children or household).
                2. Recurrent substance use in situations in which it is physically hazardous (e.g., driving an
                   automobile or operating a machine when impaired by substance use).
                3. Craving or a strong desire or urge to use a substance.
                4. Continued substance use despite having persistent or recurrent social or interpersonal problems
                   caused or exacerbated by the effects of the substance (e.g., arguments with spouse about
                   consequences of intoxication, physical fights).

            “Substance Abuse Treatment Center”
            “Substance Abuse Treatment Center” shall mean an Institution whose facility is licensed, certified or
            approved as a Substance Abuse Treatment Center by a Federal, State, or other agency having legal
            authority to so license; which is affiliated with a Hospital and whose primary purpose is providing
            diagnostic and therapeutic services for treatment of Substance Abuse. To be deemed a “Substance
            Abuse Treatment Center,” the Institution must have a contractual agreement with the affiliated Hospital by
            which a system for patient referral is established, and implement treatment by means of a written
            treatment plan approved and monitored by a Physician. Where applicable, the “Substance Abuse
            Treatment Center” must also be appropriately accredited by the Joint Commission on Accreditation of
            Hospitals.

            “Surgery”
            “Surgery” shall in the Plan Administrator’s discretion mean the treatment of Injuries or disorders of the
            body by incision or manipulation, especially with instruments designed specifically for that purpose, and
            the performance of generally accepted operative and cutting procedures, performed within the scope of
            the Provider’s license.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               25
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 61 of 164 PageID #: 72



            “Surgical Procedure”
            “Surgical Procedure” shall have the same meaning set forth in the definition of “Surgery.”

            “Third Party Administrator”
            “Third Party Administrator” shall mean the claims administrator which provides customer service and
            claims payment services only and does not assume any financial risk or obligation with respect to those
            claims.

            “Uniformed Services”
            “Uniformed Services” shall mean the Armed Forces, the Army National Guard and the Air National Guard,
            when engaged in active duty for training, inactive duty training, or full time National Guard duty, the
            commissioned corps of the Public Health Service, and any other category of persons designated by the
            President of the United States in time of war or Emergency.

            “USERRA”
            “USERRA” shall mean the Uniformed Services Employment and Reemployment Rights Act of 1994
            (“USERRA”).

            “Usual and Customary”
            “Usual and Customary” (U&C) shall mean Covered Expenses which are identified by the Plan
            Administrator, taking into consideration any or all of the following: the fee(s) which the Provider most
            frequently charges (or accepts for) the majority of patients for the service or supply; the cost to the
            Provider for providing the services; the prevailing range of fees charged in the same “area” by Providers
            of similar training and experience for the service or supply; and/or the Medicare reimbursement rates. The
            term(s) “same geographic locale” and/or “area” shall be defined as a metropolitan area, county, or such
            greater area as is necessary to obtain a representative cross-section of Providers, persons or
            organizations rendering such treatment, services, or supplies for which a specific charge is made. To be
            Usual and Customary, fee(s) must be in compliance with generally accepted billing practices for
            unbundling or multiple procedures.

            The term “Usual” refers to the amount of a charge made or accepted for medical services, care, or
            supplies, to the extent that the charge does not exceed the common level of charges made by other
            medical professionals with similar credentials, or health care facilities, pharmacies, or equipment
            suppliers of similar standing, which are located in the same geographic locale in which the charge was
            Incurred.

            The term “Customary” refers to the form and substance of a service, supply, or treatment provided in
            accordance with generally accepted standards of medical practice to one individual, which is appropriate
            for the care or treatment of an individual of the same sex, comparable age and who has received such
            services or supplies within the same geographic locale.

            The term “Usual and Customary” does not necessarily mean the actual charge made (or accepted) nor
            the specific service or supply furnished to a Participant by a Provider of services or supplies, such as a
            Physician, therapist, Nurse, Hospital, or pharmacist. The Plan Administrator will determine the usual
            charge for any procedure, service, or supply, and whether a specific procedure, service or supply is
            customary.

            Usual and Customary charges may, at the Plan Administrator’s discretion, alternatively be determined
            and established by the Plan using normative data such as, but not limited to, Medicare cost to charge
            ratios, average wholesale price (AWP) for prescriptions and/or manufacturer’s retail pricing (MRP) for
            supplies and devices.

                All other defined terms in this Plan Document shall have the meanings specified in the Plan
                                                Document where they appear.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              26
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 62 of 164 PageID #: 73




                                                 ELIGIBILITY FOR COVERAGE

            Eligibility for Individual Coverage
            Each Non-variable Hour Employee will become eligible for coverage under this Plan with respect to
            himself or herself on the first day of the month following completion of a Service Waiting Period of 30
            days, provided the Employee has begun work for his or her Participating Employer. If the Employee is
            unable to begin work as scheduled, then his or her coverage will become effective on such later date
            when the Employee begins work.

            Each Variable Hour Employee who has averaged the requisite Hours of Service, as defined herein, will
            become eligible for coverage under this Plan with respect to himself or herself upon completion of a
            complete Measurement Period. Coverage shall begin on the first day of the Stability Period, as defined
            herein.

            In the event an Employee moves from part-time or full-time temporary status to full-time Active
            Employment status, time worked will not be credited toward the waiting period.

            Each Employee who was covered under the Prior Plan, if any, will be eligible on the Effective Date of this
            Plan. Any Service Waiting Period or portion thereof satisfied under the Prior Plan, if any, will be applied
            toward satisfaction of the Service Waiting Period of this Plan.

            For employees who provide services at the acquired property or the property under management contract
            at the time of acquisition or at the time the management contract becomes effective, Heart of CarDon,
            LLC, will recognize the date the employee began providing services on a full-time regular basis as
            counting towards satisfaction of the eligibility waiting period. Documentation of this date must be
            provided by the prior employer at the time Heart of CarDon, LLC, acquires the property or enters into a
            management contract arrangement in order to satisfy this provision of the plan.

            Reinstatement of Coverage
            An Employee who is terminated and rehired can be treated as a New Employee upon rehire only if the
            Employee was not credited with an Hour of Service with the Employer (or any member of the controlled or
            affiliated group) for a period of at least 13 consecutive weeks immediately preceding the date of rehire or,
            if less, a period of consecutive weeks that exceeds the greater of (a) four weeks, or (b) the number of
            weeks of the Employee’s immediately preceding period of employment.

            Upon return, coverage will be effective on the first of the month following the date of rehire, so long as all
            other eligibility criteria are satisfied.

            Eligibility Dates for Dependent Coverage
            Each Employee will become eligible for coverage under this Plan for his or her Dependents on the latest
            of the following dates:

                1. His or her date of eligibility for coverage for himself or herself under the Plan.
                2. The date coverage for his or her Dependents first becomes available under any amendment to
                   the Plan, if such coverage was not provided under the Plan on the Effective Date of the Plan.
                3. The first date upon which he or she acquires a Dependent.
                4. The date the Dependent Child is eligible due to a qualifying status change event, as outlined in
                   the Section 125 plan.

            In no event will any Dependent Child be covered as a Dependent of more than one Employee who is
            covered under the Plan.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 27
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 63 of 164 PageID #: 74



            Working Spouse
            The purpose of the working spouse rule is to share the costs of the medical expense with other plans or
            insurance carriers when the spouse of an Employee is eligible for medical coverage through the spouse’s
            employer.

                •    If a spouse of an eligible Employee is employed with a company which offers group medical
                     insurance coverage and that spouse is eligible for that plan, the spouse will not be eligible for this
                     Plan.
                •    If the spouse is employed with a company that des not offer group medical coverage and is
                     eligible to be enrolled, the spouse may be enrolled in this Plan. (A statement from the spouse’s
                     employer which verifies that the spouse does not have coverage through the spouse’s employer
                     is required.)

            In order for an Employee’s Dependent to be covered under the Plan the Employee must be enrolled for
            coverage under the Plan.

            “Michelle’s Law” prohibits a group health plan, or a health insurance issuer that provides health insurance
            coverage in connection with a group health plan, from terminating coverage of a Dependent Child due to
            a qualifying “Medically Necessary Leave of Absence” from, or other change in enrollment at, a
            postsecondary educational Institution prior to the earlier of:

                1. The date that is one year after the first day of the Medically Necessary Leave of Absence.
                2. The date on which such coverage would otherwise terminate under the terms of the Plan.

            In order to be a Medically Necessary Leave of Absence the student’s leave must meet all of the following
            requirements:

                1. Commence while the Dependent Child is suffering from a serious Illness or Injury.
                2. Be Medically Necessary.
                3. Cause the Dependent Child to lose student status for purposes of coverage under the terms of
                   the parents’ plan or coverage.

            A Child is a “Dependent Child” under the law if he or she meets all of the following requirements:

                1. Is a Dependent Child of a Participant under the terms of the Plan or coverage.
                2. Was enrolled in the Plan or coverage, on the basis of being a student at a postsecondary
                   educational Institution, immediately before the first day of the Medically Necessary Leave of
                   Absence.

            A treating Physician of the Dependent Child must certify that the Dependent Child is suffering from a
            serious Illness or Injury and that the Leave of Absence (or other change of enrollment) described is
            Medically Necessary.

            Effective Dates of Coverage; Conditions
            The coverage for which an individual is eligible under this Plan will become effective on the date specified
            below, subject to the conditions of this section.

                1. Electronic Enrollment Application. Newly eligible Employee(s) may seek to obtain coverage for
                   themselves and/or Dependents via an electronic application furnished by the Plan Administrator,
                   in a manner that is satisfactory to the Plan Administrator, and within the 14 day Electronic
                   Enrollment Window following the applicable date of eligibility. For active covered Employee(s),
                   the selection must occur during the annual open enrollment period designated by the Employer.
                   If coverage is available and appropriate, coverage will become effective after review of the form,
                   and upon the subsequent date such Employee or Dependents are eligible.
                2. Coverage as Both Employee and Dependent. An eligible Participant may enroll in this Plan either
                   as an Employee or as a Dependent, but not both.
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  28
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 64 of 164 PageID #: 75



                3. Birth of Dependent Child. A newborn Child of a covered Employee will be considered eligible and
                     will be covered from the moment of birth for Injury or Illness, including the Medically Necessary
                     care and treatment of medically diagnosed congenital defects, birth abnormalities and
                     prematurity, newborn care and Preventive Care if notification to add the Child is received by
                     the Plan Administrator within 60 days following the Child’s date of birth. The application
                     must also be accompanied by any required contribution, ongoing, as the case may be. If
                     notification to add a newborn Child is received by the Plan Administrator AFTER the 60 day
                     period immediately following the Child’s date of birth, the Child is considered a late enrollee and
                     not eligible for the Plan until the next Annual Open Enrollment Period. A newborn Child of a
                     Dependent Child is not eligible for this Plan unless the newborn Child meets the definition of an
                     eligible Dependent.
                4.   Newly Acquired Dependents. If while an Employee is enrolled for coverage, that Employee
                     acquires a Dependent, coverage for the newly acquired Dependent shall be effective on the date
                     the Dependent becomes eligible only if the existing coverage extends to Dependents. If coverage
                     for Dependents has not already been secured by the Employee, an electronic application must be
                     made to the Plan within 30 days of the date of the newly acquired Dependent’s eligibility, and any
                     required contributions are also to be made if enrollment is otherwise approved by the Plan
                     Administrator.
                5.   Requirement for Employee Coverage. Coverage for Dependents shall only be available to
                     Dependents of Employees eligible for coverage for him or herself.
                6.   Dependents of Multiple Employees. If a Dependent may be deemed to be a Dependent of more
                     than one Covered Employee, such Dependent shall be deemed to be a Dependent of one such
                     Employee only.
                7.   Medicaid Coverage. An individual’s eligibility for any State Medicaid benefits will not be taken into
                     account by the Plan in determining that individual’s eligibility under the Plan.
                8.   FMLA Leave. Regardless of any requirements set forth in the Plan, the Plan shall at all times
                     comply with FMLA.

            NOTE: It is the responsibility of the enrolled Employee to notify his or her Employer of any changes in the
            Dependent’s status.

            Retroactive Eligibility Changes
            Retroactive eligibility changes are limited to sixty (60) days prior to the date notice of any such requested
            change is received by Heart of CarDon’s Plan Administrator. Retroactive termination of a Covered
            Person may be refused if plan benefits have been obtained by, or authorized for, the Covered Person
            after the effective date of the requested termination.

            Special and Annual Open Enrollment
            Federal law requires and the Plan provides so-called “Special Enrollment Periods,” during which
            Employees may enroll in the Plan, even if they declined to enroll during an initial or subsequent eligibility
            period. The Special Enrollment rules are described in more detail within the Eligibility for Coverage
            section.

            Loss of Other Coverage
            This Plan will permit an eligible Employee or Dependent (including his or her spouse) who is eligible, but
            not enrolled, to enroll for coverage under the terms of the Plan if each of the following conditions is met:

                1. The eligible Employee or Dependent was covered under another group health plan or had other
                   health insurance coverage at the time coverage under this Plan was offered.
                2. The eligible Employee stated in writing at the time this Plan was offered, that the reason for
                   declining enrollment was due to the eligible Employee having coverage under another group
                   health plan or due to the Employee having other health insurance coverage.
                3. The eligible Employee or Dependent lost other coverage pursuant to one of the following events:
                       a. The eligible Employee or Dependent was under COBRA and the COBRA coverage was
                            exhausted.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 29
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 65 of 164 PageID #: 76



                         b. The eligible Employee or Dependent was not under COBRA and the other coverage was
                            terminated as a result of loss of eligibility (including as a result of Legal Separation,
                            divorce, loss of Dependent status, death, termination of employment, or reduction in the
                            number of hours worked).
                         c. The Plan is no longer offering benefits to a class of similarly situated individuals.
                         d. The benefit package option is no longer being offered and no substitute is available.
                         e. The Employer contributions were terminated.

            If an Employee is currently enrolled in a benefit package, the Employee may elect to enroll in another
            benefit package under the Plan if the following requirements are met:

                1. Multiple benefit packages are available.
                2. A Dependent of the enrolled Employee has a special enrollment right in the Plan because the
                   Dependent has lost eligibility for other coverage.

            Special enrollment rights will not be available to an Employee or Dependent if either of the following
            requirements is met:

                1. The other coverage is/was available via COBRA Continuation Coverage and the Employee or
                   Dependent failed to exhaust the maximum time available to him or her for such COBRA
                   coverage; or
                2. The Employee or Dependent lost the other coverage as a result of the individual's failure to pay
                   premiums or required contributions or for cause (such as making a fraudulent claim or an
                   intentional misrepresentation of a material fact in connection with the Other Plan).

            For an eligible Employee or Dependent(s) who has met the conditions specified above, this Plan will be
            effective at 12:01 A.M. on the first day following the qualifying event.

            New Dependent
            An Employee or Dependent who is eligible, but not enrolled in this Plan, may be eligible to enroll during a
            special enrollment period if an Employee acquires a new Dependent as a result of marriage, legal
            guardianship, birth, adoption, or placement for adoption. To be eligible for this special enrollment, the
            Employee must apply in writing or electronically, as applicable, no later than 60 days for birth, adoption,
            placement of adoption or legal guardianship and 30 days for marriage after he or she acquires the new
            Dependent. The following conditions apply to any eligible Employee and Dependents:

            An Employee or Dependent who is eligible, but not enrolled in this Plan, may enroll during a special
            enrollment period if one the following occurs:

                1. The eligible Employee is a covered Employee under the terms of this Plan but elected not to
                   enroll during a previous enrollment period.
                2. An individual has become a Dependent of the eligible Employee through marriage, legal
                   guardianship, birth, adoption, or placement for adoption.

            If the conditions for special enrollment are satisfied, the coverage of the Dependent and/or Employee
            enrolled during the Special Enrollment Period will be effective at 12:01 A.M. for the following events:

                1. In the case of marriage, on the date of the marriage.
                2. For a legal guardianship, on the date on which such Child is placed in the covered Employee’s
                   home pursuant to a court order appointing the covered Employee as legal guardian for the Child.
                3. In the case of a Dependent’s birth, as of the date of birth.
                4. In the case of a Dependent’s adoption or placement for adoption, the date of the adoption or
                   placement for adoption.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              30
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 66 of 164 PageID #: 77



            Additional Special Enrollment Rights
            Employees and Dependents who are eligible but not enrolled are entitled to enroll under one of the
            following circumstances:

                1. The Employee’s or Dependent’s Medicaid or State Child Health Insurance Plan (i.e. CHIP)
                   coverage has terminated as a result of loss of eligibility and the Employee requests coverage
                   under the Plan within 60 days after the termination.
                2. The Employee or Dependent become eligible for a contribution / premium assistance subsidy
                   under Medicaid or a State Child Health Insurance Plan (i.e. CHIP), and the Employee requests
                   coverage under the Plan within 60 days after eligibility is determined.

            If the conditions for special enrollment are satisfied, coverage for the Employee and/or his or her
            Dependent(s) will be effective at 12:01 A.M. on the first day following the qualifying event.

            Annual Open Enrollment
            Prior to the start of a Plan Year, this Plan has an Annual Open Enrollment Period. Eligible Participants
            who are not covered under this Plan may enroll for coverage during Annual Open Enrollment Periods.
            Coverage for Participants enrolling during an Annual Open Enrollment Period will become effective on
            January 1, as long as all other eligibility requirements have been met. If the other eligibility requirements
            have not been met, coverage for Participants enrolling during an Annual Open Enrollment Period will
            become effective as stated in the provision, “Eligibility for Individual Coverage”.

            The terms of the Annual Open Enrollment Period, including duration of the election period, shall be
            determined by the Plan Administrator and communicated prior to the start of an Annual Open Enrollment
            Period.

            “Annual Open Enrollment Period” shall mean the time frame specified by the Plan Administrator.

            Relation to Section 125 Cafeteria Plan
            This Plan may also allow additional changes to enrollment due to change in status events under the
            employer’s Section 125 Cafeteria Plan. Refer to the employer’s Section 125 Cafeteria Plan for more
            information.

            Qualified Medical Child Support Orders
            This Plan will provide for immediate enrollment and benefits to the Child or Children of a Participant who
            are the subject of a Qualified Medical Child Support Order (QMCSO), regardless of whether the Child or
            Children reside with the Participant, provided the Child or Children are not already enrolled as an eligible
            Dependent as described in this Plan. If a QMCSO is issued, then the Child or Children shall become
            Alternate Recipient(s) of the benefits under this Plan, subject to the same limitations, restrictions,
            provisions and procedures as any other Participant. The Plan Administrator will determine if the order
            properly meets the standards described herein. A properly completed National Medical Support Notice
            (NMSN) will be treated as a QMCSO and will have the same force and effect.

            To be considered a Qualified Medical Child Support Order, the Medical Child Support Order must contain
            the following information:

                1. The name and last known mailing address (if any) of the Participant and the name and mailing
                   address of each such Alternate Recipient covered by the order.
                2. A reasonable description of the type of coverage to be provided by this Plan to each Alternate
                   Recipient, or the manner in which such type of coverage is to be determined.
                3. The period of coverage to which the order applies.
                4. The name of this Plan.

            A National Medical Support Notice shall be deemed a QMCSO if all of the following requirements are
            met:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                31
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 67 of 164 PageID #: 78



                1. It contains the information set forth in the Definitions section in the definition of “National Medical
                   Support Notice.”
                2. It identifies either the specific type of coverage or all available group health coverage. If the
                   Employer receives a NMSN that does not designate either specific type(s) of coverage or all
                   available coverage, the Employer and the Plan Administrator will assume that all are designated.
                3. It informs the Plan Administrator that, if a group health plan has multiple options and the
                   Participant is not enrolled, the issuing agency will make a selection after the NMSN is qualified,
                   and, if the agency does not respond within 20 days, the Child will be enrolled under the Plan’s
                   default option (if any).
                4. It specifies that the period of coverage may end for the Alternate Recipient(s) only when similarly
                   situated dependents are no longer eligible for coverage under the terms of the Plan, or upon the
                   occurrence of certain specified events.

            A NMSN need not be recognized as a QMCSO if it requires the Plan to provide any type or form of
            benefit, or any option, not otherwise provided to the Participants and eligible Participants without regard
            to the provisions herein, except to the extent necessary to meet the requirements of a State law relating
            to Medical Child Support Orders, as described in Social Security Act §1908 (as added by Omnibus
            Budget Reconciliation Act of 1993 §13822).

            In the instance of any Medical Child Support Order received by this Plan, the Plan Administrator shall, as
            soon as administratively possible, perform the following:

                1. In writing, notify the Participant and each Alternate Recipient covered by such Order (at the
                   address included in the Order) of the receipt of such Order and the Plan’s procedures for
                   determining whether the Order qualifies as a QMCSO.
                2. Make an administrative determination if the order is a QMCSO and notify the Participant and
                   each affected Alternate Recipient of such determination.

            In the instance of any National Medical Support Notice received by this Plan, the Plan Administrator shall
            perform the following:

                1. Notify the State agency issuing the notice with respect to the Child whether coverage of the Child
                   is available under the terms of the Plan and, if so:
                        a. Whether the Child is covered under the Plan.
                        b. Either the effective date of the coverage or, if necessary, any steps to be taken by the
                            custodial parent or by the official of a State or political subdivision to effectuate the
                            coverage.
                2. Provide to the custodial parent (or any State official serving in a substitute capacity) a description
                   of the coverage available and any forms or documents necessary to effectuate such coverage.

            As required by Federal law, the Plan Administrator shall perform the following:

                1. Establish reasonable procedures to determine whether Medical Child Support Order or National
                   Medical Support Notice are Qualified Medical Child Support Orders.
                2. Administer the provision of benefits under such qualified orders. Such procedures shall:
                       a. Be in writing.
                       b. Provide for the notification of each person specified in a Medical Child Support Order as
                           eligible to receive benefits under the plan (at the address included in the Medical Child
                           Support Order) of such procedures promptly upon receipt by the plan of the Medical Child
                           Support Order.
                       c. Permit an Alternate Recipient to designate a representative for receipt of copies of
                           notices that are sent to the Alternate Recipient with respect to a Medical Child Support
                           Order.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 32
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 68 of 164 PageID #: 79



            Acquired Companies
            Eligible Employees of an acquired company who are Actively at Work will be eligible for the benefits
            under this Plan on the date of acquisition. Any waiting period previously satisfied under the prior health
            plan will be applied toward satisfaction of the Service Waiting Period of this Plan. In the event that an
            acquired company did not have a health plan, all eligible Employees will be eligible on the date of the
            acquisition.

            Genetic Information Nondiscrimination Act (“GINA”)
            “GINA” prohibits group health plans, issuers of individual health care policies, and employers from
            discriminating on the basis of genetic information.

            The term “genetic information” means, with respect to any individual, information about any of the
            following:

                1. Such individual’s genetic tests.
                2. The genetic tests of family members of such individual.
                3. The manifestation of a Disease or disorder in family members of such individual.

            The term “genetic information” includes participating in clinical research involving genetic services.
            Genetic tests would include analysis of human DNA, RNA, chromosomes, proteins, or metabolites that
            detect genotypes, mutations, or chromosomal changes. Genetic information is a form of Protected Health
            Information (PHI) as defined by and in accordance with the Health Insurance Portability and
            Accountability Act of 1996 (HIPAA), and is subject to applicable Privacy and Security Standards.

            Family members as it relates to GINA include dependents, plus all relatives to the fourth degree, without
            regard to whether they are related by blood, marriage, or adoption. Underwriting as it relates to GINA
            includes any rules for determining eligibility, computing premiums or contributions, and applying pre-
            existing condition limitations. Offering reduced premiums or other rewards for providing genetic
            information would be impermissible underwriting.

            GINA will not prohibit a health care Provider who is treating an individual from requesting that the patient
            undergo genetic testing. The rules permit the Plan to obtain genetic test results and use them to make
            claims payment determinations when it is necessary to do so to determine whether the treatment
            provided to the patient was medically advisable and/or necessary.

            The Plan may request, but not require, genetic testing in certain very limited circumstances involving
            research, so long as the results are not used for underwriting, and then only with written notice to the
            individual that participation is voluntary and will not affect eligibility for benefits, premiums or contributions.
            In addition, the Plan will notify and describe its activity to the Health and Human Services secretary of its
            activities falling within this exception.

            While the Plan may collect genetic information after initial enrollment, it may not do so in connection with
            any annual renewal process where the collection of information affects subsequent enrollment. The Plan
            will not adjust premiums or increase group contributions based upon genetic information, request or
            require genetic testing or collect genetic information either prior to or in connection with enrollment or for
            underwriting purposes.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                      33
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 69 of 164 PageID #: 80




                                                TERMINATION OF COVERAGE

            Termination Dates of Individual Coverage
            The coverage of any Employee for himself or herself under this Plan will terminate on the earliest to occur
            of the following dates:

                1. The date upon which the Plan is terminated.
                2. The day of the month in, or with respect to which, he or she requests that such coverage be
                   terminated, on the condition that such request is made on or before such date, unless prohibited
                   by law (i.e., when election changes cannot be made due to Internal Revenue Code Section 125
                   “change in status” guidelines). NOTE: The Employer offers these benefits in conjunction with a
                   cafeteria plan under Section 125 of the Internal Revenue Code and a voluntary termination must
                   comply with the requirements of the Code and the cafeteria plan.
                3. The date of the expiration of the last period for which the Employee has made a contribution, in
                   the event of his or her failure to make, when due, any contribution for coverage for himself or
                   herself to which he or she has agreed in writing.
                4. The date of the month in which the Non-Variable Hour Employee is no longer eligible for such
                   coverage under the Plan. Except as shown in the Continuation of Coverage Section.
                5. The date and time of the month in which the termination of employment occurs.
                6. The date following the end of the Stability Period for Variable Hour Employees, if the Employee
                   failed to qualify during the previous Measurement Period.
                7. Immediately upon submission of a fraudulent claim or any fraudulent information to the Plan
                   (including enrollment information), by and/or on behalf of an Employee or his or her Dependent,
                   or upon the Employee or his or her Dependent gaining knowledge of the submission, as
                   determined by the Plan Administrator in its discretion, consistent with applicable laws and/or rules
                   regarding such rescission.

            Termination Dates of Dependent Coverage
            The coverage for any Dependents of any Employee who are covered under the Plan will terminate on the
            earliest to occur of the following dates:

                1.   The date upon which the Plan is terminated.
                2.   Upon the discontinuance of coverage for Dependents under the Plan.
                3.   The date of termination of the Employee’s coverage for himself or herself under the Plan.
                4.   The date of the expiration of the last period for which the Employee has made a contribution, in
                     the event of his or her failure to make, when due, any contribution for coverage for Dependents to
                     which he or she has agreed in writing.
                5.   In the case of a Child age 26 or older for whom coverage is being continued due to mental or
                     physical inability to earn his or her own living, the earliest to occur of:
                          a. Cessation of such disability or inability.
                          b. Failure to provide any required proof of continuous disability or inability or to submit to
                              any required examination.
                          c. Upon the Child’s no longer being dependent on the Employee for his or her support.
                6.   The day immediately preceding the date such person is no longer a Dependent, except for
                     Dependent Children, as defined herein, except as may be provided for in other areas of this
                     section.
                7.   The last day of the month in which such person ceases to be a Dependent Child, as defined
                     herein, except as may be provided for in other areas of this section or within this document.
                8.   For a Dependent Child whose coverage is required pursuant to a QMCSO, the last day of the
                     calendar month as of which coverage is no longer required under the terms of the order or this
                     Plan.
                9.   Immediately upon submission of a fraudulent claim or any fraudulent information to the Plan
                     (including enrollment information), by and/or on behalf of an Employee or his or her Dependent,
                     or upon the Employee or his or her Dependent gaining knowledge of the submission, as



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               34
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 70 of 164 PageID #: 81



                     determined by the Plan Administrator in its discretion, consistent with applicable laws and/or rules
                     regarding such rescission.

            NOTE: The Employer offers these benefits in conjunction with a cafeteria plan under Section 125 of the
            Internal Revenue Code and a voluntary termination must comply with the requirements of the Code and
            the cafeteria plan.

            Please review the Transplant Network section for specifics regarding termination in the context of
            transplantation.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 35
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 71 of 164 PageID #: 82




                                               CONTINUATION OF COVERAGE

            Employer Continuation Coverage
            Eligible Participants may continue coverage upon the occurrence of any of the following:

                         1. Disability; during a period of disability, participation shall extend for a period not to
                            exceed six months;
                         2. Lay-off; during a period of lay-off, participation shall extend for a period not to exceed six
                            months;
                         3. Leave of Absence; during a period of an employer approved leave of absence,
                            participation shall extend for a period of up to six months.

            Continued participation requires timely payment of any required contributions to the employer. Coverage
            will not extend beyond the end of the period for which the employer has received payment of the required
            contribution. In order for coverage to continue, premiums must be received within the 30 day grace
            period.

            The above noted leave(s) run concurrently with FMLA, USERRA or any State-mandated family or medical
            leave, and/or any other applicable leaves of absence. At the end of the period(s) listed above, the
            Participant’s coverage will be deemed to have terminated for purposes of Continuation of Coverage under
            COBRA

            Continuation During Family and Medical Leave Act (FMLA) Leave
            The Plan shall at all times comply with FMLA. It is the intention of the Plan Administrator to provide these
            benefits only to the extent required by applicable law and not to grant greater rights than those so
            required. During a FMLA Leave, coverage will be maintained in accordance with the same Plan
            conditions as coverage would otherwise be provided if the covered Employee had been a continuously
            active employee during the entire leave period. If Plan coverage lapses during the FMLA Leave,
            coverage will be reinstated for the person(s) who had coverage under the Plan when the FMLA Leave
            began, upon the Employee’s return to work at the conclusion of the FMLA Leave.

            To the extent this Plan is required to comply with a State family and medical leave law that is more
            generous than the FMLA, continuation of coverage under this Plan will be provided in accordance with
            such State family and medical leave law, as well as under FMLA.

            Continuation During USERRA
            Participants who are absent from employment because they are in the Uniformed Services may elect to
            continue their coverage under this Plan for up to 24 months. To continue coverage, Participants must
            comply with the terms of the Plan, including election during the Plan’s annual enrollment period, and pay
            their contributions, if any. In addition, USERRA also requires that, regardless of whether a Participant
            elected to continue his or her coverage under the Plan, his or her coverage and his or her Dependents’
            coverage be reinstated immediately upon his or her return to employment, so long as he or she meets
            certain requirements contained in USERRA. Participants should contact their participating Employer for
            information concerning their eligibility for USERRA and any requirements of the Plan.

            Continuation During COBRA – Introduction
            The right to this form of continued coverage was created by a Federal law, under the Consolidated
            Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”). COBRA Continuation Coverage
            can become available to Participants when they otherwise would lose their group health coverage. It also
            can become available to other members of the Participant's family who are covered under the Plan when
            they otherwise would lose their group health coverage. Under the Plan, Qualified Beneficiaries that elect
            COBRA Continuation Coverage must pay the entire cost of the coverage, including a reasonable
            administration fee. There are several ways coverage will terminate, including the failure of the Participant
            or their covered Dependents to make timely payment of contributions or premiums. For additional


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 36
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 72 of 164 PageID #: 83



            information, Participants should contact the Participating Employer to determine if COBRA applies to him
            or her and/or his or her covered Dependents.

            Participants may have other options available when group health coverage is lost. For example, a
            Participant may be eligible to buy an individual plan through the Health Insurance Marketplace. By
            enrolling in coverage through the Marketplace, the Participant may qualify for lower costs on his or her
            monthly premiums and lower out-of-pocket costs. Additionally, the Participant may qualify for a 30-day
            special enrollment period for another group health plan for which the Participant is eligible (such as a
            spouse’s plan), even if that plan generally doesn’t accept late enrollees.

            COBRA Continuation Coverage
            “COBRA Continuation Coverage” is a continuation of Plan coverage when coverage would otherwise end
            because of a life event known as a “Qualifying Event.” COBRA (and the description of COBRA
            Continuation Coverage contained in this Plan) does not apply to the following benefits (if available as part
            of the Employer’s plan): life insurance, accidental death and dismemberment benefits and weekly income
            or long term disability benefits. The aforementioned benefits are not considered for continuation under
            COBRA. The Plan provides no greater COBRA rights than what COBRA requires – nothing in this Plan is
            intended to expand the Participant’s rights beyond COBRA’s requirements.

            Qualifying Events
            Specific Qualifying Events are listed below. After a Qualifying Event, COBRA Continuation Coverage
            must be offered to each person who is a “Qualified Beneficiary.” A Qualified Beneficiary is someone who
            is or was covered by the Plan, and has lost or will lose coverage under the Plan due to the occurrence of
            a Qualifying Event. The Employee and/or Employee’s Dependents could therefore become Qualified
            Beneficiaries if applicable coverage under the Plan is lost because of the Qualifying Event.

            An Employee, who is properly enrolled in this Plan and is a covered Employee, will become a Qualified
            Beneficiary if he or she loses his or her coverage under the Plan because either one of the following
            Qualifying Events happens:

                1. The hours of employment are reduced.
                2. The employment ends for any reason other than gross misconduct.

            The spouse of a covered Employee will become a Qualified Beneficiary if he or she loses his or her
            coverage under the Plan because any of the following Qualifying Events happens:

                1.   The Employee dies.
                2.   The Employee’s hours of employment are reduced.
                3.   The Employee’s employment ends for any reason other than his or her gross misconduct.
                4.   The Employee becomes entitled to Medicare benefits (under Part A, Part B, or both).
                5.   The Employee becomes divorced or legally separated from his or her spouse.

            Dependent Children will become Qualified Beneficiaries if they lose coverage under the Plan because
            any of the following Qualifying Events happens:

                1. The parent-covered Employee dies.
                2. The parent-covered Employee’s hours of employment are reduced.
                3. The parent-covered Employee’s employment ends for any reason other than his or her gross
                   misconduct.
                4. The parent-covered Employee becomes entitled to Medicare benefits (Part A, Part B, or both).
                5. The parents become divorced or legally separated.
                6. The Child stops being eligible for coverage under the Plan as a Dependent Child.

            Employer Notice of Qualifying Events
            When the Qualifying Event is the end of employment (for reasons other than gross misconduct), reduction
            of hours of employment, death of the covered Employee, or the covered Employee’s becoming entitled to

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               37
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 73 of 164 PageID #: 84



            Medicare benefits (under Part A, Part B, or both), the Employer must notify the COBRA Administrator of
            the Qualifying Event.

            Employee Notice of Qualifying Events
            In certain circumstances, the covered Employee or Qualified Beneficiary, in order to protect his or her
            rights under COBRA, is required to provide notification to the COBRA Administrator in writing, either by
            U.S. First Class Mail or hand delivery. These circumstances are any of the following:

                1. Notice of Divorce or Separation: Notice of the occurrence of a Qualifying Event that is a
                   divorce or Legal Separation of a covered Employee (or former Employee) from his or her spouse.
                2. Notice of Child’s Loss of Dependent Status: Notice of the occurrence of a Qualifying Event
                   that is an individual’s ceasing to be eligible as a Dependent Child under the terms of the Plan.
                3. Notice of a Second Qualifying Event: Notice of the occurrence of a second Qualifying Event
                   after a Qualified Beneficiary has become entitled to COBRA Continuation Coverage with a
                   maximum duration of 18 (or 29) months.
                4. Notice Regarding Disability: Notice that a Qualified Beneficiary entitled to receive COBRA
                   Continuation Coverage with a maximum duration of 18 months has been determined by the
                   Social Security Administration (“SSA”) to be disabled at any time during the first 60 days of
                   COBRA Continuation Coverage.
                5. Notice Regarding End of Disability: Notice that a Qualified Beneficiary, with respect to whom a
                   notice described above in #4 has been provided, has subsequently been determined by the SSA
                   to no longer be disabled.

            As indicated above, Notification of a Qualifying Event must be made in writing. Notice must be made by
            submitting the “Notice of Qualifying Event” form and mailing it by U.S. First Class Mail or hand delivery to
            the COBRA Administrator. This form is available, without charge, from the COBRA Administrator.

            Notification must include an adequate description of the Qualifying Event or disability determination.
            Please see the remainder of this section for additional information.

            Notification must be received by the COBRA Administrator. The COBRA Administrator is:

                     Benefit Planning Consultants, Inc.
                     2110 Clearlake Blvd., Suite 200
                     Champaign, IL 61826-7500
                     Phone: 217.531.9000 or 877.272.8880

            A form of notice is available, free of charge, from the COBRA Administrator and must be used when
            providing the notice.

            Deadline For Providing the Notice
            For Qualifying Events described above, notice must be furnished within 60 days of the latest occurring
            event set forth below:

                1. The date upon which the Qualifying Event occurs.
                2. The date upon which the Qualified Beneficiary loses (or would lose) Plan coverage due to a
                   Qualifying Event.
                3. The date upon which the Qualified Beneficiary is notified via the Plan’s SPD or general notice,
                   and/or becomes aware of their status as a Qualified Beneficiary and/or the occurrence of a
                   Qualifying Event; as well as their subsequent responsibility to comply with the Plan’s procedure(s)
                   for providing notice to the COBRA Administrator regarding said status.

            As described above, if an Employee or Qualified Beneficiary is determined to be disabled under the
            Social Security Act, the notice must be delivered no more than 60 days after the latest of:

                1. The date of the disability determination by the SSA.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               38
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 74 of 164 PageID #: 85



                2. The date on which a Qualifying Event occurs.
                3. The date on which the Qualified Beneficiary loses (or would lose) coverage under the Plan as a
                   result of the Qualifying Event.
                4. The date on which the Qualified Beneficiary is informed, through the furnishing of the Plan’s SPD
                   or the general notice, of both the responsibility to provide the notice and the Plan’s procedures for
                   providing such notice to the COBRA Administrator.

            In any event, this notice must be provided within the first 18 months of COBRA Continuation Coverage.

            For a change in disability status described above, the notice must be furnished by the date that is 30 days
            after the later of:

                1. The date of the final determination by the SSA that the Qualified Beneficiary is no longer
                   disabled.
                2. The date on which the Qualified Beneficiary is informed, through the furnishing of the Plan’s SPD
                   or the general notice, of both the responsibility to provide the notice and the Plan’s procedures for
                   providing such notice to the COBRA Administrator.

            The notice must be postmarked (if mailed), or received by the COBRA Administrator (if hand delivered),
            by the deadline set forth above. If the notice is late, the opportunity to elect or extend COBRA
            Continuation Coverage is lost, and if the person is electing COBRA Continuation Coverage, his or her
            coverage under the Plan will terminate on the last date for which he or she is eligible under the terms of
            the Plan, or if the person is extending COBRA Continuation Coverage, such Coverage will end on the last
            day of the initial 18-month COBRA coverage period.

            Who Can Provide the Notice
            Any individual who is the covered Employee (or former Employee) with respect to a Qualifying Event, or
            any representative acting on behalf of the covered Employee (or former Employee) or Qualified
            Beneficiary, may provide the notice. Notice by one individual shall satisfy any responsibility to provide
            notice on behalf of all related Qualified Beneficiaries with respect to the Qualifying Event.

            Required Contents of the Notice
            After receiving a notice of a Qualifying Event, the Plan must provide the Qualified Beneficiary with an
            election notice, which describes their rights to COBRA Continuation Coverage and how to make such an
            election. The notice must contain the following information:

                1. Name and address of the covered Employee or former Employee.
                2. Name of the Plan and the name, address, and telephone number of the Plan's COBRA
                   administrator.
                3. Identification of the Qualifying Event and its date (the initial Qualifying Event and its date if the
                   Qualifying Participant is already receiving COBRA Continuation Coverage and wishes to extend
                   the maximum coverage period).
                4. A description of the Qualifying Event (for example, divorce Legal Separation, cessation of
                   Dependent status, entitlement to Medicare by the covered Employee or former Employee, death
                   of the covered Employee or former Employee, disability of a Qualified Beneficiary or loss of
                   disability status).
                       a. In the case of a Qualifying Event that is divorce or Legal Separation, name(s) and
                             address(es) of spouse and Dependent Child or Children covered under the Plan, date of
                             divorce or Legal Separation, and a copy of the decree of divorce or Legal Separation.
                       b. In the case of a Qualifying Event that is Medicare entitlement of the covered Employee or
                             former Employee, date of entitlement, and name(s) and address(es) of spouse and
                             Dependent Child or Children covered under the Plan.
                       c. In the case of a Qualifying Event that is a Dependent Child’s cessation of Dependent
                             status under the Plan, name and address of the Child, reason the Child ceased to be an
                             eligible Dependent (for example, attained limiting age).


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               39
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 75 of 164 PageID #: 86



                           d. In the case of a Qualifying Event that is the death of the covered Employee or former
                                Employee, the date of death, and name(s) and address(es) of spouse and Dependent
                                Child or Children covered under the Plan.
                           e. In the case of a Qualifying Event that is disability of a Qualified Beneficiary, name and
                                address of the disabled Qualified Beneficiary, name(s) and address(es) of other family
                                members covered under the Plan, the date the disability began, the date of the SSA’s
                                determination, and a copy of the SSA’s determination.
                           f. In the case of a Qualifying Event that is loss of disability status, name and address of the
                                Qualified Beneficiary who is no longer disabled, name(s) and address(es) of other family
                                members covered under the Plan, the date the disability ended and the date of the SSA’s
                                determination.
                5.    Identification of the Qualified Beneficiaries (by name or by status).
                6.    An explanation of the Qualified Beneficiaries' right to elect continuation coverage.
                7.    The date coverage will terminate (or has terminated) if continuation coverage is not elected.
                8.    How to elect continuation coverage.
                9.    What will happen if continuation coverage isn't elected or is waived.
                10.   What continuation coverage is available, for how long, and (if it is for less than 36 months), how it
                      can be extended for disability or second qualifying events.
                11.   How continuation coverage might terminate early.
                12.   Premium payment requirements, including due dates and grace periods.
                13.   A statement of the importance of keeping the Plan Administrator informed of the addresses of
                      Qualified Beneficiaries.
                14.   A statement that the election notice does not fully describe COBRA or the plan and that more
                      information is available from the Plan Administrator and in the SPD.
                15.   A certification that the information is true and correct, a signature and date.

            If a copy of the decree of divorce or Legal Separation or the SSA’s determination cannot be provided by
            the deadline for providing the notice, complete and provide the notice, as instructed, by the deadline and
            submit the copy of the decree of divorce or Legal Separation or the SSA’s determination within 30 days
            after the deadline. The notice will be timely if done so. However, no COBRA Continuation Coverage, or
            extension of such Coverage, will be available until the copy of the decree of divorce or Legal Separation
            or the SSA’s determination is provided.

            If the notice does not contain all of the required information, the COBRA Administrator may request
            additional information. If the individual fails to provide such information within the time period specified by
            the COBRA Administrator in the request, the COBRA Administrator may reject the notice if it does not
            contain enough information for the COBRA Administrator to identify the plan, the covered Employee (or
            former Employee), the Qualified Beneficiaries, the Qualifying Event or disability, and the date on which
            the Qualifying Event, if any, occurred.

            Electing COBRA Continuation Coverage
            Complete instructions on how to elect COBRA Continuation Coverage will be provided by the COBRA
            Administrator within 14 days of receiving the notice of the Qualifying Event. The individual then has 60
            days in which to elect COBRA Continuation Coverage. The 60 day period is measured from the later of
            the date coverage terminates or the date of the notice containing the instructions. If COBRA Continuation
            Coverage is not elected in that 60 day period, then the right to elect it ceases.

            Each Qualified Beneficiary will have an independent right to elect COBRA Continuation Coverage.
            Covered Employees may elect COBRA Continuation Coverage on behalf of all other Qualified
            Beneficiaries, including their spouses, and parents or a legal guardian may elect COBRA Continuation
            Coverage on behalf of their Children.

            In the event that the COBRA Administrator determines that the individual is not entitled to COBRA
            Continuation Coverage, the COBRA Administrator will provide to the individual an explanation as to why
            he or she is not entitled to COBRA Continuation Coverage.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  40
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 76 of 164 PageID #: 87



            Duration of COBRA Continuation Coverage
            The maximum time period shown below shall dictate for how long COBRA Continuation Coverage will be
            available. The maximum time period for coverage is based on the type of the Qualifying Event and the
            status of the Qualified Beneficiary. Multiple Qualifying Events that may be combined under COBRA will
            not ordinarily continue coverage for more than 36 months beyond the date of the original Qualifying
            Event. When the Qualifying Event is “entitlement to Medicare,” the 36 month continuation period is
            measured from the date of the original Qualifying Event. For all other Qualifying Events, the continuation
            period is measured from the date of the Qualifying Event, not the date of loss of coverage.

            When the Qualifying Event is the death of the covered Employee (or former Employee), the covered
            Employee’s (or former Employee’s) becoming entitled to Medicare benefits (under Part A, Part B, or
            both), a divorce or Legal Separation, or a Dependent Child’s losing eligibility as a Dependent Child,
            COBRA Continuation Coverage lasts for up to a total of 36 months.

            When the Qualifying Event is the end of employment or reduction of the covered Employee’s hours of
            employment, and the covered Employee became entitled to Medicare benefits less than 18 months
            before the Qualifying Event, COBRA Continuation Coverage for Qualified Beneficiaries other than the
            covered Employee lasts until 36 months after the date of Medicare entitlement. For example, if a covered
            Employee becomes entitled to Medicare eight months before the date on which his or her employment
            terminates, COBRA Continuation Coverage for his or her spouse and Children can last up to thirty-six
            months after the date of Medicare entitlement, which is equal to twenty-eight months after the date of the
            Qualifying Event (thirty-six months minus eight months).

            Otherwise, when the Qualifying Event is the end of employment (for reasons other than gross
            misconduct) or reduction of the covered Employee’s hours of employment, COBRA Continuation
            Coverage generally lasts for only up to a total of 18 months. There are two ways in which this eighteen
            month period of COBRA Continuation Coverage can be extended.

            Disability Extension of COBRA Continuation Coverage
            Disability can extend the 18 month period of continuation coverage for a Qualifying Event that is a
            termination of employment or reduction of hours, if an Employee or anyone in an Employee’s family
            covered under the Plan is determined by the Social Security Administration (“SSA”) to be disabled, and
            the Employee notifies the COBRA Administrator. The Employee and his or her Dependents may thereby
            be entitled to an additional 11 months of COBRA Continuation Coverage, for a total of 29 months, if the
            disability started at some time before the 60th day of COBRA Continuation Coverage and lasts at least
            until the end of the 18 month period of COBRA Continuation Coverage. The Plan can charge 150% of the
            premium cost for the extended period of coverage.

            Second Qualifying Event Extension of COBRA Continuation Coverage
            If an Employee’s family experiences another Qualifying Event while receiving 18 months of COBRA
            Continuation Coverage, Dependents may receive up to 18 additional months of COBRA Continuation
            Coverage, for a maximum of 36 months, if notice of the second Qualifying Event is provided to the Plan
            Administrator or COBRA Administrator in accordance with the procedures set forth herein. This extension
            may be applicable to the Employee’s death, Medicare Parts A and/or B eligibility, divorce or Legal
            Separation, or a loss of Dependent status under the terms of the Plan if the event would have also
            caused the spouse or Dependent Child to lose coverage under the Plan regardless of whether the first
            Qualifying Event had occurred.

            Shorter Duration of COBRA Continuation Coverage
            COBRA establishes required periods of coverage for continuation health benefits. A plan, however, may
            provide longer periods of coverage beyond those required by COBRA. COBRA Qualified Beneficiaries
            generally are eligible for group coverage during a maximum of 18 months after Qualifying Events arising
            due to employment termination or reduction of hours of work. Certain Qualifying Events, or a second
            Qualifying Events during the initial period of coverage, may permit a Qualified Beneficiary to receive a
            maximum of 36 months of coverage.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              41
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 77 of 164 PageID #: 88



            It is not necessary that COBRA Continuation Coverage be in effect for the maximum period of time, as set
            forth herein. COBRA Continuation Coverage may conclude prior to the latest possible date if the
            Employer ceases to provide a group health plan to any Employee; the Qualified Beneficiary fails to make
            timely payment of any required contributions or premium; the Qualified Beneficiary gains coverage under
            another group health plan (as an Employee or otherwise) or becomes entitled to either Medicare Part A or
            Part B (whichever comes first); and/or any other event occurs which enables the Plan Administrator to
            terminate coverage without offering COBRA Continuation Coverage (such as the commission of fraud by
            the Qualified Beneficiary and/or their Dependent). COBRA Continuation Coverage shall be extended to
            the first day of the month 30 days (or more) subsequent to the date upon which the SSA determined that
            the Qualified Beneficiary is no longer disabled.

            Contribution and/or Premium Requirements
            The cost of the elected COBRA Continuation Coverage must be paid within 45 days of its election.
            Payments will then be subsequently due on the first day of each month. COBRA Continuation Coverage
            will be canceled and will not be reinstated if any payment is made late; however, the Plan Administrator
            must allow for a 30 day grace period during which a late payment may still be made without the loss of
            COBRA Continuation Coverage.

            Trade Reform Act of 2002 and Trade Preferences Extension Act of 2015
            The Trade Preferences Extension Act of 2015 has extended certain provisions of the Trade Reform Act of
            2002, which created a special COBRA right applicable to certain employees who have been terminated or
            experienced a reduction of hours and who qualify for a “trade readjustment allowance” or “alternative
            trade adjustment assistance.” These individuals can either take a Health Coverage Tax Credit (HCTC) or
            get advance payment of the applicable percentage of premiums paid for qualified health insurance
            coverage, including COBRA continuation coverage. These individuals are also entitled to a second
            opportunity to elect COBRA coverage for themselves and certain family members (if they did not already
            elect COBRA coverage). This election must be made within the 60-day period that begins on the first day
            of the month in which the individual becomes eligible for assistance under the Trade Reform Act of 2002.
            However, this election may not be made more than six months after the date the individual’s group health
            plan coverage ends.

            A Participant’s eligibility for subsidies under the Trade Preferences Extension Act of 2015 affects his or
            her eligibility for subsidies that provide premium assistance for coverage purchased through the Health
            Insurance Marketplace. For each coverage month, a Participant must choose one or the other, and if he
            or she receives both during a tax year, the IRS will reconcile his or her eligibility for each subsidy through
            his or her individual tax return. Participants may wish to consult their individual tax advisors concerning
            the benefits of using one subsidy or the other.

            Participants may contact the Plan Administrator for additional information or if they have any questions
            they may call the Health Coverage Tax Credit Customer Contact Center toll-free at 1-866-628-4282.
            TTD/TTY callers may call toll-free at 1-866-626-4282. More information about the Trade Reform Act is
            available at www.doleta.gov/tradeact; for information about the Health Coverage Tax Credit (HCTC),
            please see: https://www.irs.gov/Credits-&-Deductions/Individuals/HCTC.

            Additional Information
            Please contact the COBRA Administrator with any questions about the Plan and COBRA Continuation
            Coverage at the following:

                     Benefit Planning Consultants, Inc.
                     2110 Clearlake Blvd., Suite 200
                     Champaign, IL 61826-7500
                     Phone: 217.531.9000 or 877.272.8880

            Questions concerning the Plan or COBRA continuation coverage rights should be addressed to the
            contact or contacts identified above. For more information about a Participant’s rights under the
            Employee Retirement Income Security Act (ERISA), including COBRA, HIPAA, the Affordable Care Act,

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 42
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 78 of 164 PageID #: 89



            and other laws affecting group health plans, contact the nearest Regional or District Office of the U.S.
            Department     of   Labor’s   Employee     Benefits    Security Administration     (EBSA)      or   visit
            https://www.dol.gov/agencies/ebsa. (Addresses and phone numbers of Regional and District EBSA
            Offices are available through EBSA’s website.) For more information about the Marketplace, visit
            www.HealthCare.gov.

            Current Addresses
            Important information may be distributed by mail. In order to protect the rights of the Employee’s family,
            the Employee should keep the COBRA Administrator (who has been previously identified in this
            Continuation of Coverage section) informed of any changes in the addresses of family members.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              43
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 79 of 164 PageID #: 90




                                       GENERAL LIMITATIONS AND EXCLUSIONS
            Some health care services are not covered by the Plan. Coverage is not available from the Plan for
            charges arising from care, supplies, treatment, and/or services:

            Administrative Costs. That are solely for and/or applicable to administrative costs of completing claim
            forms or reports or for providing records wherever allowed by applicable law and/or regulation.

            After the Termination Date. That are Incurred by the Participant on or after the date coverage
            terminates, even if payments have been predetermined for a course of treatment submitted before the
            termination date, unless otherwise deemed to be covered in accordance with the terms of the Plan or
            applicable law and/or regulation.

            Broken Appointments. That are charged solely due to the Participant’s having failed to honor an
            appointment.

            Complications of Non-Covered Services. That are required as a result of complications from a service
            not covered under the Plan, unless expressly stated otherwise.

            Confined Persons. That are for services, supplies and/or treatment of any Participant that were Incurred
            while confined and/or arising from confinement in a prison, jail, or other penal institution.

            Cosmetic Surgery. That are incurred in connection with the care and/or treatment of Surgical
            Procedures which are performed for plastic, reconstructive or cosmetic purposes or any other service or
            supply which are primarily used to improve, alter or enhance appearance, whether or not for
            psychological or emotional reasons, except to the extent where it is needed for: (a) repair or alleviation of
            damage resulting from an Accident; (b) because of infection or Illness; (c) because of congenital Disease,
            developmental condition or anomaly of a covered Dependent Child which has resulted in a functional
            defect. A treatment will be considered cosmetic for either of the following reasons: (a) its primary purpose
            is to beautify or (b) there is no documentation of a clinically significant impairment, meaning decrease in
            function or change in physiology due to Injury, Illness or congenital abnormality. The term “cosmetic
            services” includes those services which are described in IRS Code Section 213(d)(9).

            Custodial Care. That do not restore health, unless specifically mentioned otherwise.

            Deductible. That are amounts applied toward satisfaction of Deductibles and expenses that are defined
            as the Participant’s responsibility in accordance with the terms of the Plan.

            Excess and/or Excess Charges. The part of an expense for services, supplies and/or treatment of an
            Injury or Sickness that is in excess of the Reasonable and Allowable Charge or exceeds Plan limits. This
            shall include charges for services not deemed to be Reasonable or Medically Necessary, in the Plan
            Administrator’s discretion and as determined by the Plan Administrator, in accordance with the Plan terms
            as set forth by and within this document.

            Experimental. That are Experimental or Investigational.

            Foreign Travel. That are received outside of the United States if travel is for the sole purpose of
            obtaining medical services, unless otherwise approved by the Plan Administrator.

            Family Member. That are performed by a person who is related to the Participant as a spouse, parent,
            Child, brother or sister, whether the relationship exists by virtue of “blood” or “in law.”

            Government. That the Participant obtains, but which is paid, may be paid, is provided or could be
            provided for at no cost to the Participant through any program or agency, in accordance with the laws or
            regulations of any government, or where care is provided at government expense, unless there is a legal
            obligation for the Participant to pay for such treatment or service in the absence of coverage. This
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                44
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 80 of 164 PageID #: 91



            Exclusion does not apply when otherwise prohibited by law, including laws applicable to Medicaid and
            Medicare.

            Government-Operated Facilities. That meet the following requirements:

                1. That are services furnished to the Participant in any veteran’s Hospital, military Hospital,
                   Institution or facility operated by the United States government or by any State government or any
                   agency or instrumentality of such governments.
                2. That are services or supplies which can be paid for by any government agency, even if the
                   patient waives his rights to those services or supplies.

            NOTE: This Exclusion does not apply to treatment of non-service related disabilities or for Inpatient care
            provided in a military or other Federal government Hospital to Dependents of active duty armed service
            personnel or armed service retirees and their Dependents. This Exclusion does not apply where
            otherwise prohibited by law.

            Incurred by Other Persons. That are expenses actually Incurred by other persons.

            Medical Necessity. That are not Medically Necessary and/or arise from services and/or supplies that are
            not Medically Necessary.

            Military Service. That are related to conditions determined by the Veteran’s Administration to be
            connected to active service in the military of the United States, except to the extent prohibited or modified
            by law.

            Negligence. That are for Injuries resulting from negligence, misfeasance, malfeasance, nonfeasance or
            malpractice on the part of any caregiver, Institution, or Provider, as determined by the Plan Administrator,
            in its discretion, in light of applicable laws and evidence available to the Plan Administrator.

            No Coverage. That are Incurred at a time when no coverage is in force for the applicable Participant
            and/or Dependent.

            No Obligation to Pay and/or No Legal Obligation. Charges incurred for which the Plan has no legal
            obligation to pay and charges for services provided to a Participant for which the Provider of a service
            does not and/or would not customarily render a direct charge, or charges Incurred for which the
            Participant or Plan has no legal obligation to pay, or for which no charges would be made in the absence
            of this coverage, including but not limited to charges for services not actually rendered, fees, care,
            supplies, or services for which a person, company or any other entity except the Participant or the Plan,
            may be liable for necessitating the fees, care, supplies, or services.

            Non-Prescription Drugs. For drugs for use outside of a Hospital or other Inpatient facility that can be
            purchased over-the-counter and without a Physician’s written prescription. Drugs for which there is a non-
            prescription equivalent available. This does not apply to the extent the non-prescription drug must be
            covered under Preventive Care, subject to the Affordable Care Act.

            Not Acceptable. That are not accepted as standard practice by the American Medical Association
            (AMA), American Dental Association (ADA), or the Food and Drug Administration (FDA).

            Not Covered Provider. That are performed by Providers that do not satisfy all the requirements per the
            Provider definition as defined within this Plan.

            Not Specified As Covered. That are not specified as covered under any provision of this Plan.

            Occupational. That are for any condition, Illness, Injury or complication thereof arising out of or in the
            course of employment, including self-employment, or an activity for wage or profit where workers’


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                45
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 81 of 164 PageID #: 92



            compensation or another form of occupational Injury medical coverage is available or would have been
            available had the participant sought to obtain it in accordance with applicable rules and/or procedures.

            Other than Attending Physician. That are other than those certified by a Physician who is attending the
            Participant as being required for the treatment of Injury or Disease, and performed by an appropriate
            Provider.

            Postage, Shipping, Handling Charges, Etc. That are for any postage, shipping or handling charges
            which may occur in the transmittal of information to the Third Party Administrator; including interest or
            financing charges.

            Prior to Coverage. That are rendered or received prior to or after any period of coverage hereunder,
            except as specifically provided herein.

            Prohibited by Law. That are to the extent that payment under this Plan is prohibited by law.

            Provider Error. That are required as a result of unreasonable Provider error.

            Self-Inflicted. That are incurred due to an intentionally self-inflicted Injury or Illness, not definitively (a)
            arising from being the victim of an act of domestic violence, or (b) resulting from a documented medical
            condition (including both physical and mental health conditions).

            Subrogation, Reimbursement, and/or Third Party Responsibility. That are for an Illness, Injury or
            Sickness not payable by virtue of the Plan’s subrogation, reimbursement, and/or third party responsibility
            provisions.

            Unreasonable. That are not “Reasonable” and are required to treat Illness or Injuries arising from and
            due to a Provider’s error, wherein such Illness, Injury, infection or complication is not reasonably expected
            to occur. This Exclusion will apply to expenses directly or indirectly resulting from circumstances that, in
            the opinion of the Plan Administrator in its sole discretion, gave rise to the expense and are not generally
            foreseeable or expected amongst professionals practicing the same or similar type(s) of medicine as the
            treating Provider whose error caused the loss(es).

            War/Riot. That Incurred as a result of war or any act of war, whether declared or undeclared, or any act
            of aggression by any country, including rebellion or riot, when the Participant is a member of the armed
            forces of any country, or during service by a Participant in the armed forces of any country, or voluntary
            participation in a riot. This Exclusion does not apply to any Participant who is not a member of the armed
            forces, and does not apply to victims of any act of war or aggression.

             With respect to any Injury which is otherwise covered by the Plan, the Plan will not deny benefits
              otherwise provided for treatment of the Injury if the Injury results from being the victim of an act
             of domestic violence or a documented medical condition. To the extent consistent with applicable
                 law, this exception will not require this Plan to provide particular benefits other than those
                                             provided under the terms of the Plan.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   46
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 82 of 164 PageID #: 93




                                                     PLAN ADMINISTRATION
            The Plan Administrator has been granted the authority to administer the Plan. The Plan Administrator has
            retained the services of the Third Party Administrator to provide certain claims processing and other
            technical services. Subject to the claims processing and other technical services delegated to the Third
            Party Administrator, the Plan Administrator reserves the unilateral right and power to administer and to
            interpret, construe and construct the terms and provisions of the Plan, including without limitation,
            correcting any error or defect, supplying any omission, reconciling any inconsistency and making factual
            determinations.

            Plan Administrator
            The Plan is administered by the Plan Administrator within the purview of ERISA and in accordance with
            these provisions. An individual, committee, or entity may be appointed by the Plan Sponsor to be Plan
            Administrator and serve at the convenience of the Plan Sponsor. If the appointed Plan Administrator or a
            committee member resigns, dies, is otherwise unable to perform, is dissolved, or is removed from the
            position, the Plan Sponsor shall appoint a new Plan Administrator as soon as reasonably possible.

            The Plan Administrator may delegate to one or more individuals or entities part or all of its discretionary
            authority under the Plan, provided that any such delegation must be made in writing.

            The Plan shall be administered by the Plan Administrator, in accordance with its terms. Policies,
            interpretations, practices, and procedures are established and maintained by the Plan Administrator. It is
            the express intent of this Plan that the Plan Administrator shall have maximum legal discretionary
            authority to construe and interpret the terms and provisions of the Plan, to make all interpretive and
            factual determinations as to whether any individual is eligible and entitled to receive any benefit under the
            terms of this Plan, to decide disputes which may arise with respect to a Participant’s rights, and to decide
            questions of Plan interpretation and those of fact relating to the Plan. The decisions of the Plan
            Administrator will be final and binding on all interested parties. Benefits will be paid under this Plan only if
            the Plan Administrator, in its discretion, determines that the Participant is entitled to them.

            If due to errors in drafting, any Plan provision does not accurately reflect its intended meaning, as
            demonstrated by prior interpretations or other evidence of intent, or as determined by the Plan
            Administrator in its sole and exclusive judgment, the provision shall be considered ambiguous and shall
            be interpreted by the Plan Administrator in a fashion consistent with its intent, as determined by the Plan
            Administrator. The Plan may be amended retroactively to cure any such ambiguity, notwithstanding
            anything in the Plan to the contrary.

            The foregoing provisions of this Plan may not be invoked by any person to require the Plan to be
            interpreted in a manner which is inconsistent with its interpretations by the Plan Administrator. All actions
            taken and all determinations by the Plan Administrator shall be final and binding upon all persons
            claiming any interest under the Plan subject only to the claims appeal procedures of the Plan.

            Duties of the Plan Administrator
            The duties of the Plan Administrator include the following:

                1. To administer the Plan in accordance with its terms.
                2. To determine all questions of eligibility, status and coverage under the Plan.
                3. To interpret the Plan, including the authority to construe possible ambiguities, inconsistencies,
                   omissions and disputed terms.
                4. To make factual findings.
                5. To decide disputes which may arise relative to a Participant’s rights and/or availability of benefits.
                6. To prescribe procedures for filing a claim for benefits, to review claim denials and appeals relating
                   to them and to uphold or reverse such denials.
                7. To keep and maintain the Plan documents and all other records pertaining to the Plan.
                8. To appoint and supervise a Third Party Administrator to pay claims.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   47
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 83 of 164 PageID #: 94



                9. To perform all necessary reporting as required by ERISA.
                10. To establish and communicate procedures to determine whether a Medical Child Support Order
                    is a QMCSO.
                11. To delegate to any person or entity such powers, duties and responsibilities as it deems
                    appropriate.
                12. To perform each and every function necessary for or related to the Plan’s administration.

            Amending and Terminating the Plan
            This Plan was established for the exclusive benefit of the Employees with the intention it will continue
            indefinitely; however, as the settlor of the Plan, the Plan Sponsor, through its directors and officers, may,
            in its sole discretion, at any time, amend, suspend or terminate the Plan in whole or in part. This includes
            amending the benefits under the Plan or the trust agreement (if any). All amendments to this Plan shall
            become effective as of a date established by the Plan Sponsor.

            The process whereby amendments, suspension and/or termination of the Plan is accomplished, or any
            part thereof, shall be decided upon and/or enacted by resolution of the Plan Sponsor’s directors and
            officers if it is incorporated (in compliance with its articles of incorporation or bylaws and if these
            provisions are deemed applicable), or by the sole proprietor in his or her own discretion if the Plan
            Sponsor is a sole proprietorship, but always in accordance with applicable Federal and State law,
            including – where applicable – notification rules provided for and as required by ERISA.

            If the Plan is terminated, the rights of the Plan Participants are limited to expenses Incurred before
            termination. In connection with the termination, the Plan Sponsor may establish a deadline by which all
            Claims must be submitted for consideration. Benefits will be paid only for Covered Expenses Incurred
            prior to the termination date and submitted in accordance with the rules established by the Plan Sponsor.
            Upon termination, any Plan assets will be used to pay outstanding claims and all expenses of Plan
            termination. As it relates to distribution of assets upon termination of the Plan, any contributions paid by
            Participants will be used for the exclusive purpose of providing benefits and defraying reasonable
            expenses related to Plan administration, and will not inure to the benefit of the Employer.

            Summary of Material Modification (SMM)
            A Summary of Material Modifications reports changes in the information provided within the Summary
            Plan Description. Examples include a change to Deductibles, eligibility or the addition or deletion of
            coverage.

            The Plan Administrator shall notify all covered Employees of any plan amendment considered a
            Summary of Material Modifications by the Plan as soon as administratively feasible after its adoption, but
            no later than within 210 days after the close of the Plan Year in which the changes became effective.

            NOTE: The Affordable Care Act (ACA) requires that if a Plan’s Material Modifications are not reflected in
            the Plan’s most recent Summary of Benefits and Coverage (SBC) then the Plan must provide written
            notice to Participants at least 60 days before the effective date of the Material Modification.

            Summary of Material Reduction (SMR)
            A Summary of Material Reduction (SMR) is a type of SMM. A Material Reduction generally means any
            modification that would be considered by the average participant to be an important reduction in covered
            services or benefits. Examples include reductions in benefits or increases in Deductibles or Copayments.

            The Plan Administrator shall notify all eligible Employees of any plan amendment considered a Material
            Reduction in covered services or benefits provided by the Plan as soon as administratively feasible after
            its adoption, but no later than 60 days after the date of adoption of the reduction. Eligible Employees and
            beneficiaries must be furnished a summary of such reductions, and any changes so made shall be
            binding on each Participant. The 60 day period for furnishing a summary of Material Reduction does not
            apply to any Employee covered by the Plan who would reasonably expect to receive a summary through
            other means within the next 90 days.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                48
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 84 of 164 PageID #: 95



            Material Reduction disclosure provisions are subject to the requirements of ERISA and the Health
            Insurance Portability and Accountability Act of 1996 (HIPAA) and any related amendments.

            Misuse of Identification Card
            If an Employee or covered Dependent permits any person who is not a covered Participant of the Family
            Unit to use any identification card issued, the Plan Sponsor may give Employee written notice that his
            (and his family's) coverage will be terminated in accordance with the Plan’s provisions.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                          49
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 85 of 164 PageID #: 96




                                     CLAIM PROCEDURES; PAYMENT OF CLAIMS

            Introduction
            In accordance with applicable law, the Plan will allow an authorized representative to act on a Claimant’s
            behalf in pursuing or appealing a benefit claim.

            The availability of health benefit payments is dependent upon Claimants complying with the following:

            Health Claims
            Full and final authority to adjudicate claims and make determinations as to their payability by and under
            the Plan belongs to and resides solely with the Plan Administrator. The Plan Administrator shall make
            claims adjudication determinations after full and fair review and in accordance with the terms of this Plan,
            applicable law, and with ERISA. To receive due consideration, claims for benefits and questions
            regarding said claims should be directed to the Third Party Administrator. The Plan Administrator may
            delegate to the Third Party Administrator responsibility to process claims in accordance with the terms of
            the Plan and the Plan Administrator’s directive(s). The Third Party Administrator is not a fiduciary of the
            Plan and does not have discretionary authority to make claims payment decisions or interpret the
            meaning of the Plan terms.

            Written proof that expenses eligible for Plan reimbursement and/or payment were Incurred, as well as
            proof of their eligibility for payment by the Plan, must be provided to the Plan Administrator via the Third
            Party Administrator. Although a provider of medical services and/or supplies may submit such claims
            directly to the Plan by virtue of an Assignment of Benefits, ultimate responsibility for supplying such
            written proof remains with the Claimant. The Plan Administrator may determine the time and fashion by
            which such proof must be submitted. No benefits shall be payable under the Plan if the Plan Administrator
            so determines that the claims are not eligible for Plan payment, or, if inadequate proof is provided by the
            Claimant or entities submitting claims to the Plan on the Claimant’s behalf.

            A call from a Provider who wants to know if an individual is covered under the Plan, or if a certain
            procedure is covered by the Plan, prior to providing treatment is not a “claim,” since an actual claim for
            benefits is not being filed with the Plan. These are simply requests for information, and any response is
            not a guarantee of benefits, since payment of benefits is subject to all Plan provisions, limitations and
            Exclusions. Once treatment is rendered, a Clean Claim must be filed with the Plan (which will be a “Post-
            service Claim”). At that time, a determination will be made as to what benefits are payable under the Plan.

            A Claimant has the right to request a review of an Adverse Benefit Determination. If the claim is denied at
            the end of the appeal process, as described below, the Plan's final decision is known as a Final Internal
            Adverse Benefit Determination. If the Claimant receives notice of a Final Internal Adverse Benefit
            Determination, or if the Plan does not follow the claims procedures properly, the Claimant then has the
            right to request an independent external review. The external review procedures are described below.

            The claims procedures are intended to provide a full and fair review. This means, among other things,
            that claims and appeals will be decided in a manner designed to ensure the independence and
            impartiality of the persons involved in making these decisions.

            Benefits will be payable to a Claimant, or to a Provider that has accepted an Assignment of Benefits as
            consideration in full for services rendered.

            According to Federal regulations which apply to the Plan, there are four types of claims: Pre-service
            (Urgent and Non-urgent), Concurrent Care and Post-service.

                1. Pre-service Claims. A “Pre-service Claim” occurs when issuance of payment by the Plan is
                   dependent upon determination of payability prior to the receipt of the applicable medical care;
                   however, if the Plan does not require the Claimant to obtain approval of a medical service prior to
                   getting treatment, then there is no “Pre-service Claim.”

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               50
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 86 of 164 PageID #: 97




                     Urgent care or Emergency medical services or admissions will not require notice to the Plan prior
                     to the receipt of care. Furthermore, if in the opinion of a Physician with knowledge of the
                     Claimant’s medical condition, pre-determination of payability by the Plan prior to the receipt of
                     medical care (a Pre-service Claim) would result in a delay adequate to jeopardize the life or
                     health of the Claimant, hinder the Claimant’s ability to regain maximum function (compared to
                     treatment without delay), or subject the Claimant to severe pain that cannot be adequately
                     managed without the care or treatment that is the subject of the claim, said claim may be deemed
                     to be a “Pre-service Urgent Care Claim.” In such circumstances, the Claimant is urged to obtain
                     the applicable care without delay, and communicate with the Plan regarding their claim(s) as
                     soon as reasonably possible.

                     If, due to Emergency or urgency as defined above, a Pre-service claim is not possible, the
                     Claimant must comply with the Plan’s requirements with respect to notice required after receipt of
                     treatment, and must file the claim as a Post-service Claim, as herein described.

                     Pre-admission certification of a non-Emergency Hospital admission is a “claim” only to the extent
                     of the determination made – that the type of procedure or condition warrants Inpatient
                     confinement for a certain number of days. The rules regarding Pre-service Claims will apply to
                     that determination only. Once a Claimant has the treatment in question, the claim for benefits
                     relating to that treatment will be treated as a Post-service Claim.

                2. Concurrent Claims. If a Claimant requires an on-going course of treatment over a period of time
                   or via a number of treatments, the Plan may approve of a “Concurrent Claim.” In such
                   circumstances, the Claimant must notify the Plan of such necessary ongoing or routine medical
                   care, and the Plan will assess the Concurrent Claim as well as determine whether the course of
                   treatment should be reduced or terminated. The Claimant, in turn, may request an extension of
                   the course of treatment beyond that which the Plan has approved. If the Plan does not require the
                   Claimant to obtain approval of a medical service prior to getting treatment, then there is no need
                   to contact the Plan Administrator to request an extension of a course of treatment, and the
                   Claimant must simply comply with the Plan’s requirements with respect to notice required after
                   receipt of treatment, as herein described.

                3. Post-service Claims. A “Post-service Claim” is a claim for benefits from the Plan after the medical
                   services and/or supplies have already been provided.

            When Claims Must Be Filed
            Post-service health claims (which must be Clean Claims) must be filed with the Third Party Administrator
            within 12 months of the date charges for the service(s) and/or supplies were Incurred. Benefits are based
            upon the Plan’s provisions at the time the charges were Incurred. Claims filed later than that date shall be
            denied.

            A Pre-service Claim (including a Concurrent claim that also is a Pre-service claim) is considered to be
            filed when the request for approval of treatment or services is made and received by the Third Party
            Administrator in accordance with the Plan’s procedures.

            A Post-service Claim is considered to be filed when the following information is received by the Third
            Party Administrator, together with the industry standard claim form:

                1. The date of service.
                2. The name, address, telephone number and tax identification number of the Provider of the
                   services or supplies.
                3. The place where the services were rendered.
                4. The Diagnosis and procedure codes.
                5. The amount of charges, which reflect any applicable PPO re-pricing, if any.
                6. The name of the Plan.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               51
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 87 of 164 PageID #: 98



                7. The name of the covered Employee.
                8. The name of the patient.

            Upon receipt of this information, the claim will be deemed to be initiated with the Plan.

            The Third Party Administrator will determine if enough information has been submitted to enable proper
            consideration of the claim (a Clean Claim). If not, more information may be requested as provided herein.
            This additional information must be received by the Third Party Administrator within 45 days (48 hours in
            the case of Pre-service urgent care claims) from receipt by the Claimant of the request for additional
            information. Failure to do so may result in claims being declined or reduced.

            Timing of Claim Decisions
            The Plan Administrator shall notify the Claimant, in accordance with the provisions set forth below, of any
            Adverse Benefit Determination (and, in the case of Pre-service claims and Concurrent claims, of
            decisions that a claim is payable in full) within the following timeframes:

                1. Pre-service Urgent Care Claims:

                         a. If the Claimant has provided all of the necessary information, as soon as possible, taking
                            into account the medical exigencies, but not later than 72 hours after receipt of the claim.
                         b. If the Claimant has not provided all of the information needed to process the claim, then
                            the Claimant will be notified as to what specific information is needed as soon as
                            possible, but not later than 24 hours after receipt of the claim.
                         c. The Claimant will be notified of a determination of benefits as soon as possible, but not
                            later than 48 hours, taking into account the medical exigencies, after the earliest of:
                                 i.  The end of the period afforded the Claimant to provide the information.
                                ii.  The Plan’s receipt of the specified information.
                         d. If there is an Adverse Benefit Determination, a request for an expedited appeal may be
                            submitted orally or in writing by the Claimant. All necessary information, including the
                            Plan’s benefit determination on review, may be transmitted between the Plan and the
                            Claimant by telephone, facsimile, or other similarly expeditious method. Alternatively, the
                            Claimant may request an expedited review under the external review process.

                2. Pre-service Non-urgent Care Claims:
                       a. If the Claimant has provided all of the information needed to process the claim, in a
                           reasonable period of time appropriate to the medical circumstances, but not later than 15
                           days after receipt of the claim, unless an extension has been requested, then prior to the
                           end of the 15 day extension period.
                       b. If the Claimant has not provided all of the information needed to process the claim, then
                           the Claimant will be notified as to what specific information is needed as soon as
                           possible. The Claimant will be notified of a determination of benefits in a reasonable
                           period of time appropriate to the medical circumstances, either prior to the end of the
                           extension period (if additional information was requested during the initial processing
                           period), or by the date agreed to by the Plan Administrator and the Claimant (if additional
                           information was requested during the extension period).
                3. Concurrent Claims:
                       a. Plan Notice of Reduction or Termination. If the Plan Administrator is notifying the
                           Claimant of a reduction or termination of a course of treatment (other than by Plan
                           amendment or termination), notification will occur before the end of such period of time or
                           number of treatments. The Claimant will be notified sufficiently in advance of the
                           reduction or termination to allow the Claimant to appeal and obtain a determination on
                           review of that Adverse Benefit Determination before the benefit is reduced or terminated.
                           This rule does not apply if benefits are reduced or eliminated due to plan amendment or
                           termination. A similar process applies for claims based on a rescission of coverage for
                           fraud or misrepresentation.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               52
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
         Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 88 of 164 PageID #: 99



                         b. Request by Claimant Involving Urgent Care. If the Plan Administrator receives a request
                            from a Claimant to extend the course of treatment beyond the period of time or number of
                            treatments involving urgent care, notification will occur as soon as possible, taking into
                            account the medical exigencies, but not later than 24 hours after receipt of the claim, as
                            long as the Claimant makes the request at least 24 hours prior to the expiration of the
                            prescribed period of time or number of treatments. If the Claimant submits the request
                            with less than 24 hours prior to the expiration of the prescribed period of time or number
                            of treatments, the request will be treated as a claim involving urgent care and decided
                            within the urgent care timeframe.
                         c. Request by Claimant Involving Non-urgent Care. If the Plan Administrator receives a
                            request from the Claimant for a claim not involving urgent care, the request will be treated
                            as a new benefit claim and decided within the timeframe appropriate to the type of claim
                            (either as a Pre-service Non-urgent claim or a Post-service claim).
                         d. Request by Claimant Involving Rescission. With respect to rescissions, the following
                            timetable applies:

                                 i.    Notification to Claimant                                          30 days
                                ii.    Notification of Adverse Benefit Determination on appeal           30 days

                4. Post-service Claims:
                        a. If the Claimant has provided all of the information needed to process the claim, in a
                            reasonable period of time, but not later than 30 days after receipt of the claim, unless an
                            extension has been requested, then prior to the end of the 15 day extension period.
                        b. If such an extension is necessary due to a failure of the Claimant to submit the
                            information necessary to decide the claim, the notice of extension shall specifically
                            describe the required information, and the Claimant shall be afforded at least 45 days
                            from receipt of the notice within which to provide the specified information.
                        c. If the Claimant has not provided all of the information needed to process the claim and
                            additional information is requested during the initial processing period, then the Claimant
                            will be notified of a determination of benefits prior to the end of the extension period,
                            unless additional information is requested during the extension period, then the Claimant
                            will be notified of the determination by a date agreed to by the Plan Administrator and the
                            Claimant.
                                i.   Extensions – Pre-service Urgent Care Claims. No extensions are available in
                                     connection with Pre-service urgent care claims.
                               ii.   Extensions – Pre-service Non-urgent Care Claims. This period may be extended
                                     by the Plan for up to 15 days, provided that the Plan Administrator both
                                     determines that such an extension is necessary due to matters beyond the
                                     control of the Plan and notifies the Claimant, prior to the expiration of the initial
                                     15 day processing period, of the circumstances requiring the extension of time
                                     and the date by which the Plan expects to render a decision.
                              iii.   Extensions – Post service Claims. This period may be extended by the Plan for
                                     up to 15 days, provided that the Plan Administrator both determines that such an
                                     extension is necessary due to matters beyond the control of the Plan and notifies
                                     the Claimant, prior to the expiration of the initial 30 day processing period, of the
                                     circumstances requiring the extension of time and the date by which the Plan
                                     expects to render a decision.
                5. Calculating Time Periods. The period of time within which a benefit determination is required to
                   be made shall begin at the time a claim is deemed to be filed in accordance with the procedures
                   of the Plan.

            Notification of an Adverse Benefit Determination
            The Plan Administrator shall provide a Claimant with a notice, either in writing or electronically (or, in the
            case of pre-service urgent care claims, by telephone, facsimile or similar method, with written or
            electronic notice following within three days), containing the following information:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 53
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 89 of 164 PageID #: 100



                1. Information sufficient to allow the Claimant to identify the claim involved (including date of service,
                    the health care Provider, the claim amount, if applicable, and a statement describing the
                    availability, upon request, of the Diagnosis code and its corresponding meaning, and the
                    treatment code and its corresponding meaning).
                2. A reference to the specific portion(s) of the Plan Document upon which a denial is based.
                3. Specific reason(s) for a denial, including the denial code and its corresponding meaning, and a
                    description of the Plan’s standard, if any, that was used in denying the claim.
                4. A description of any additional information necessary for the Claimant to perfect the claim and an
                    explanation of why such information is necessary.
                5. A description of the Plan’s review procedures and the time limits applicable to the procedures,
                    including a statement of the Claimant’s right to bring a civil action under Section 502(a) of ERISA
                    following an Adverse Benefit Determination on final review.
                6. A statement that the Claimant is entitled to receive, upon request and free of charge, reasonable
                    access to, and copies of, all documents, records and other information relevant to the Claimant’s
                    claim for benefits.
                7. Upon request, the identity of any medical or vocational experts consulted in connection with a
                    claim, even if the Plan did not rely upon their advice (or a statement that the identity of the expert
                    will be provided, upon request).
                8. Any rule, guideline, protocol or similar criterion that was relied upon in making the determination
                    (or a statement that it was relied upon and that a copy will be provided to the Claimant, free of
                    charge, upon request).
                9. In the case of denials based upon a medical judgment (such as whether the treatment is
                    Medically Necessary or Experimental), either an explanation of the scientific or clinical judgment
                    for the determination, applying the terms of the Plan to the Claimant’s medical circumstances, or
                    a statement that such explanation will be provided to the Claimant, free of charge, upon request.
                10. In a claim involving urgent care, a description of the Plan’s expedited review process.

            Appeal of Adverse Benefit Determinations

            Full and Fair Review of All Claims
            In cases where a claim for benefits is denied, in whole or in part, and the Claimant believes the claim has
            been denied wrongly, the Claimant may appeal the denial and review pertinent documents. The claims
            procedures of this Plan provide a Claimant with a reasonable opportunity for a full and fair review of a
            claim and Adverse Benefit Determination. More specifically, the Plan provides:

                1. A 180 day timeframe following receipt of a notification of an initial Adverse Benefit Determination
                   within which to appeal the determination. The Plan will not accept appeals filed after a 180 day
                   timeframe.
                2. The opportunity to submit written comments, documents, records, and other information relating
                   to the claim for benefits.
                3. The opportunity to review the Claim file and to present evidence and testimony as part of the
                   internal claims and appeals process.
                4. A review that does not afford deference to the previous Adverse Benefit Determination and that is
                   conducted by an appropriate named fiduciary of the Plan, who shall be neither the individual who
                   made the Adverse Benefit Determination that is the subject of the appeal, nor the subordinate of
                   such individual.
                5. A review that takes into account all comments, documents, records, and other information
                   submitted by the Claimant relating to the claim, without regard to whether such information was
                   submitted or considered in the prior benefit determination.
                6. That, in deciding an appeal of any Adverse Benefit Determination that is based in whole or in part
                   upon a medical judgment, the Plan fiduciary shall consult with a health care professional who has
                   appropriate training and experience in the field of medicine involved in the medical judgment, who
                   is neither an individual who was consulted in connection with the Adverse Benefit Determination
                   that is the subject of the appeal, nor the subordinate of any such individual.
                7. Upon request, the identity of medical or vocational experts whose advice was obtained on behalf
                   of the Plan in connection with a claim, even if the Plan did not rely upon their advice.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 54
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 90 of 164 PageID #: 101



                8. That a Claimant will be provided, free of charge: (a) reasonable access to, and copies of, all
                   documents, records, and other information relevant to the Claimant’s claim in possession of the
                   Plan Administrator or Third Party Administrator; (b) information regarding any voluntary appeals
                   procedures offered by the Plan; (c) information regarding the Claimant’s right to an external
                   review process; (d) any internal rule, guideline, protocol or other similar criterion relied upon,
                   considered or generated in making the adverse determination; and (e) an explanation of the
                   scientific or clinical judgment for the determination, applying the terms of the Plan to the
                   Claimant’s medical circumstances.
                9. That a Claimant will be provided, free of charge, and sufficiently in advance of the date that the
                   notice of Final Internal Adverse Benefit Determination is required, with new or additional evidence
                   considered, relied upon, or generated by the Plan in connection with the Claim, as well as any
                   new or additional rationale for a denial at the internal appeals stage, and a reasonable
                   opportunity for the Claimant to respond to such new evidence or rationale.

            Requirements for Appeal
            The Claimant must file the appeal in writing (although oral appeals are permitted for pre service urgent
            care claims) within 180 days following receipt of the notice of an Adverse Benefit Determination.

            For Pre-service Claims. Oral appeals should be submitted in writing as soon as possible after it has been
            initiated. To file any appeal in writing, the Claimant’s appeal must be addressed as follows:

                     Cypress Benefit Administrators (LHS), LLC
                     P.O. Box 7020
                     Appleton, WI 54912-7020
                     Phone: 877.236.0844
                     Fax: 920.968.4616
                     Website: www.cypressbenefit.com

            For Post-service Claims. To file any appeal in writing, the Claimant’s appeal must be addressed as
            follows:

                     Cypress Benefit Administrators (LHS), LLC
                     P.O. Box 7020
                     Appleton, WI 54912-7020
                     Phone: 877.236.0844
                     Fax: 920.968.4616
                     Website: www.cypressbenefit.com

            It shall be the responsibility of the Claimant or authorized representative to submit an appeal under the
            provisions of the Plan. Any appeal must include:

                1. The name of the Employee/Claimant.
                2. The Employee/Claimant’s social security number.
                3. The group name or identification number.
                4. All facts and theories supporting the claim for benefits.
                5. A statement in clear and concise terms of the reason or reasons for disagreement with the
                   handling of the claim.
                6. Any material or information that the Claimant has which indicates that the Claimant is entitled to
                   benefits under the Plan.

            If the Claimant provides all of the required information, it may be that the expenses will be eligible for
            payment under the Plan.

            Timing of Notification of Benefit Determination on Review
            The Plan Administrator shall notify the Claimant of the Plan’s benefit determination on review within the
            following timeframes:

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              55
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 91 of 164 PageID #: 102




                1. Pre-service Urgent Care Claims: As soon as possible, taking into account the medical exigencies,
                   but not later than 72 hours after receipt of the appeal.
                2. Pre-service Non-urgent Care Claims: Within a reasonable period of time appropriate to the
                   medical circumstances, but not later than 30 days after receipt of the appeal.
                3. Concurrent Claims: The response will be made in the appropriate time period based upon the
                   type of claim: Pre-service Urgent, Pre-service Non-urgent or Post-service.
                4. Post-service Claims: Within a reasonable period of time, but not later than 30 days per internal
                   appeal.

            Calculating Time Periods. The period of time within which the Plan’s determination is required to be made
            shall begin at the time an appeal is filed in accordance with the procedures of this Plan, without regard to
            whether all information necessary to make the determination accompanies the filing.

            Manner and Content of Notification of Adverse Benefit Determination on Review
            The Plan Administrator shall provide a Claimant with notification, with respect to Pre-service urgent care
            claims, by telephone, facsimile or similar method, and with respect to all other types of claims, in writing
            or electronically, of a Plan’s Adverse Benefit Determination on review, setting forth:

                1. Information sufficient to allow the Claimant to identify the claim involved (including date of service,
                    the health care Provider, the claim amount, if applicable, and a statement describing the
                    availability, upon request, of the Diagnosis code and its corresponding meaning, and the
                    treatment code and its corresponding meaning).
                2. Specific reason(s) for a denial, including the denial code and its corresponding meaning, and a
                    description of the Plan’s standard, if any, that was used in denying the claim, and a discussion of
                    the decision.
                3. A reference to the specific portion(s) of the summary plan description on which the denial is
                    based.
                4. The identity of any medical or vocational experts consulted in connection with a claim, even if the
                    Plan did not rely upon their advice (or a statement that the identity of the expert will be provided,
                    upon request).
                5. A statement that the Claimant is entitled to receive, upon request and free of charge, reasonable
                    access to, and copies of, all documents, records, and other information relevant to the Claimant’s
                    claim for benefits.
                6. Any rule, guideline, protocol or similar criterion that was relied upon, considered, or generated in
                    making the determination will be provided free of charge. If this is not practical, a statement will
                    be included that such a rule, guideline, protocol or similar criterion was relied upon in making the
                    determination and a copy will be provided to the Claimant, free of charge, upon request.
                7. A description of any additional information necessary for the Claimant to perfect the claim and an
                    explanation of why such information is necessary.
                8. A description of available internal appeals and external review processes, including information
                    regarding how to initiate an appeal.
                9. A description of the Plan’s review procedures and the time limits applicable to the procedures.
                    This description will include information on how to initiate the appeal and a statement of the
                    Participant’s right to bring a civil action under section 502(a) of ERISA following an Adverse
                    Benefit Determination on final review.
                10. In the case of denials based upon a medical judgment (such as whether the treatment is
                    Medically Necessary or Experimental), either an explanation of the scientific or clinical judgment
                    for the determination, applying the terms of the Plan to the Claimant’s medical circumstances, will
                    be provided. If this is not practical, a statement will be included that such explanation will be
                    provided to the Claimant, free of charge, upon request.
                11. The following statement: “You and your Plan may have other voluntary alternative dispute
                    resolution options, such as mediation. One way to find out what may be available is to contact
                    your local U.S. Department of Labor Office and your State insurance regulatory agency.”



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 56
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 92 of 164 PageID #: 103



            Furnishing Documents in the Event of an Adverse Determination
            In the case of an Adverse Benefit Determination on review, the Plan Administrator shall provide such
            access to, and copies of, documents, records, and other information described in the provision relating to
            “Manner and Content of Notification of Adverse Benefit Determination on Review” as appropriate.

            Decision on Review
            The decision by the Plan Administrator or other appropriate named fiduciary of the Plan on review will be
            final, binding and conclusive and will be afforded the maximum deference permitted by law. All claim
            review procedures provided for in the Plan must be exhausted before any legal action is brought.

            External Review Process
            The Federal external review process does not apply to a denial, reduction, termination, or a failure to
            provide payment for a benefit based on a determination that a Claimant or beneficiary fails to meet the
            requirements for eligibility under the terms of a group health plan.

            The Federal external review process, in accordance with the current Affordable Care Act regulations,
            applies only to:

                1. Any eligible Adverse Benefit Determination (including a Final Internal Adverse Benefit
                   Determination) by a plan or issuer that involves medical judgment (including, but not limited to,
                   those based on the plan's or issuer's requirements for Medical Necessity, appropriateness, health
                   care setting, level of care, or effectiveness of a covered benefit; or its determination that a
                   treatment is Experimental or Investigational), as determined by the external reviewer.
                2. A rescission of coverage (whether or not the rescission has any effect on any particular benefit at
                   that time).

            Standard external review
            Standard external review is an external review that is not considered expedited (as described in the
            “expedited external review” paragraph in this section).

                1. Request for external review. The Plan will allow a Claimant to file a request for an external review
                   with the Plan if the request is filed within four months after the date of receipt of a notice of an
                   Adverse Benefit Determination or Final Internal Adverse Benefit Determination. If there is no
                   corresponding date four months after the date of receipt of such a notice, then the request must
                   be filed by the first day of the fifth month following the receipt of the notice. For example, if the
                   date of receipt of the notice is October 30, because there is no February 30, the request must be
                   filed by March 1. If the last filing date would fall on a Saturday, Sunday, or Federal holiday, the
                   last filing date is extended to the next day that is not a Saturday, Sunday, or Federal holiday.

                2. Preliminary review. Within five business days following the date of receipt of the external review
                   request, the Plan will complete a preliminary review of the request to determine whether:

                         a. The Claimant is or was covered under the Plan at the time the health care item or service
                            was requested or, in the case of a retrospective review, was covered under the Plan at
                            the time the health care item or service was provided.
                         b. The Adverse Benefit Determination or the Final Internal Adverse Benefit Determination
                            does not relate to the Claimant’s failure to meet the requirements for eligibility under the
                            terms of the Plan (e.g., worker classification or similar determination).
                         c. The Claimant has exhausted the Plan’s internal appeal process unless the Claimant is
                            not required to exhaust the internal appeals process under the final regulations.
                         d. The Claimant has provided all the information and forms required to process an external
                            review. Within one business day after completion of the preliminary review, the Plan will
                            issue a notification in writing to the Claimant. If the request is complete but not eligible for
                            external review, such notification will include the reasons for its ineligibility and contact
                            information for the Employee Benefits Security Administration (toll-free number 866-444-
                            EBSA (3272)). If the request is not complete, such notification will describe the

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   57
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 93 of 164 PageID #: 104



                              information or materials needed to make the request complete and the Plan will allow a
                              Claimant to perfect the request for external review within the four-month filing period or
                              within the 48 hour period following the receipt of the notification, whichever is later.

                3. Referral to Independent Review Organization. The Plan will assign an independent review
                   organization (IRO) that is accredited by URAC or by a similar nationally-recognized accrediting
                   organization to conduct the external review. Moreover, the Plan will take action against bias and
                   to ensure independence. Accordingly, the Plan will contract with (or direct the Third Party
                   Administrator to contract with, on its behalf) at least three IROs for assignments under the Plan
                   and rotate claims assignments among them (or incorporate other independent unbiased methods
                   for selection of IROs, such as random selection). In addition, the IRO may not be eligible for any
                   financial incentives based on the likelihood that the IRO will support the denial of benefits.

                4. Reversal of Plan’s decision. Upon receipt of a notice of a final external review decision reversing
                   the Adverse Benefit Determination or Final Internal Adverse Benefit Determination, the Plan will
                   provide coverage or payment for the claim without delay, regardless of whether the plan intends
                   to seek judicial review of the external review decision and unless or until there is a judicial
                   decision otherwise.

            Expedited external review

                1. Request for expedited external review. The Plan will allow a Claimant to make a request for an
                   expedited external review with the Plan at the time the Claimant receives:

                         a. An Adverse Benefit Determination if the Adverse Benefit Determination involves a
                            medical condition of the Claimant for which the timeframe for completion of a standard
                            internal appeal under the final regulations would seriously jeopardize the life or health of
                            the Claimant or would jeopardize the Claimant's ability to regain maximum function and
                            the Claimant has filed a request for an expedited internal appeal.
                         b. A Final Internal Adverse Benefit Determination, if the Claimant has a medical condition
                            where the timeframe for completion of a standard external review would seriously
                            jeopardize the life or health of the Claimant or would jeopardize the Claimant's ability to
                            regain maximum function, or if the Final Internal Adverse Benefit Determination concerns
                            an admission, availability of care, continued stay, or health care item or service for which
                            the Claimant received Emergency Services, but has not been discharged from a facility.

                2. Preliminary review. Immediately upon receipt of the request for expedited external review, the
                   Plan will determine whether the request meets the reviewability requirements set forth above for
                   standard external review. The Plan will immediately send a notice that meets the requirements
                   set forth above for standard external review to the Claimant of its eligibility determination.

                3. Referral to Independent Review Organization. Upon a determination that a request is eligible for
                   external review following the preliminary review, the Plan will assign an IRO pursuant to the
                   requirements set forth above for standard review. The Plan will provide or transmit all necessary
                   documents and information considered in making the Adverse Benefit Determination or Final
                   Internal Adverse Benefit Determination to the assigned IRO electronically or by telephone or
                   facsimile or any other available expeditious method. The assigned IRO, to the extent the
                   information or documents are available and the IRO considers them appropriate, will consider the
                   information or documents described above under the procedures for standard review. In reaching
                   a decision, the assigned IRO will review the claim de novo and is not bound by any decisions or
                   conclusions reached during the Plan’s internal claims and appeals process.

                4. Notice of final external review decision. The Plan’s (or Third Party Administrator’s) contract with
                   the assigned IRO will require the IRO to provide notice of the final external review decision, in
                   accordance with the requirements set forth above, as expeditiously as the Claimant’s medical
                   condition or circumstances require, but in no event more than 72 hours after the IRO receives the

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                58
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 94 of 164 PageID #: 105



                     request for an expedited external review. If the notice is not in writing, within 48 hours after the
                     date of providing that notice, the assigned IRO will provide written confirmation of the decision to
                     the Claimant and the Plan.

            Two Levels of Appeal
            This Plan requires two levels of appeal by a Claimant before the Plan’s internal appeals are exhausted.
            For each level of appeal, the Claimant and the Plan are subject to the same procedures, rights, and
            responsibilities as stated within this Plan. Each level of appeal is subject to the same submission and
            response guidelines.

            Once a Claimant receives an Adverse Benefit Determination in response to an initial claim for benefits,
            the Claimant may appeal that Adverse Benefit Determination, which will constitute the initial appeal. If the
            Claimant receives an Adverse Benefit Determination in response to that initial appeal, the Claimant may
            appeal that Adverse Benefit Determination as well, which will constitute the final internal appeal. If the
            Claimant receives an Adverse Benefit Determination in response to the Claimant’s second appeal, such
            Adverse Benefit Determination will constitute the Final Internal Adverse Benefit Determination, and the
            Plan’s internal appeals procedures will have been exhausted.

            Deemed Exhaustion of Internal Claims Procedures and De Minimis

            Exception to the Deemed Exhaustion Rule
            A Claimant will not be required to exhaust the internal claims and appeals procedures described above if
            the Plan fails to adhere to the claims procedures requirements. In such an instance, a Claimant may
            proceed immediately to the External Review Program or make a claim in court. However, the internal
            claim and appeals procedures will not be deemed exhausted (meaning the Claimant must adhere to them
            before participating in the External Review Program or bringing a claim in court) in the event of a de
            minimis violation that does not cause, and is not likely to cause, prejudice or harm to the Claimant as long
            as the Plan Administrator demonstrates that the violation was for good cause or due to matters beyond
            the control of the Plan, the violation occurred in the context of an ongoing, good faith exchange of
            information between the Plan and the Claimant, and the violation is not reflective of a pattern or practice
            of non- compliance.

            If a Claimant believes the Plan Administrator has engaged in a violation of the claims procedures and
            would like to pursue an immediate review, the Claimant may request that the Plan provide a written
            explanation of the violation, including a description of the Plan’s basis for asserting that the violation
            should not result in a “deemed exhaustion” of the claims procedures. The Plan will respond to this request
            within ten days. If the External Reviewer or a court rejects a request for immediate review because the
            Plan has met the requirements for the “de minimis” exception described above, the Plan will provide the
            Claimant with notice of an opportunity to resubmit and pursue an internal appeal of the claim.

            Statute of Limitations: Venue/Forum
            Before filing a lawsuit, the Claimant must exhaust all available levels of review as described in this
            section, unless an exception under applicable law applies. A legal action to obtain benefits must be
            commenced within one (1) year of the date of the Notice of Determination on the final level of internal or
            external review, whichever is applicable. Further, any legal action brought against the Plan must be
            brought in Federal Court, exclusively in the County of Marion, State of Indiana. The Participant, or any
            Authorized Representative, submits to and accepts the exclusive jurisdiction of such courts for the
            purpose of such legal action. To the fullest extent permitted by law, Participant, and any Authorized
            Representative, irrevocably waive any objection which they may now or in the future have as to venue, as
            well as any claim that any legal action or proceeding brought in such court has been brought in an
            inconvenient forum.

            Appointment of Authorized Representative
            A Claimant may designate another individual to be an authorized representative and act on his or her
            behalf and communicate with the Plan with respect to a specific benefit claim or appeal of a denial. This
            authorization must be in writing, signed and dated by the Claimant, and include all the information
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                59
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 95 of 164 PageID #: 106



            required in the authorized representative form. The appropriate form can be obtained from the Plan
            Administrator or the Third Party Administrator.

            The Plan will permit, in a medically urgent situation, such as a claim involving Urgent Care, a Claimant’s
            treating health care practitioner to act as the Claimant’s authorized representative without completion of
            the authorized representative form.

            Should a Claimant designate an authorized representative, all future communications from the Plan will
            be conducted with the authorized representative instead of the Claimant, unless the Plan Administrator is
            otherwise notified in writing by the Claimant. A Claimant can revoke the authorized representative at any
            time. A Claimant may authorize only one person as an authorized representative at a time.

            Recognition as an authorized representative is completely separate from a Provider accepting an
            Assignment of Benefits, requiring a release of information, or requesting completion a similar form. An
            Assignment of Benefits by a Claimant shall not be recognized as a designation of the Provider as an
            authorized representative. Assignment and its limitations under this Plan are described below.

            Autopsy
            Upon receipt of a claim for a deceased Claimant for any condition, Sickness, or Injury is the basis of such
            claim, the Plan maintains the right to request an autopsy be performed upon said Claimant. The request
            for an autopsy may be exercised only where not prohibited by any applicable law.

            Payment of Benefits
            Where benefit payments are allowable in accordance with the terms of this Plan, payment shall be made
            in U.S. Dollars (unless otherwise agreed upon by the Plan Administrator). Payment shall be made, in the
            Plan Administrator’s discretion, to an assignee of an Assignment of Benefits, but in any instance may
            alternatively be made to the Claimant, on whose behalf payment is made and who is the recipient of the
            services for which payment is being made. Should the Claimant be deceased, payment shall be made to
            the Claimant’s heir, assign, agent or estate (in accordance with written instructions), or, if there is no such
            arrangement and in the Plan Administrator’s discretion, the institute and/or Provider who provided the
            care and/or supplies for which payment is to be made – regardless of whether an Assignment of Benefits
            occurred.

            Assignment of Benefits
            Assignment of Benefits shall mean an arrangement whereby the Plan Participant assigns their right to
            seek and receive payment from the Plan for eligible Covered Expenses to a Provider, in strict accordance
            with the terms of this Plan Document, to the Provider. If the Provider accepts the Assignment of Benefits,
            the Provider's right to receive payment for Covered Expenses are equal to those of the Plan Participant,
            and are limited by the conditions and limitations of such rights provided under the terms of this Plan
            Document. The Plan will only consider an Assignment of Benefits valid under the condition that the
            Provider accepts the payment received from the Plan as consideration in full for Covered Expenses for
            services, supplies and/or treatment rendered. This amount does not include any cost sharing amounts
            (i.e. copayments, deductibles, or coinsurance), or charges for non-covered services; the provider may bill
            the Plan Participant directly for these amounts. An Assignment of Benefits cannot be inferred, implied or
            transferred. An Assignment of Benefits must be made by the Plan Participant to the Provider directly
            through a valid written instrument that is signed and dated by the Plan Participant. Unless specifically
            prohibited by a Participant, a Provider with a valid Assignment of Benefits may exhaust, on behalf of the
            Plan Participant, any administrative remedies available under the terms of the Plan Document, including
            initiating an internal or external appeal of an adverse benefit determination in accordance with the terms
            for the Plan Document. Notwithstanding the foregoing, the Plan Participant does not, under any
            circumstances, have the right to assign to any Provider (or their representative) through an Assignment of
            Benefits any right to initiate any cause of action against the Plan that the Plan Participant themselves may
            be afforded under applicable law.. This includes, but is not limited to, any right to bring suit as such is
            afforded to Plan Participants under ERISA section 502(a). The assignment of any right to initiate suit
            against the Plan to a Provider is strictly prohibited. An Assignment of Benefits does not grant the
            Provider any rights other than those specifically set forth herein. The Plan Administrator may disregard
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  60
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 96 of 164 PageID #: 107



            an Assignment of Benefits at its discretion and continue to treat the Plan Participant as the sole recipient
            of the benefits available under the terms of the Plan. An Assignment of Benefits by a Participant to a
            Provider will not constitute the appointment of an Authorized Representative.

            By submitting a claim to the Plan, the Provider is expressly agreeing to the foregoing conditions and
            limitations of an Assignment of Benefits in addition to the terms of the Plan Document. The Provider
            further agrees that the payments received constitute an “accord and satisfaction” and consideration in full
            for the services, supplies and/or treatment rendered. The provider agrees that the conditions and
            limitations of an Assignment of Benefits as set forth herein shall superseded any previous terms and/or
            agreements. The provider agrees to the specific condition that the patient not be balance billed for any
            amount beyond applicable cost sharing amounts (i.e. copayments, deductibles, or coinsurance), or
            charges for non-covered services; the Provider may bill the Plan Participant directly for these amounts.

            If a Provider refuses to accept an Assignment of Benefits under the conditions and limitations as set forth
            herein, any Covered Expenses payable under the terms of the Plan Document will be payable directly to
            the Plan Participant, and the Plan will be deemed to have fulfilled its obligations with respect to such
            Covered Expense.

            Assignment by a Claimant to the Provider of the Claimant’s right to submit claims for payment to the Plan,
            and receive payment from the Plan, may be achieved via an Assignment of Benefits, if and only if the
            Provider accepts said Assignment of Benefits as consideration in full for services rendered. If benefits are
            paid, however, directly to the Claimant – despite there being an Assignment of Benefits – the Plan shall
            be deemed to have fulfilled its obligations with respect to such payment, and it shall be the Claimant’s
            responsibility to compensate the applicable Provider(s). The Plan will not be responsible for determining
            whether an Assignment of Benefits is valid; and the Claimant shall retain final authority to revoke such
            Assignment of Benefits if a Provider subsequently demonstrates an intent not to accept it as payment in
            full for services rendered. As such, payment of benefits will be made directly to the assignee unless a
            written request not to honor the assignment, signed by the Claimant, has been received.

            No Claimant shall at any time, either during the time in which he or she is a Claimant in the Plan, or
            following his or her termination as a Claimant, in any manner, have any right to assign his or her right to
            sue to recover benefits under the Plan, to enforce rights due under the Plan or to any other causes of
            action which he or she may have against the Plan or its fiduciaries. This prohibition applies to Providers
            as well.

            A Provider which accepts an Assignment of Benefits, in accordance with this Plan as consideration in full
            for services rendered, is bound by the rules and provisions set forth within the terms of this document.

            Benefits due to any Network Provider will be considered "assigned" to such Provider and will be paid
            directly to such Provider, whether or not a written Assignment of Benefits was executed. Notwithstanding
            any assignment or non-Assignment of Benefits to the contrary, upon payment of the benefits due under
            the Plan, the Plan is deemed to have fulfilled its obligations with respect to such benefits, whether or not
            payment is made in accordance with any assignment or request.

            Providers and any other person or entity accepting payment from the Plan or to whom a right to benefits
            has been assigned, in consideration of services rendered, agrees to be bound by the terms of this Plan
            and agrees to submit claims for reimbursement in strict accordance with applicable law, ICD, and/or CPT
            standards, Medicare guidelines, HCPCS standards, or other standards approved by the Plan
            Administrator or insurer.

            Non U.S. Providers
            A Provider of medical care, supplies, or services, whose primary facility, principal place of business or
            address for payment is located outside the United States shall be deemed to be a “Non U.S.
            Provider.” Claims for medical care, supplies, or services provided by a Non U.S. Provider and/or that are
            rendered outside the United States of America, may be deemed to be payable under the Plan by the Plan
            Administrator, subject to all Plan Exclusions, limitations, maximums and other provisions. Assignment of

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               61
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 97 of 164 PageID #: 108



            Benefits to a Non U.S. Provider is prohibited absent an explicit written waiver executed by the Plan
            Administrator. If Assignment of Benefits is not authorized, the Claimant is responsible for making all
            payments to Non U.S. Providers, and is solely responsible for subsequent submission of proof of
            payment to the Plan. Only upon receipt of such proof of payment, and any other documentation needed
            by the Plan Administrator to process the claims in accordance with the terms of the Plan, shall
            reimbursement by the Plan to the Claimant be made. If payment was made by the Claimant in U.S.
            currency (American dollars), the maximum reimbursable amount by the Plan to the Claimant shall be that
            amount. If payment was made by the Claimant using any currency other than U.S. currency (American
            dollars), the Plan shall utilize an exchange rate in effect on the Incurred date as established by a
            recognized and licensed entity authorized to so establish said exchange rates. The Non U.S. Provider
            shall be subject to, and shall act in compliance with, all U.S. and other applicable licensing requirements;
            and claims for benefits must be submitted to the Plan in English.

            Recovery of Payments
            Occasionally, benefits are paid more than once, are paid based upon improper billing or a misstatement
            in a proof of loss or enrollment information, are not paid according to the Plan’s terms, conditions,
            limitations or Exclusions, or should otherwise not have been paid by the Plan. As such this Plan may pay
            benefits that are later found to be greater than the Maximum Allowable Charge. In this case, this Plan
            may recover the amount of the overpayment from the source to which it was paid, primary payers, or from
            the party on whose behalf the charge(s) were paid. As such, whenever the Plan pays benefits exceeding
            the amount of benefits payable under the terms of the Plan, the Plan Administrator has the right to
            recover any such erroneous payment directly from the person or entity who received such payment
            and/or from other payers and/or the Claimant or Dependent on whose behalf such payment was made.

            A Claimant, Dependent, Provider, another benefit plan, insurer, or any other person or entity who
            receives a payment exceeding the amount of benefits payable under the terms of the Plan or on whose
            behalf such payment was made, shall return or refund the amount of such erroneous payment to the Plan
            within 30 days of discovery or demand. The Plan Administrator shall have no obligation to secure
            payment for the expense for which the erroneous payment was made or to which it was applied.

            The person or entity receiving an erroneous payment may not apply such payment to another expense.
            The Plan Administrator shall have the sole discretion to choose who will repay the Plan for an erroneous
            payment and whether such payment shall be reimbursed in a lump sum. When a Claimant or other entity
            does not comply with the provisions of this section, the Plan Administrator shall have the authority, in its
            sole discretion, to deny payment of any claims for benefits by the Claimant and to deny or reduce future
            benefits payable (including payment of future benefits for other injuries or Illnesses) under the Plan by the
            amount due as reimbursement to the Plan. The Plan Administrator may also, in its sole discretion, deny
            or reduce future benefits (including future benefits for other injuries or Illnesses) under any other group
            benefits plan maintained by the Plan Sponsor. The reductions will equal the amount of the required
            reimbursement.

            Providers and any other person or entity accepting payment from the Plan or to whom a right to benefits
            has been assigned, in consideration of services rendered, payments and/or rights, agrees to be bound by
            the terms of this Plan and agree to submit claims for reimbursement in strict accordance with their State’s
            health care practice acts, ICD or CPT standards, Medicare guidelines, HCPCS standards, or other
            standards approved by the Plan Administrator or insurer. Any payments made on claims for
            reimbursement not in accordance with the above provisions shall be repaid to the Plan within 30 days of
            discovery or demand or incur prejudgment interest of 1.5% per month. If the Plan must bring an action
            against a Claimant, Provider or other person or entity to enforce the provisions of this section, then that
            Claimant, Provider or other person or entity agrees to pay the Plan’s attorneys’ fees and costs, regardless
            of the action’s outcome.

            Further, Claimant and/or their Dependents, beneficiaries, estate, heirs, guardian, personal representative,
            or assigns (Claimants) shall assign or be deemed to have assigned to the Plan their right to recover said
            payments made by the Plan, from any other party and/or recovery for which the Claimant(s) are entitled,


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                62
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 98 of 164 PageID #: 109



            for or in relation to facility-acquired condition(s), Provider error(s), or damages arising from another party’s
            act or omission for which the Plan has not already been refunded.

            The Plan reserves the right to deduct from any benefits properly payable under this Plan the amount of
            any payment which has been made for any of the following circumstances:

                1. In error.
                2. Pursuant to a misstatement contained in a proof of loss or a fraudulent act.
                3. Pursuant to a misstatement made to obtain coverage under this Plan within two years after the
                   date such coverage commences.
                4. With respect to an ineligible person.
                5. In anticipation of obtaining a recovery if a Claimant fails to comply with the Plan’s Third Party
                   Recovery, Subrogation and Reimbursement provisions.
                6. Pursuant to a claim for which benefits are recoverable under any policy or act of law providing for
                   coverage for occupational injury or disease to the extent that such benefits are recovered. This
                   provision (6) shall not be deemed to require the Plan to pay benefits under this Plan in any such
                   instance.

            The deduction may be made against any claim for benefits under this Plan by a Claimant or by any of his
            covered Dependents if such payment is made with respect to the Claimant or any person covered or
            asserting coverage as a Dependent of the Claimant.

            If the Plan seeks to recoup funds from a Provider, due to a claim being made in error, a claim being
            fraudulent on the part of the Provider, and/or the claim that is the result of the Provider’s misstatement,
            said Provider shall, as part of its assignment to benefits from the Plan, abstain from billing the Claimant
            for any outstanding amount(s).

            Medicaid Coverage
            A Claimant’s eligibility for any State Medicaid benefits will not be taken into account in determining or
            making any payments for benefits to or on behalf of such Claimant. Any such benefit payments will be
            subject to the State’s right to reimbursement for benefits it has paid on behalf of the Claimant, as required
            by the State Medicaid program; and the Plan will honor any Subrogation rights the State may have with
            respect to benefits which are payable under the Plan.

            Limitation of Action
            A Claimant cannot bring any legal action against the Plan to recover reimbursement until 90 days after
            the Claimant has properly submitted a request for reimbursement as described in this section and all
            required reviews of the Claimant’s claim have been completed. If the Claimant wants to bring a legal
            action against the Plan, he or she must do so within one year from the expiration of the time period in
            which a request for reimbursement must be submitted or he or she loses any rights to bring such an
            action against the Plan.

            A Claimant cannot bring any legal action against the Plan for any other reason unless he or she first
            completes all the steps in the appeal process described in this section. After completing that process, if
            he or she wants to bring a legal action against the Plan he or she must do so within one year of the date
            he or she is notified of the final decision on the appeal or he or she will lose any rights to bring such an
            action against the Plan.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   63
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
        Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 99 of 164 PageID #: 110




                                                COORDINATION OF BENEFITS

            Benefits Subject to This Provision
            The following only applies to the medical benefits of the Plan.

            Excess Insurance
            If at the time of Injury, Sickness, Disease or disability there is available, or potentially available any other
            source of coverage (including but not limited to coverage resulting from a judgment at law or settlements),
            the benefits under this Plan shall apply only as an excess over such other sources of coverage.

            The Plan’s benefits will be excess to, whenever possible, any of the following:

                1. Any primary payer besides the Plan.
                2. Any first party insurance through medical payment coverage, personal injury protection, no-fault
                   coverage, uninsured or underinsured motorist coverage.
                3. Any policy of insurance from any insurance company or guarantor of a third party.
                4. Workers’ compensation or other liability insurance company.
                5. Any other source, including but not limited to crime victim restitution funds, any medical, disability
                   or other benefit payments, and school insurance coverage.

            Vehicle Limitation
            When medical payments are available under any vehicle insurance, the Plan shall pay excess benefits
            only, without reimbursement for vehicle plan and/or policy deductibles. This Plan shall always be
            considered secondary to such plans and/or policies. This applies to all forms of medical payments under
            vehicle plans and/or policies regardless of its name, title or classification.

            Effect on Benefits

            Application to Benefit Determinations
            The plan that pays first according to the rules in the provision entitled “Order of Benefit Determination” will
            pay as if there were no Other Plan involved. The secondary and subsequent plans will pay the balance
            due up to 100% of the total Allowable Expenses. When there is a conflict in the rules, this Plan will never
            pay more than 50% of Allowable Expenses when paying secondary. Benefits will be coordinated on the
            basis of a Claim Determination Period.

            When medical payments are available under automobile insurance, this Plan will pay excess benefits
            only, without reimbursement for automobile plan deductibles. This Plan will always be considered the
            secondary carrier regardless of the individual’s election under personal injury protection (PIP) coverage
            with the automobile insurance carrier.

            In certain instances, the benefits of the Other Plan will be ignored for the purposes of determining the
            benefits under this Plan. This is the case when all of the following occur:

                1. The Other Plan would, according to its rules, determine its benefits after the benefits of this Plan
                   have been determined.
                2. The rules in the provision entitled “Order of Benefit Determination” would require this Plan to
                   determine its benefits before the Other Plan.

            Order of Benefit Determination
            For the purposes of the provision entitled “Application to Benefit Determinations,” the rules establishing
            the order of benefit determination are:

                1. A plan without a coordinating provision will always be the primary plan.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   64
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 100 of 164 PageID #: 111



                2. The benefits of a plan which covers the person on whose expenses claim is based, other than as
                   a dependent, shall be determined before the benefits of a plan which covers such person as a
                   Dependent.
                3. If the person for whom claim is made is a dependent child covered under both parents’ plans, the
                   plan covering the parent whose birthday (month and day of birth, not year) falls earlier in the year
                   will be primary, except:
                        a. When the parents were never married, are separated, or are divorced, the benefits of a
                            plan which covers the child as a dependent of the parent with custody will be determined
                            before the benefits of a plan which covers the child as a dependent of the parent without
                            custody.
                        b. When the parents are divorced and the parent with custody of the child has remarried,
                            the benefits of a plan which covers the child as a dependent of the parent with custody
                            shall be determined before the benefits of a plan which covers that child as a dependent
                            of the stepparent, and the benefits of a plan which covers that child as a dependent of the
                            stepparent will be determined before the benefits of a plan which covers that child as a
                            dependent of the parent without custody.

                   Notwithstanding the above, if there is a court decree which would otherwise establish financial
                   responsibility for the child’s health care expenses, the benefits of the plan which covers the child
                   as a dependent of the parent with such financial responsibility shall be determined before the
                   benefits of any Other Plan which covers the child as a dependent child.

                4. When the rules above do not establish an order of benefit determination, the benefits of a plan
                   which has covered the person on whose expenses claim is based for the longer period of time
                   shall be determined before the benefits of a plan which has covered such person the shorter
                   period of time.
                5. To the extent required by Federal and State regulations, this Plan will pay before any Medicare,
                   Tricare, Medicaid, State child health benefits or other applicable State health benefits program.

            Right to Receive and Release Necessary Information
            The Plan Administrator may, without notice to or consent of any person, release to or obtain any
            information from any insurance company or other organization or individual any information regarding
            coverage, expenses, and benefits which the Plan Administrator, at its sole discretion, considers
            necessary to determine, implement and apply the terms of this provision or any provision of similar
            purpose of any Other Plan. Any Participant claiming benefits under this Plan shall furnish to the Plan
            Administrator such information as requested and as may be necessary to implement this provision.

            Facility of Payment
            A payment made under any Other Plan may include an amount that should have been paid under this
            Plan. The Plan Administrator may, in its sole discretion, pay any organizations making such other
            payments any amounts it shall determine to be warranted in order to satisfy the intent of this provision.
            Any such amount paid under this provision shall be deemed to be benefits paid under this Plan. The Plan
            Administrator will not have to pay such amount again and this Plan shall be fully discharged from liability.

            Right of Recovery
            In accordance with the Recovery of Payments provision, whenever payments have been made by this
            Plan with respect to Allowable Expenses in a total amount, at any time, in excess of the maximum
            amount of payment necessary at that time to satisfy the intent of this Coordination of Benefits section, the
            Plan shall have the right to recover such payments, to the extent of such excess, from any one or more of
            the following as this Plan shall determine: any person to or with respect to whom such payments were
            made, or such person’s legal representative, any insurance companies, or any other individuals or
            organizations which the Plan determines are responsible for payment of such Allowable Expenses, and
            any future benefits payable to the Participant or his or her Dependents. Please see the Recovery of
            Payments provision above for more details.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               65
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 101 of 164 PageID #: 112




                                                             MEDICARE

            Applicable to Active Employees and Their Spouses Ages 65 and Over
            A Plan Participant that is an active Employee and his or her spouse (ages 65 and over) may, at the option
            of such Employee, elect or decline coverage under this Plan at open enrollment or some other specified
            special enrollment period. If such Employee elects coverage under this Plan, the benefits of this Plan
            shall be determined before any benefits provided by Medicare. If coverage under this Plan is declined by
            such Employee, benefits listed herein will not be payable even as secondary coverage to Medicare. The
            Plan will at all times, when applicable, adhere to the requirements set forth in the Medicare Secondary
            Payer regulations.

            Applicable to All Other Participants Eligible for Medicare Benefits
            To the extent required by Federal regulations, this Plan will pay covered expenses at the Reasonable and
            Allowable Amount before Medicare makes any secondary payment for benefits. There are some
            circumstances under which Medicare would be required to pay its benefits first. In these cases, benefits
            under this Plan would be calculated as secondary payor (as described under the Article entitled
            “Coordination of Benefits”). If the Provider accepts assignment with Medicare, Covered Expenses will not
            exceed the Medicare allowable amount.

            Applicable to Medicare Services Furnished to End Stage Renal Disease (“ESRD”) Plan
            Participants Who Are Covered Under This Plan
            If any Plan Participant is eligible for Medicare benefits because of ESRD, the benefits of the Plan will be
            determined before Medicare benefits for the first 30 months of Medicare entitlement, unless applicable
            Federal law provides to the contrary, in which event the benefits of the Plan will be determined in
            accordance with such law.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              66
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 102 of 164 PageID #: 113




                      THIRD PARTY RECOVERY, SUBROGATION AND REIMBURSEMENT

            Payment Condition
            The Plan, in its sole discretion, may elect to conditionally advance payment of benefits in those situations
            where an Injury, Sickness, Disease or disability is caused in whole or in part by, or results from the acts or
            omissions of Participants, and/or their Dependents, beneficiaries, estate, heirs, guardian, personal
            representative, or assigns (collectively referred to hereinafter in this section as “Participant(s)”) or a third
            party, where any party besides the Plan may be responsible for expenses arising from an incident, and/or
            other funds are available, including but not limited to no-fault, uninsured motorist, underinsured motorist,
            medical payment provisions, third party assets, third party insurance, and/or guarantor(s) of a third party
            (collectively “Coverage”).

            Participant(s), his or her attorney, and/or legal guardian of a minor or incapacitated individual agrees that
            acceptance of the Plan’s conditional payment of medical benefits is constructive notice of these
            provisions in their entirety and agrees to maintain 100% of the Plan’s conditional payment of benefits or
            the full extent of payment from any one or combination of first and third party sources in trust, without
            disruption except for reimbursement to the Plan or the Plan’s assignee. The Plan shall have an equitable
            lien on any funds received by the Participant(s) and/or their attorney from any source and said funds shall
            be held in trust until such time as the obligations under this provision are fully satisfied. The Participant(s)
            agrees to include the Plan’s name as a co-payee on any and all settlement drafts. Further, by accepting
            benefits the Participant(s) understands that any recovery obtained pursuant to this section is an asset of
            the Plan to the extent of the amount of benefits paid by the Plan and that the Participant shall be a trustee
            over those Plan assets.

            In the event a Participant(s) settles, recovers, or is reimbursed by any Coverage, the Participant(s) agrees
            to reimburse the Plan for all benefits paid or that will be paid by the Plan on behalf of the Participant(s). If
            the Participant(s) fails to reimburse the Plan out of any judgment or settlement received, the Participant(s)
            will be responsible for any and all expenses (fees and costs) associated with the Plan’s attempt to
            recover such money.

            If there is more than one party responsible for charges paid by the Plan, or may be responsible for
            charges paid by the Plan, the Plan will not be required to select a particular party from whom
            reimbursement is due. Furthermore, unallocated settlement funds meant to compensate multiple injured
            parties of which the Participant(s) is/are only one or a few, that unallocated settlement fund is considered
            designated as an “identifiable” fund from which the plan may seek reimbursement.

            Subrogation
            As a condition to participating in and receiving benefits under this Plan, the Participant(s) agrees to
            assign to the Plan the right to subrogate and pursue any and all claims, causes of action or rights that
            may arise against any person, corporation and/or entity and to any Coverage to which the Participant(s) is
            entitled, regardless of how classified or characterized, at the Plan’s discretion, if the Participant(s) fails to
            so pursue said rights and/or action.

            If a Participant(s) receives or becomes entitled to receive benefits, an automatic equitable lien attaches in
            favor of the Plan to any claim, which any Participant(s) may have against any Coverage and/or party
            causing the Sickness or Injury to the extent of such conditional payment by the Plan plus reasonable
            costs of collection. The Participant is obligated to notify the Plan or its authorized representative of any
            settlement prior to finalization of the settlement, execution of a release, or receipt of applicable funds. The
            Participant is also obligated to hold any and all funds so received in trust on the Plan’s behalf and function
            as a trustee as it applies to those funds until the Plan’s rights described herein are honored and the Plan
            is reimbursed.

            The Plan may, at its discretion, in its own name or in the name of the Participant(s) commence a
            proceeding or pursue a claim against any party or Coverage for the recovery of all damages to the full
            extent of the value of any such benefits or conditional payments advanced by the Plan.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                    67
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 103 of 164 PageID #: 114




            If the Participant(s) fails to file a claim or pursue damages against:

                1. The responsible party, its insurer, or any other source on behalf of that party.
                2. Any first party insurance through medical payment coverage, personal injury protection, no-fault
                   coverage, uninsured or underinsured motorist coverage.
                3. Any policy of insurance from any insurance company or guarantor of a third party.
                4. Workers’ compensation or other liability insurance company.
                5. Any other source, including but not limited to crime victim restitution funds, any medical, disability
                   or other benefit payments, and school insurance coverage.

            the Participant(s) authorizes the Plan to pursue, sue, compromise and/or settle any such claims in the
            Participant's/Participants’ and/or the Plan’s name and agrees to fully cooperate with the Plan in the
            prosecution of any such claims. The Participant(s) assigns all rights to the Plan or its assignee to pursue
            a claim and the recovery of all expenses from any and all sources listed above.

            Right of Reimbursement
            The Plan shall be entitled to recover 100% of the benefits paid, without deduction for attorneys’ fees and
            costs or application of the common fund doctrine, made whole doctrine, or any other similar legal or
            equitable theory, without regard to whether the Participant(s) is fully compensated by his or her recovery
            from all sources. The Plan shall have an equitable lien which supersedes all common law or statutory
            rules, doctrines, and laws of any State prohibiting assignment of rights which interferes with or
            compromises in any way the Plan’s equitable lien and right to reimbursement. The obligation to reimburse
            the Plan in full exists regardless of how the judgment or settlement is classified and whether or not the
            judgment or settlement specifically designates the recovery or a portion of it as including medical,
            disability, or other expenses. If the Participant's/Participants’ recovery is less than the benefits paid, then
            the Plan is entitled to be paid all of the recovery achieved. Any funds received by the Participant are
            deemed held in constructive trust and should not be dissipated or disbursed until such time as the
            Participant’s obligation to reimburse the Plan has been satisfied in accordance with these provisions. The
            Participant is also obligated to hold any and all funds so received in trust on the Plan’s behalf and function
            as a trustee as it applies to those funds until the Plan’s rights described herein are honored and the Plan
            is reimbursed.

            No court costs, experts’ fees, attorneys’ fees, filing fees, or other costs or expenses of litigation may be
            deducted from the Plan’s recovery without the prior, express written consent of the Plan.

            The Plan’s right of subrogation and reimbursement will not be reduced or affected as a result of any fault
            or claim on the part of the Participant(s), whether under the doctrines of causation, comparative fault or
            contributory negligence, or other similar doctrine in law. Accordingly, any lien reduction statutes, which
            attempt to apply such laws and reduce a subrogating Plan’s recovery will not be applicable to the Plan
            and will not reduce the Plan’s reimbursement rights.

            These rights of subrogation and reimbursement shall apply without regard to whether any separate
            written acknowledgment of these rights is required by the Plan and signed by the Participant(s).

            This provision shall not limit any other remedies of the Plan provided by law. These rights of subrogation
            and reimbursement shall apply without regard to the location of the event that led to or caused the
            applicable Sickness, Injury, Disease or disability.

            Participant is a Trustee Over Plan Assets
            Any Participant who receives benefits and is therefore subject to the terms of this section is hereby
            deemed a recipient and holder of Plan assets and is therefore deemed a trustee of the Plan solely as it
            relates to possession of any funds which may be owed to the Plan as a result of any settlement, judgment
            or recovery through any other means arising from any injury or accident. By virtue of this status, the
            Participant understands that he or she is required to:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  68
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 104 of 164 PageID #: 115



                1. Notify the Plan or its authorized representative of any settlement prior to finalization of the
                   settlement, execution of a release, or receipt of applicable funds.
                2. Instruct his or her attorney to ensure that the Plan and/or its authorized representative is included
                   as a payee on all settlement drafts.
                3. In circumstances where the Participant is not represented by an attorney, instruct the insurance
                   company or any third party from whom the Participant obtains a settlement, judgment or other
                   source of Coverage to include the Plan or its authorized representative as a payee on the
                   settlement draft.
                4. Hold any and all funds so received in trust, on the Plan’s behalf, and function as a trustee as it
                   applies to those funds, until the Plan’s rights described herein are honored and the Plan is
                   reimbursed.

            To the extent the Participant disputes this obligation to the Plan under this section, the Participant or any
            of its agents or representatives is also required to hold any/all settlement funds, including the entire
            settlement if the settlement is less than the Plan’s interests, and without reduction in consideration of
            attorney's fees, for which he or she exercises control, in an account segregated from their general
            accounts or general assets until such time as the dispute is resolved.

            No Participant, beneficiary, or the agents or representatives thereof, exercising control over plan assets
            and incurring trustee responsibility in accordance with this section will have any authority to accept any
            reduction of the Plan’s interest on the Plan’s behalf.

            Excess Insurance
            If at the time of Injury, Sickness, Disease or disability there is available, or potentially available any
            Coverage (including but not limited to Coverage resulting from a judgment at law or settlements), the
            benefits under this Plan shall apply only as an excess over such other sources of Coverage, except as
            otherwise provided for under the Plan’s Coordination of Benefits section.

            The Plan’s benefits shall be excess to any of the following:

                1. The responsible party, its insurer, or any other source on behalf of that party.
                2. Any first party insurance through medical payment coverage, personal injury protection, no-fault
                   coverage, uninsured or underinsured motorist coverage.
                3. Any policy of insurance from any insurance company or guarantor of a third party.
                4. Workers’ compensation or other liability insurance company.
                5. Any other source, including but not limited to crime victim restitution funds, any medical, disability
                   or other benefit payments, and school insurance coverage.

            Separation of Funds
            Benefits paid by the Plan, funds recovered by the Participant(s), and funds held in trust over which the
            Plan has an equitable lien exist separately from the property and estate of the Participant(s), such that the
            death of the Participant(s), or filing of bankruptcy by the Participant(s), will not affect the Plan’s equitable
            lien, the funds over which the Plan has a lien, or the Plan’s right to subrogation and reimbursement.

            Wrongful Death
            In the event that the Participant(s) dies as a result of his or her Injuries and a wrongful death or survivor
            claim is asserted against a third party or any Coverage, the Plan’s subrogation and reimbursement rights
            shall still apply, and the entity pursuing said claim shall honor and enforce these Plan rights and terms by
            which benefits are paid on behalf of the Participant(s) and all others that benefit from such payment.

            Obligations
            It is the Participant’s/Participants’ obligation at all times, both prior to and after payment of medical
            benefits by the Plan:




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   69
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 105 of 164 PageID #: 116



                1. To cooperate with the Plan, or any representatives of the Plan, in protecting its rights, including
                    discovery, attending depositions, and/or cooperating in trial to preserve the Plan’s rights.
                2. To provide the Plan with pertinent information regarding the Sickness, Disease, disability, or
                    Injury, including accident reports, settlement information and any other requested additional
                    information.
                3. To take such action and execute such documents as the Plan may require to facilitate
                    enforcement of its subrogation and reimbursement rights.
                4. To do nothing to prejudice the Plan’s rights of subrogation and reimbursement.
                5. To promptly reimburse the Plan when a recovery through settlement, judgment, award or other
                    payment is received.
                6. To notify the Plan or its authorized representative of any settlement prior to finalization of the
                    settlement.
                7. To not settle or release, without the prior consent of the Plan, any claim to the extent that the
                    Participant may have against any responsible party or Coverage.
                8. To instruct his/her attorney to ensure that the Plan and/or its authorized representative is included
                    as a payee on any settlement draft.
                9. In circumstances where the Participant is not represented by an attorney, instruct the insurance
                    company or any third party from whom the Participant obtains a settlement to include the Plan or
                    its authorized representative as a payee on the settlement draft.
                10. To make good faith efforts to prevent disbursement of settlement funds until such time as any
                    dispute between the Plan and Participant over settlement funds is resolved.

            If the Participant(s) and/or his or her attorney fails to reimburse the Plan for all benefits paid or to be paid,
            as a result of said Injury or condition, out of any proceeds, judgment or settlement received, the
            Participant(s) will be responsible for any and all expenses (whether fees or costs) associated with the
            Plan’s attempt to recover such money from the Participant(s).

            The Plan’s rights to reimbursement and/or subrogation are in no way dependent upon the
            Participant’s/Participants’ cooperation or adherence to these terms.

            Offset
            If timely repayment is not made, or the Participant and/or his or her attorney fails to comply with any of the
            requirements of the Plan, the Plan has the right, in addition to any other lawful means of recovery, to
            deduct the value of the Participant’s amount owed to the Plan. To do this, the Plan may refuse payment
            of any future medical benefits and any funds or payments due under this Plan on behalf of the
            Participant(s) in an amount equivalent to any outstanding amounts owed by the Participant to the Plan.
            This provision applies even if the Participant has disbursed settlement funds.

            Minor Status
            In the event the Participant(s) is a minor as that term is defined by applicable law, the minor’s parents or
            court-appointed guardian shall cooperate in any and all actions by the Plan to seek and obtain requisite
            court approval to bind the minor and his or her estate insofar as these subrogation and reimbursement
            provisions are concerned.

            If the minor’s parents or court-appointed guardian fail to take such action, the Plan shall have no
            obligation to advance payment of medical benefits on behalf of the minor. Any court costs or legal fees
            associated with obtaining such approval shall be paid by the minor’s parents or court-appointed guardian.

            Language Interpretation
            The Plan Administrator retains sole, full and final discretionary authority to construe and interpret the
            language of this provision, to determine all questions of fact and law arising under this provision, and to
            administer the Plan’s subrogation and reimbursement rights. The Plan Administrator may amend the Plan
            at any time without notice.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                    70
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 106 of 164 PageID #: 117



            Severability
            In the event that any section of this provision is considered invalid or illegal for any reason, said invalidity
            or illegality shall not affect the remaining sections of this provision and Plan. The section shall be fully
            severable. The Plan shall be construed and enforced as if such invalid or illegal sections had never been
            inserted in the Plan.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   71
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 107 of 164 PageID #: 118




                                               MISCELLANEOUS PROVISIONS

            Clerical Error/Delay
            Any clerical error by the Plan Administrator or an agent of the Plan Administrator in keeping pertinent
            records or a delay in making any changes to such records will not invalidate coverage otherwise validly in
            force or continue coverage validly terminated. Contributions made in error by Participants due to such
            clerical error will be returned to the Participant; coverage will not be inappropriately
            extended. Contributions that were due but not made, in error and due to such clerical error will be owed
            immediately upon identification of said clerical error. Failure to so remedy amounts owed may result in
            termination of coverage. Effective Dates, waiting periods, deadlines, rules, and other matters will be
            established based upon the terms of the Plan, as if no clerical error had occurred. An equitable
            adjustment of contributions will be made when the error or delay is discovered.

            If, an overpayment occurs in a Plan reimbursement amount, the Plan retains a contractual right to the
            overpayment. The person or institution receiving the overpayment will be required to return the incorrect
            amount of money. In the case of a Plan Participant, the amount of overpayment may be deducted from
            future benefits payable.

            Conformity With Applicable Laws
            Any provision of this Plan that is contrary to any applicable law, equitable principle, regulation or court
            order (if such a court is of competent jurisdiction) will be interpreted to comply with said law, or, if it cannot
            be so interpreted, shall be automatically amended to satisfy the law's minimum requirement, including,
            but not limited to, stated maximums, Exclusions, or statutes of limitations. It is intended that the Plan will
            conform to the requirements of ERISA, as it applies to Employee welfare plans, as well as any other
            applicable law.

            Fraud
            Under this Plan, coverage may be retroactively canceled or terminated (rescinded) if a Participant acts
            fraudulently or intentionally makes material misrepresentations of fact. It is a Participant’s responsibility to
            provide accurate information and to make accurate and truthful statements, including information and
            statements regarding family status, age, relationships, etc. It is also a Participant’s responsibility to
            update previously provided information and statements. Failure to do so may result in coverage of
            Participants being canceled, and such cancellation may be retroactive.

            If a Participant, or any other entity, submits or attempts to submit a claim for or on behalf of a person who
            is not a Participant of the Plan; submits a claim for services or supplies not rendered; provides false or
            misleading information in connection with enrollment in the Plan; or provides any false or misleading
            information to the Plan as it relates to any element of its administration; that shall be deemed to be fraud.
            If a Participant is aware of any instance of fraud, and fails to bring that fraud to the Plan Administrator’s
            attention, that shall also be deemed to be fraud. Fraud will result in immediate termination of all coverage
            under this Plan for the Participant and their entire Family Unit of which the Participant is a member.

            A determination by the Plan that a rescission is warranted will be considered an Adverse Benefit
            Determination for purposes of review and appeal. A Participant whose coverage is being rescinded will be
            provided a 30 day notice period as described under the Affordable Care Act (ACA) and regulatory
            guidance. Claims Incurred after the retroactive date of termination shall not be further processed and/or
            paid under the Plan. Claims Incurred after the retroactive date of termination that were paid under the
            Plan will be treated as erroneously paid claims under this Plan.

            Headings
            The headings used in this Plan Document are used for convenience of reference only. Participants are
            advised not to rely on any provision because of the heading.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                     72
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 108 of 164 PageID #: 119



            Word Usage
            Wherever any words are used herein in the singular or plural, they shall be construed as though they
            were in the plural or singular, as the case may be, in all cases where they would so apply.

            No Waiver or Estoppel
            All parts, portions, provisions, conditions, and/or other items addressed by this Plan shall be deemed to
            be in full force and effect, and not waived, absent an explicit written instrument expressing otherwise;
            executed by the Plan Administrator. Absent such explicit waiver, there shall be no estoppel against the
            enforcement of any provision of this Plan. Failure by any applicable entity to enforce any part of the Plan
            shall not constitute a waiver, either as it specifically applies to a particular circumstance, or as it applies to
            the Plan’s general administration. If an explicit written waiver is executed, that waiver shall only apply to
            the matter addressed therein, and shall be interpreted in the most narrow fashion possible.

            Plan Contributions
            The Plan Administrator shall, from time to time, evaluate the funding method of the Plan and determine
            the amount to be contributed by the Participating Employer and the amount to be contributed (if any) by
            each Participant.

            The Plan Sponsor shall fund the Plan in a manner consistent with the provisions of the Internal Revenue
            Code, ERISA, and such other laws and regulations as shall be applicable to the end that the Plan shall be
            funded on a lawful and sound basis. The manner and means by which the Plan is funded shall be solely
            determined by the Plan Sponsor, to the extent allowed by applicable law.

            Notwithstanding any other provision of the Plan, the Plan Administrator’s obligation to pay claims
            otherwise allowable under the terms of the Plan shall be limited to its obligation to make contributions to
            the Plan as set forth in the preceding paragraph. Payment of said claims in accordance with these
            procedures shall discharge completely the Company’s obligation with respect to such payments.

            In the event that the Company terminates the Plan, then as of the effective date of termination, the
            Employer and eligible Employees shall have no further obligation to make additional contributions to the
            Plan and the Plan shall have no obligation to pay claims Incurred after the termination date of the Plan.

            Right to Receive and Release Information
            The Plan Administrator may, without notice to or consent of any person, release to or obtain any
            information from any insurance company or other organization or person any information regarding
            coverage, expenses, and benefits which the Plan Administrator, at its sole discretion, considers
            necessary to determine and apply the provisions and benefits of this Plan. In so acting, the Plan
            Administrator shall be free from any liability that may arise with regard to such action. Any Participant
            claiming benefits under this Plan shall furnish to the Plan Administrator such information as requested
            and as may be necessary to implement this provision.

            Written Notice
            Any written notice required under this Plan which, as of the Effective Date, is in conflict with the law of any
            governmental body or agency which has jurisdiction over this Plan shall be interpreted to conform to the
            minimum requirements of such law.

            Right of Recovery
            In accordance with the Recovery of Payments provision, whenever payments have been made by this
            Plan in a total amount, at any time, in excess of the maximum amount of benefits payable under this Plan,
            the Plan shall have the right to recover such payments, to the extent of such excess, from any one or
            more of the following as this Plan shall determine: any person to or with respect to whom such payments
            were made, or such person’s legal representative, any insurance companies, or any other individuals or
            organizations which the Plan determines are responsible for payment of such amount, and any future
            benefits payable to the Participant or his or her Dependents. See the Recovery of Payments provision for
            full details.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                     73
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 109 of 164 PageID #: 120




            Statements
            All statements made by the Company or by a Participant will, in the absence of fraud, be considered
            representations and not warranties, and no statements made for the purpose of obtaining benefits under
            this document will be used in any contest to avoid or reduce the benefits provided by the document
            unless contained in a written application for benefits and a copy of the instrument containing such
            representation is or has been furnished to the Participant.

            Any Participant who knowingly and with intent to defraud the Plan, files a statement of claim containing
            any materially false information, or conceals for the purpose of misleading, information concerning any
            material fact, commits a fraudulent act. The Participant may be subject to prosecution by the United
            States Department of Labor. Fraudulently claiming benefits may be punishable by a substantial fine,
            imprisonment, or both.

            Protection Against Creditors
            To the extent this provision does not conflict with any applicable law, no benefit payment under this Plan
            shall be subject in any way to alienation, sale, transfer, pledge, attachment, garnishment, execution or
            encumbrance of any kind, and any attempt to accomplish the same shall be void. If the Plan Administrator
            shall find that such an attempt has been made with respect to any payment due or to become due to any
            Participant, the Plan Administrator in its sole discretion may terminate the interest of such Participant or
            former Participant in such payment. And in such case the Plan Administrator shall apply the amount of
            such payment to or for the benefit of such Participant or former Participant, his or her spouse, parent,
            adult Child, guardian of a minor Child, brother or sister, or other relative of a Dependent of such
            Participant or former Participant, as the Plan Administrator may determine, and any such application shall
            be a complete discharge of all liability with respect to such benefit payment. However, at the discretion of
            the Plan Administrator, benefit payments may be assigned to health care Providers.

            Binding Arbitration
            NOTE: The Employee is enrolled in a plan provided by the Employer that is subject to ERISA. Any
            dispute involving an Adverse Benefit Determination must be resolved under ERISA’s claims procedure
            rules, and is not subject to mandatory binding arbitration. The individual may pursue voluntary binding
            arbitration after he or she has completed an appeal under ERISA.

            Any dispute or claim, of whatever nature, arising out of, in connection with, or in relation to this Plan, or
            breach or rescission thereof, or in relation to care or delivery of care, including any claim based on
            contract, tort or statute, must be resolved by arbitration if the amount sought exceeds the jurisdictional
            limit of the small claims court. Any dispute regarding a claim for damages within the jurisdictional limits of
            the small claims court will be resolved in such court.

            The Federal Arbitration Act shall govern the interpretation and enforcement of all proceedings under this
            Binding Arbitration provision. To the extent that the Federal Arbitration Act is inapplicable, or is held not to
            require arbitration of a particular claim, State law governing agreements to arbitrate shall apply.

            The Participant and the Plan Administrator agree to be bound by this Binding Arbitration provision and
            acknowledge that they are each giving up their right to a trial by court or jury.

            The Participant and the Plan Administrator agree to give up the right to participate in class arbitration
            against each other. Even if applicable law permits class actions or class arbitrations, the Participant
            waives any right to pursue, on a class basis, any such controversy or claim against the Plan Administrator
            and the Plan Administrator waives any right to pursue on a class basis any such controversy or claim
            against the Participant.

            The arbitration findings will be final and binding except to the extent that State or Federal law provides for
            the judicial review of arbitration proceedings.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   74
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 110 of 164 PageID #: 121



            The arbitration is begun by the Participant making written demand on the Plan Administrator. The
            arbitration will be conducted by Judicial Arbitration and Mediation Services (“JAMS”) according to its
            applicable Rules and Procedures. If, for any reason, JAMS is unavailable to conduct the arbitration, the
            arbitration will be conducted by another neutral arbitration entity, by mutual agreement of the Participant
            and the Plan Administrator, or by order of the court, if the Participant and the Plan Administrator cannot
            agree.

            The costs of the arbitration will be allocated per the JAMS Policy on Consumer Arbitrations. If the
            arbitration is not conducted by JAMS, the costs will be shared equally by the parties, except in cases of
            extreme financial hardship, upon application to the neutral arbitration entity to which the parties have
            agreed, in which cases, the Plan Administrator will assume all or a portion of the costs of the arbitration.

            Unclaimed Self-Insured Plan Funds
            In the event a benefits check issued by the Third Party Administrator for this self-insured Plan is not
            cashed within one year of the date of issue, the check will be voided and the funds will be returned to this
            Plan and applied to the payment of current benefits and administrative fees under this Plan. In the event
            a Participant subsequently requests payment with respect to the voided check, the Third Party
            Administrator for the self-insured Plan shall make such payment under the terms and provisions of the
            Plan as in effect when the claim was originally processed. Unclaimed self-insured Plan funds may be
            applied only to the payment of benefits (including administrative fees) under the Plan pursuant to ERISA
            and any other applicable State law(s).




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               75
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 111 of 164 PageID #: 122




                                                    SUMMARY OF BENEFITS

            General Limits
            Payment for any of the expenses listed below is subject to all Plan Exclusions, limitations and provisions.
            All coverage figures, if applicable, are after the out of pocket Deductible has been satisfied. Benefits for
            Pregnancy expenses are paid the same as any other Sickness. NOTE: Preventive care charges for
            Pregnancy are covered under the Preventive Care benefit in the Medical Benefits section.

            See the Utilization Management section for more information regarding Pre-Certification and/or
            Notification requirements.

            Network and Non-Network Provider Arrangement
            The Plan contracts with medical Provider Networks to access discounted fees for service for Participants.
            Hospitals, Physicians and other Providers who have contracted with the medical Provider Networks are
            called “Network Providers.” Those who have not contracted with the Networks are referred to in this Plan
            as “Non-Network Providers.” This arrangement results in the following benefits to Participants:

                1. If the charge billed by a Non-Network Provider for any covered service is higher than the Usual
                   and Customary Fees determined by the Plan, Participants are responsible for the excess unless
                   the Provider accepts Assignment of Benefits as consideration in full for services rendered. Since
                   Network Providers have agreed to accept a negotiated discounted fee as full payment for their
                   services, Participants are not responsible for any billed amount that exceeds that fee. The Plan
                   Administrator reserves the right to revoke any previously-given Assignment of Benefits or to
                   proactively prohibit Assignment of Benefits to anyone, including any Provider, at its discretion.

                2. To receive benefit consideration, Participants must submit claims for services provided by Non-
                   Network Providers to the Third Party Administrator. Network Providers have agreed to bill the
                   Plan directly, so that Participants do not have to submit claims themselves.

                3. Benefits available to Network Providers are limited such that if a Network Provider advances or
                   submits charges which exceed amounts that are eligible for payment in accordance with the
                   terms of the Plan, or are for services or supplies for which Plan coverage is not available, or are
                   otherwise limited or excluded by the Plan, benefits will be paid in accordance with the terms of
                   the Plan.

            Please note affirmation that a treatment, service, or supply is of a type compensable by the Plan is not a
            guarantee that the particular treatment, service, or supply in question, upon receipt of a Clean Claim and
            review by the Plan Administrator, will be eligible for payment.

            Balance Billing
            In the event that a claim submitted by a Network or Non-Network Provider is subject to a medical bill
            review or medical chart audit and that some or all of the charges in connection with such claim are
            repriced because of billing errors and/or overcharges, it is the Plan’s position that the Participant should
            not be responsible for payment of any charges denied as a result of the medical bill review or medical
            chart audit, and should not be balance billed for the difference between the billed charges and the amount
            determined to be payable by the Plan Administrator. However, balance billing is legal in many
            jurisdictions, and the Plan has no control over Non-Network Providers that engage in balance billing
            practices.

            In addition, with respect to services rendered by a Network Provider being paid in accordance with a
            discounted rate, it is the Plan’s position that the Participant should not be responsible for the difference
            between the amount charged by the Network Provider and the amount determined to be payable by the
            Plan Administrator, and should not be balance billed for such difference. Again, the Plan has no control
            over any Network Provider that engages in balance billing practices, except to the extent that such



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               76
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 112 of 164 PageID #: 123



            practices are contrary to the contract governing the relationship between the Plan and the Network
            Provider.

            The Participant is responsible for any applicable payment of Coinsurances, Deductibles, and out-of-
            pocket maximums and may be billed for any or all of these.

            Patient Advocacy Center
            It is the Plan's position that the Provider should not balance-bill the Plan Participant for amounts in excess
            of the Reasonable and Allowable Amount. It is the Plan's position that these Excess Charges are clearly
            excessive and exorbitant. However, balance-billing for such amounts can occur for the out of network
            claims and the Plan has no control over the actions of the Providers or their desire to you for such
            amounts.

            In the event you receive a balance-bill for an amount in excess of the Reasonable and Allowable Amount
            payable, please immediately email pac@hstechnology.com or call the Patient Advocacy Center toll free
            at (888) 837-2237.

            Please Note: The Patient Advocacy Center provides assistance to Plan Participants with the
            understanding that (i) the Patient Advocacy Center is not acting in a fiduciary capacity under this Plan, (ii)
            that the Plan Participant must make their own independent decision with respect to any course of action
            in connection with any balance-bill, including whether such course of action is appropriate or proper
            based on the Participant’s specific circumstances and objectives, and (iii) the Patient Advocacy Center
            does not provide legal or tax advice.

            Choice of Providers
            The Plan is not intended to disturb the Physician-patient relationship. Each Participant has a free choice
            of any Physician or surgeon, and the Physician-patient relationship shall be maintained. Physicians and
            other health care Providers are not agents or delegates of the Plan Sponsor, Company, Plan
            Administrator, Employer or Third Party Administrator. The delivery of medical and other health care
            services on behalf of any Participant remains the sole prerogative and responsibility of the attending
            Physician or other health care Provider. The Participant, together with his or her Physician, is ultimately
            responsible for determining the appropriate course of medical treatment, regardless of whether the Plan
            will pay for all or a portion of the cost of such care.

            Preferred Provider Information
            This Plan contains provisions under which a Participant may receive more benefits by using certain
            Providers. These Providers are individuals and entities that have contracted with the Plan to provide
            services to Participants at pre-negotiated rates. The Network Providers are merely independent
            contractors; neither the Plan nor the Plan Administrator make any warranty as to the quality of care that
            may be rendered by any Network Provider.

            Claims Audit
            In addition to the Plan’s Medical Record Review process, the Plan Administrator may use its discretionary
            authority to utilize an independent bill review and/or claim audit program or service for a complete
            claim. While every claim may not be subject to a bill review or audit, the Plan Administrator has the sole
            discretionary authority for selection of claims subject to review or audit.

            The analysis will be employed to identify charges billed in error and/or charges that are not Usual and
            Customary and/or Medically Necessary and Reasonable, if any, and may include a patient medical billing
            records review and/or audit of the patient’s medical charts and records.

            Upon completion of an analysis, a report will be submitted to the Plan Administrator or its agent to identify
            the charges deemed in excess of the Usual and Customary and Reasonable amounts or other applicable
            provisions, as outlined in this Plan Document.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 77
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 113 of 164 PageID #: 124



            Despite the existence of any agreement to the contrary, the Plan Administrator has the discretionary
            authority to reduce any charge to a Usual and Customary and Reasonable charge, in accord with the
            terms of this Plan Document.


            Dialysis Treatment - Outpatient
            This Section describes the Plan’s Dialysis Benefit Preservation Program (the “Dialysis Program”). The
            Dialysis Program shall be the exclusive means for determining the amount of Plan benefits to be provided
            to Plan members and for managing cases and claims involving dialysis services and supplies, regardless
            of the condition causing the need for dialysis.

                A. Reasons for the Dialysis Program. The Dialysis Program has been established for the following
                   reasons:
                       1. the concentration of dialysis providers in the market in which Plan reside may allow such
                          providers to exercise control over prices for dialysis-related products and services,
                       2. the potential for discrimination by dialysis providers against the Plan because it is a non-
                          governmental and non-commercial health plan, which discrimination may lead to
                          increased prices for dialysis-related products and services charged to Plan members,
                       3. evidence of (i) significant inflation of the prices charged to Plan by dialysis providers, (ii)
                          the use of revenues from claims paid on behalf of Plan to subsidize reduced prices to
                          other types of payers as incentives, and (iii) the specific targeting of non-governmental
                          and non-commercial plans, such as the Plan, by dialysis providers as profit centers, and
                       4. the fiduciary obligation to preserve Plan assets against charges which (i) exceed
                          reasonable value due to factors not beneficial to Plan members, such as market
                          concentration and discrimination in charges, and (ii) are used by the dialysis providers for
                          purposes contrary to the interests of Plan members, such as subsidies for other plans
                          and discriminatory profit-taking.

                B. Dialysis Program Components. The components of the Dialysis Program are as follows:
                       1. Application. The Dialysis Program shall apply to all claims filed by, or on behalf of, Plan
                            members for reimbursement of products and services provided for purposes of outpatient
                            dialysis, regardless of the condition causing the need for dialysis (“dialysis-related
                            claims”).
                       2. Claims Affected. The Dialysis Program shall apply to all dialysis-related claims received
                            by the Plan for expenses incurred on or after January 1, 2019, regardless when the
                            expenses related to such claim were incurred or when the initial claim for such products
                            or services was received by the Plan with respect to the Plan member.
                       3. Mandated Cost Review. All dialysis-related claims will be subject to cost review by the
                            Plan Administrator to determine whether the charges indicate the effects of market
                            concentration or discrimination in charges. In making this determination the Plan
                            Administrator shall consider factors including:
                                 a. Market concentration: The Plan Administrator shall consider whether the market
                                     for outpatient dialysis products and services is sufficiently concentrated to permit
                                     providers to exercise control over charges due to limited competition, based on
                                     reasonably available data and authorities. For purposes of this consideration
                                     multiple dialysis facilities under common ownership or control shall be counted as
                                     a single provider.
                                 b. Discrimination in charges: The Plan Administrator shall consider whether the
                                     claims reflect potential discrimination against the Plan, by comparison of the
                                     charges in such claims against reasonably available data about payments to
                                     outpatient dialysis providers by governmental and commercial plans for the same
                                     or materially comparable goods and services.

                         4. In the event that the Plan Administrator’s charge review indicates a reasonable
                            probability that market concentration and/or discrimination in charges have been a

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                78
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 114 of 164 PageID #: 125



                              material factors resulting in an increase of the charges for outpatient dialysis products
                              and/or services for the dialysis-related claims under review, the Plan Administrator may,
                              in its sole discretion, determine that there is a reasonable probability that the charges
                              exceed the reasonable value of the goods and/or services. Based upon such a
                              determination, the Plan Administrator may subject the claims and all future claims for
                              outpatient dialysis goods and services from the same provider with respect to the
                              member, to the following payment limitations, under the following conditions:
                                   a. Where the Plan Administrator deems it appropriate in order to minimize
                                       disruption and administrative burdens for the member, dialysis-related claims
                                       received prior to the cost review determination may, but are not required to be,
                                       paid at the face or otherwise applicable rate.
                                   b. Maximum Benefit. Except as provided in the preceding subsection or where an
                                       acceptable provider agreement is entered into, the maximum Plan benefit
                                       payable to dialysis-related claims subject to the payment limitation shall be the
                                       Usual and Reasonable Charge for covered services and/or supplies, after
                                       deduction of all amounts payable by coinsurance or deductibles.
                                   c. Usual and Reasonable Charge. With respect to dialysis-related claims, the Plan
                                       Administrator shall determine the Usual and Reasonable Charge based upon the
                                       average payment actually made for reasonably comparable services and/or
                                       supplies to all providers of the same services and/or supplies by all types of
                                       plans in the applicable market during the preceding calendar year, based upon
                                       reasonably available data, adjusted for the national Consumer Price Index
                                       medical care rate of inflation. The Plan Administrator may increase or decrease
                                       the payment based upon factors concerning the nature and severity of the
                                       condition being treated.
                                   d. Additional Information related to Value of Dialysis-Related Services and
                                       Supplies. The member, or where the right to Plan benefits has been properly
                                       assigned to the provider, may provide information with respect to the reasonable
                                       value of the supplies and/or services, for which payment is claimed, on appeal of
                                       the denial of any claim or claims. In the event the Plan Administrator, in its sole
                                       discretion, determines that such information demonstrates that the payment for
                                       the claim or claims did not reflect the reasonable value, the Plan Administrator
                                       shall increase or decrease the payments (as applicable) to the amount of the
                                       reasonable value, as determined by the Plan Administrator based upon credible
                                       information from identified sources. The Plan Administrator may, but is not
                                       required to, review additional information from third-party sources in making this
                                       determination.
                                   e. All charges must be billed by a provider in accordance with generally accepted
                                       industry standards.

                         5. Provider Agreements. Where appropriate, and a willing appropriate provider acceptable
                            to the Plan member is available, the Plan Administrator may enter into an agreement
                            establishing the rates payable for outpatient dialysis goods and/or services with the
                            provider, provided that such agreement must identify this Section of the Plan and clearly
                            state that such agreement is intended to supersede this Section.
                         6. Discretion. The Plan Administrator shall have full authority and discretion to interpret,
                            administer and apply this Section, to the greatest extent permitted by law. It is the
                            express intent of this Plan that the Plan Administrator shall have maximum legal
                            discretionary authority to construe and interpret the terms and provisions of this Section,
                            to make determinations regarding issues which relate to eligibility for benefits under this
                            Section, to decide disputes which may arise relative to a Plan’s rights under this Section,
                            and to decide questions of interpretation of this Section and those of fact relating to the
                            application of this Section. The decisions of the Plan Administrator will be final and
                            binding on all interested parties.
                         7. Provider Acceptance. A provider that accepts the payment from the Plan under this
                            Section will be deemed to consent and agree that (i) such payment shall be for the full

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 79
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 115 of 164 PageID #: 126



                              amount due for the provision of services and supplies to a Plan member, and (ii) it shall
                              not “balance bill” a Plan member for any amount billed but not paid by the Plan.


            Transplant Network
            INTERLINK Exclusive Provider Organization (EPO) Network Benefits
            The Plan offers transplant benefits to eligible Participants through INTERLINK Health Services’
            (“INTERLINK”) TransplantCOE EPO network. Coverage for transplant services rendered at an
            INTERLINK credentialed TransplantCOE program will be paid at 100% of eligible hospital, professional
            and organ/marrow charges. Copayments, deductibles and other Participant responsibilities still apply.
            Please contact your Plan Administrator for a list of the current TransplantCOE Providers.

            COVERED TRANSPLANTS are limited to heart, lung, heart/lung, liver, pancreas, kidney,
            kidney/pancreas, intestine, multivisceral, cornea, bone marrow or stem cell (autologous and allogenic).

            EMERGENCY TRANSPLANT CARE AT NON-INTERLINK TransplantCOE Providers.
            Coverage for unplanned and unscheduled emergency transplantation (“Emergency Transplant”) is a
            benefit included in the Plan, to be paid according to the contract terms negotiated by INTERLINK and
            agreed to by Plan, or Plan’s agent, and Provider; however, if payment terms cannot be agreed upon
            within 14 days of the emergency transplant, then the transplant shall be paid at 140% of the Medicare
            allowable and be considered payment in full. The transplanting hospital must provide the following
            documents to INTERLINK, who will then forward them onto the Plan, within 24 hours of the Emergency
            Transplant:

                1. A letter from the transplanting hospital’s Surgical Director detailing the medical conditions leading
                   to the Emergency Transplant
                2. A copy of the United Network For Organ Sharing (“UNOS”) Status 1 Listing Request and Status
                   1A confirmation Notice From UNOS; and,
                3. A detailed contract proposal for the Emergency Transplant.

            MEDICAL HARDSHIP PROPOSED TRANSPLANT CARE: NON-EPO TRANSPLANT EXCEPTION
            PROCESS
            The Plan may approve non-TransplantCOE transplant care for documented Medical Hardship cases, to
            be paid according to the contract terms negotiated by INTERLINK and agreed to by Plan, or Plan’s agent,
            and Provider; however, if payment terms cannot be agreed upon within 14 days of Provider’s billing
            proposal to Plan, then payment shall be paid at 140% of Medicare allowable. Medical Hardship, as used
            here, could include such instances where the Participant may be too medically frail to travel, re-
            transplantation following a successful transplant by the same transplant team, or a living donor hardship.
            For consideration, Medical Hardship forms must be submitted to INTERLINK within 3 business days of
            the Plan being contacted for transplant benefits or approval for evaluation. All information will be
            forwarded to the Plan for consideration. For Medical Hardship transplant benefit consideration, the
            transplant center must complete and submit the Medical Hardship Forms located on the INTERLINK
            website.

            Medical Hardship Forms can be downloaded from this location:
            http://transplantcare3.interlinkhealth.com/2650/medical-hardship-documents


            Pre-Certification Requirement for Organ Transplant*
            Covered Expenses incurred in connection with any organ or tissue transplant listed in this provision will
            be covered subject to referral to and Pre-Certification by the Plan Administrator’s authorized review
            specialist. Transplant coverage is offered under this Plan through an EPO network of credentialed and
            volume monitored transplant professionals and facilities. Coverage is also provided for transplant
            services obtained outside the EPO for Emergency Transplants, and for certain transplant cases involving
            a Plan approved Medical Hardship condition.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               80
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 116 of 164 PageID #: 127



            As soon as reasonably possible, but in no event more than ten (10) days after a Participant’s attending
            physician has indicated that the Participant is a potential candidate for a transplant, the Participant or
            Participant’s physician should contact the Plan Administrator for referral to the network’s medical review
            specialist for evaluation and Pre-Certification. A comprehensive treatment plan must be developed for
            this Plan’s medical review, and must include such information as diagnosis, the nature of the transplant,
            the setting of the procedure, (i.e., name and address of the hospital), any secondary medical
            complications, a five year prognosis, two (2) qualified opinions confirming the need for the procedure, as
            well as a description and the estimated cost of the proposed treatment. (One or both confirming second
            opinions may be waived by the Plan’s medical review specialist.) Additional attending physician’s
            statements may also be required. A non-network hospital may provide a comprehensive treatment plan
            independent of the EPO, but this will be subject to a Medical Hardship review and may result in no benefit
            coverage for the transplant at that center.

            All potential transplant cases will be assessed for their appropriateness for Large Case Management.

            Organ Transplant Network
            As a result of the Pre-Certification review, the Participant will be asked if they wish for assistance
            gathering information about participating transplant programs. The term “participating transplant
            program” means “a licensed healthcare facility and transplant program that has met INTERLINK’s Quality
            Assurance Program standards for participation, and been declared a TransplantCOE program by
            INTERLINK Health Services’ Quality Assurance Committee. The transplant network’s goal is to perform
            necessary transplants in the most appropriate setting for the procedure using some of the nation’s most
            experienced and qualified transplant teams.

            Transplant Benefit Period
            Covered Expenses will accumulate during a Transplant Benefit Period. The term “Transplant Benefit
            Period” means the period that begins on the date of the initial evaluation and ends on the date, which is
            twelve (12) consecutive months following the date of the transplant. (If the transplant is a bone marrow
            transplant, the date the marrow is reinfused is considered the date of the transplant).

            Approved TransplantCOE Expenses
            Approved TransplantCOE Expenses include the Usual and Customary expenses for services and
            supplies which are covered under this Plan (or which are specifically identified as covered only under this
            provision) and which are medically necessary and appropriate to the transplant, including:

                1. Charges incurred in the evaluation, screening, and candidacy determination process;
                2. Charges incurred for organ transplantation;
                3. Charges for organ procurement, including donor expenses not covered under the donor’s plan of
                   benefits.
                       a. Coverage for organ procurement from a non-living donor will be provided for costs
                           involved in removing, preserving and transporting the organ;
                       b. Charges for organ procurement for a living donor will be provided for the costs involved in
                           screening the potential donor, transporting the donor to and from the site of the
                           transplant, as well as for medical expenses associated with removal of the donated organ
                           and the medical services provided to the donor in the interim and for follow up care;
                       c. If the transplant procedure is a hematopoietic stem cell transplant, coverage will be
                           provided for the cost of the acquisition of stem cells. This may be either peripherally or
                           via bone marrow aspiration as clinically indicated, and is applicable to both the patient as
                           the source (autologous) and related or unrelated donor as the source (allogeneic).
                           Coverage will also be provided for search charges to identify an unrelated match,
                           treatment and storage costs of the stem cells, up to the time of reinfusion. (The
                           harvesting of the stem cells need not be performed within the transplant benefit period);
                4. Charges incurred for follow up care, including immuno-suppressant therapy; and
                5. Charges for transportation to and from the site of the covered organ transplant procedure for the
                   recipient and one other individual, or in the event that the recipient is a minor, two (2) other


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              81
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 117 of 164 PageID #: 128



                     individuals. In addition, all reasonable and necessary lodging and meal expenses incurred during
                     the transplant benefit period will be covered up to a maximum of $10,000 per transplant period.

            Re-Transplantation
            Re-transplantation will be covered up to two re-transplants, for a total of three transplants per Participant.

            Donor Expenses
            Medical expenses including travel and lodging of the donor will be covered under this provision to the
            extent that they are not covered elsewhere under this Plan or any other benefit plan covering the donor.

            Extended Benefits in the Event of Termination
            In the event of termination of the Plan, or of the Participant’s termination of membership in an eligible
            class, if a transplant treatment program had commenced while coverage was in force and benefits had
            not been exhausted, then benefits will be paid for Covered Expenses related to the same organ
            transplant which are incurred during the lesser of: (a) the remainder of that transplant benefit period or (b)
            one month after termination of the Plan or membership, as though coverage had not ended.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  82
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 118 of 164 PageID #: 129




            Summary of Benefits – Medical – Heart of CarDon PPO
            The following benefits are per Participant per Calendar Year:

                                                         Heart of CarDon PPO
                                                                                  In-Network
                     Type of Expense
                                                                                   Amounts
                     Embedded Deductible,
                     per Calendar Year
                                                    Individual                      $2,000
                                                  Family Unit                       $4,000
                     Payment Level
                                                                                     70%
                     (unless otherwise stated)
                     Maximum Out-of-Pocket
                                                    Individual                      $5,900
                                                  Family Unit                       $11,800

           • The Deductible and Medical and Rx copayments are applied to and included in the maximum out-of-
             pocket amount.

           • This is an embedded Deductible plan. Individual Deductibles are tracked and applied to the individual
             and the family when an embedded Deductible is utilized. Once an individual has met the individual
             Deductible, their claims will be paid at the next level of benefits even though the family Deductible has
             not been met. Other individuals in the family must continue to pay their individual Deductible amount
             until either their own individual Deductible is met or the family Deductible is met, whichever occurs first.

           • All medical benefit percentages shown are percentages of the “Maximum Amount” and/or “Maximum
             Allowable Charge” for the covered services in question which may be less than the total amount billed
             by a provider. “Maximum Amount” and/or “Maximum Allowable Charge” for hospital and facility
             claims are determined under the claim review and validation program effective January 1, 2019.

           • In the states of Indiana, Hawaii, Washington and Texas the HealthSmart Physician and Ancillary Only
             network is used. All Other States use the PHCS Practitioner and Ancillary Only network. This Plan
             does not use a network for hospital and facility services. All hospitals and facilities are treated as “In-
             Network” for purposes of determining the medical benefit percentages paid by the Plan and the
             copayment amounts paid by covered individuals.

                                                         Heart of CarDon PPO
                  Covered Medical Expenses                             Benefits                     Limits
            Allergy Services
                                                                 $25 copay Primary Care
                                                                   Physician (PCP); $50
                                                Office Visit   copay Specialist then 100%
                                                                of the Maximum Allowable
                                                                Charge, deductible waived
                                                                 $25 copay Primary Care
                                                                   Physician (PCP); $50
                                         Serum/Injections      copay Specialist then 100%
                                                                of the Maximum Allowable
                                                                Charge, deductible waived
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                83
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 119 of 164 PageID #: 130




                                                         Heart of CarDon PPO

                  Covered Medical Expenses                           Benefits                       Limits
                                                                70% of the Maximum
                                                   Testing     Allowable Charge after
                                                                     deductible
            Ambulance
                                                                70% of the Maximum
                                              Emergency        Allowable Charge after
                                                                     deductible
                                                                70% of the Maximum
                                        Non-Emergency          Allowable Charge after
                                                                     deductible
                                                                70% of the Maximum
            Ambulatory Surgical Center                         Allowable Charge after
                                                                     deductible
                                                                 70% of the Maximum
            Anesthesia                                          Allowable Charge after
                                                                      deductible
                                                                 70% of the Maximum
                                                                                          Refer to Medical Benefits
            Anesthesia (Dental)                                 Allowable Charge after
                                                                                                   section.
                                                                      deductible
                                                               $25 copay then 100% of      Limited to 20 Visits per
            Chiropractic Care (Spinal Manipulation)            the Maximum Allowable            Calendar Year.
                                                              Charge, deductible waived       (Manipulation Only)
                                                                                           100% of the Usual and
                                                                                          Reasonable Charge after
                                                                                          all applicable deductibles
                                                                                               and coinsurance.
                                                                                              NOTE: Outpatient
                                                                                             Dialysis Treatment
            Dialysis Treatment (Outpatient)                     70% after deductible       claims are subject to
                                                                                             specific conditions
                                                                                           which do not apply to
                                                                                           other types of claims.
                                                                                          Please refer to Dialysis
                                                                                           Treatment Outpatient
                                                                                                 Description.
                                                                70% of the Maximum
            Durable Medical Equipment                          Allowable Charge after
                                                                     deductible
                                                                70% of the Maximum
                                                                                           Limited to 90 Visits per
            Home Health Care                                   Allowable Charge after
                                                                                              Calendar Year.
                                                                     deductible
                                                                70% of the Maximum
            Hospice Care
                                                               Allowable Charge after
                                      Inpatient/Outpatient
                                                                     deductible
                                                                70% of the Maximum
                                                                                          Limit to 6 Visits per Family
                       Family Bereavement Counseling           Allowable Charge after
                                                                                                    Member
                                                                     deductible


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   84
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 120 of 164 PageID #: 131




                                                         Heart of CarDon PPO

                  Covered Medical Expenses                           Benefits                     Limits
                                                                70% of the Maximum
            Hospital
                                                               Allowable Charge after
                                     Inpatient / Outpatient
                                                                     deductible
                                                                70% of the Maximum
            Infertility Treatment                              Allowable Charge after         Diagnosis Only.
                                                                     deductible
            Mental Health/Substance Abuse
                                    Residential Treatment       70% of the Maximum
                                      Inpatient Treatment      Allowable Charge after
                                     Partial Day Program             deductible

                                                                70% of the Maximum
                                 Outpatient Treatment &
                                                               Allowable Charge after
                                  Partial Hospitalization
                                                                     deductible

                                                               $25 copay then 100% of
                                         Outpatient Office     the Maximum Allowable
                                                              Charge, deductible waived
                                                                70% of the Maximum
            Newborn Care                                       Allowable Charge after
                                                                     deductible
            Outpatient Diagnostic X-ray                         70% of the Maximum
            and Lab Services (including CT, MRI,               Allowable Charge after
            PET etc.)                                                deductible
            Outpatient Emergency Services
                                                               $300 copay then 70% of
                                               Emergency       the Maximum Allowable      Copay Waived if Admitted
                                                              Charge, deductible waived
                                                               $500 copay then 70% of
                                         Non-Emergency         the Maximum Allowable      Copay Waived if Admitted
                                                              Charge, deductible waived
            Physician Services
                                                               $25 copay then 100% of
                                Primary Care Office Visit      the Maximum Allowable
                                                              Charge, deductible waived
                                                               $50 copay then 100% of
                                    Specialist Office Visit    the Maximum Allowable
                                                              Charge, deductible waived
                                                                100% of the Maximum
                                         Labs and X-Ray           Allowable Charge,
                                                                  deductible waived
                                                                100% of the Maximum
                                                   Surgery        Allowable Charge,
                                                                  deductible waived
            Preventive Care                                     100% of the Maximum
            as defined under the Patient Protection               Allowable Charge,
            and Affordable Care Act of 2010                       deductible waived




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               85
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 121 of 164 PageID #: 132




                                                         Heart of CarDon PPO

                  Covered Medical Expenses                           Benefits                      Limits
                                                                70% of the Maximum
                                                                                           Limited to 30 Visits per
            Private Duty Nursing                               Allowable Charge after
                                                                                              Calendar Year.
                                                                     deductible
                                                                                          See additional information
                                                                70% of the Maximum
                                                                                             under Prosthetics,
            Prosthetics, Orthotics, and Supplies               Allowable Charge after
                                                                                          Orthotics and Supplies in
                                                                     deductible
                                                                                           Medical Benefit Section.
                                                                70% of the Maximum
                                                                                           Limited to 90 Days per
            Skilled Nursing Facility                           Allowable Charge after
                                                                                               Calendar Year
                                                                     deductible
            Telemedicine                                             $40 copay
                                                                70% of the Maximum
            Temporomandibular Joint Disorder                                                $1,000 Maximum per
                                                               Allowable Charge after
            (TMJ)                                                                              Calendar Year
                                                                     deductible
            Therapy – Outpatient
            (Rehabilitative)
                                                                 70% of the Maximum
                                         Cardiac Therapy        Allowable Charge after
                                                                      deductible
                                                               $25 copay then 100% of
                                                                                            Limited to 30 Visits per
                            Occupational Therapy Office        the Maximum Allowable
                                                                                               Calendar Year.
                                                              Charge, deductible waived
                                                                                           (Occupational, Physical
                                                                 70% of the Maximum
                                                                                             and Speech Therapy
              Occupational Therapy Outpatient Hospital          Allowable Charge after
                                                                                                  Combined)
                                                                      deductible
                                                               $25 copay then 100% of
                                                                                           Limited to 30 Visits per
                                 Physical Therapy Office       the Maximum Allowable
                                                                                              Calendar Year.
                                                              Charge, deductible waived
                                                                                           (Occupational, Physical
                                                                 70% of the Maximum
                                                                                            and Speech Therapy
                  Physical Therapy Outpatient Hospital          Allowable Charge after
                                                                                                 Combined)
                                                                      deductible
                                                                 70% of the Maximum
                                      Pulmonary Therapy         Allowable Charge after
                                                                      deductible
                                                               $25 copay then 100% of
                                                                                           Limited to 30 Visits per
                                  Speech Therapy Office        the Maximum Allowable
                                                                                              Calendar Year.
                                                              Charge, deductible waived
                                                                                           (Occupational, Physical
                                                                 70% of the Maximum
                                                                                            and Speech Therapy
                   Speech Therapy Outpatient Hospital           Allowable Charge after
                                                                                                 Combined)
                                                                      deductible
                                                                 70% of the Maximum         Refer to Transplant
            Transplants
                                                                Allowable Charge after    Network section for more
                                                                      deductible                   details.
                                                                                          $200 Maximum Paid per
                                                                                           Day; $10,000 Maximum
                                                                70% of the Maximum
                                                                                               per Transplant.
                                      Travel and Lodging       Allowable Charge after
                                                                                            Refer to Transplant
                                                                     deductible
                                                                                          Network section for more
                                                                                                   details.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 86
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 122 of 164 PageID #: 133




                                                         Heart of CarDon PPO

                   Covered Medical Expenses                          Benefits                     Limits
                                                               $75 copay then 100% of
            Urgent Care                                        the Maximum Allowable
                                                              Charge, deductible waived
                                                                 70% of the Maximum       One time per Calendar
            Wigs                                                Allowable Charge after    Year; Related to Cancer
                                                                      deductible                 Treatment
                                                                 70% of the Maximum
            All Other Covered Services                          Allowable Charge after
                                                                      deductible




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              87
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 123 of 164 PageID #: 134




            Summary of Benefits – Medical – Heart of CarDon Plan 1
            The following benefits are per Participant per Calendar Year:


                                                         Heart of CarDon Plan 1
                                                                                  In-Network
                     Type of Expense
                                                                                   Amounts
                     Embedded Deductible,
                     per Calendar Year
                                                    Individual                      $3,000
                                                  Family Unit                       $6,000
                     Payment Level
                                                                                      70%
                     (unless otherwise stated)
                     Maximum Out-of-Pocket
                                                    Individual                      $6,000
                                                  Family Unit                       $12,000




           • The Deductible and Medical and Rx copayments are applied to and included in the maximum out-of-
             pocket amount.

           • This is an embedded Deductible plan. Individual Deductibles are tracked and applied to the individual
             and the family when an embedded Deductible is utilized. Once an individual has met the individual
             Deductible, their claims will be paid at the next level of benefits even though the family Deductible has
             not been met. Other individuals in the family must continue to pay their individual Deductible amount
             until either their own individual Deductible is met or the family Deductible is met, whichever occurs first.

           • All medical benefit percentages shown are percentages of the “Maximum Amount” and/or “Maximum
             Allowable Charge” for the covered services in question which may be less than the total amount billed
             by a provider. “Maximum Amount” and/or “Maximum Allowable Charge” for hospital and facility
             claims are determined under the claim review and validation program effective January 1, 2019.

           • In the states of Indiana, Hawaii, Washington and Texas the HealthSmart Physician and Ancillary Only
             network is used. All Other States use the PHCS Practitioner and Ancillary Only network. This Plan
             does not use a network for hospital and facility services. All hospitals and facilities are treated as “In-
             Network” for purposes of determining the medical benefit percentages paid by the Plan and the
             copayment amounts paid by covered individuals.



                                                         Heart of CarDon Plan 1

                  Covered Medical Expenses                             Benefits                     Limits
            Allergy Services
                                                                  70% of the Maximum
                                                Office Visit     Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
                                Serum/Injections/Testing         Allowable Charge after
                                                                       deductible

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                88
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 124 of 164 PageID #: 135




                                                         Heart of CarDon Plan 1

                  Covered Medical Expenses                             Benefits                     Limits
            Ambulance
                                                                  70% of the Maximum
                                              Emergency          Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
                                        Non-Emergency            Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
            Ambulatory Surgical Center                           Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
            Anesthesia                                           Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
                                                                                          Refer to Medical Benefits
            Anesthesia (Dental)                                  Allowable Charge after
                                                                                                   section.
                                                                       deductible
                                                                  70% of the Maximum       Limited to 20 Visits per
            Chiropractic Care (Spinal Manipulation)              Allowable Charge after         Calendar Year.
                                                                       deductible             (Manipulation Only)
                                                                                           100% of the Usual and
                                                                                          Reasonable Charge after
                                                                                          all applicable deductibles
                                                                                               and coinsurance.
                                                                                              NOTE: Outpatient
                                                                                             Dialysis Treatment
            Dialysis Treatment (Outpatient)                       70% after deductible     claims are subject to
                                                                                             specific conditions
                                                                                           which do not apply to
                                                                                           other types of claims.
                                                                                          Please refer to Dialysis
                                                                                           Treatment Outpatient
                                                                                                 Description.
                                                                  70% of the Maximum
            Durable Medical Equipment                            Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum
                                                                                           Limited to 90 Visits per
            Home Health Care                                     Allowable Charge after
                                                                                              Calendar Year.
                                                                       deductible
                                                                  70% of the Maximum
            Hospice Care
                                                                 Allowable Charge after
                                      Inpatient/Outpatient
                                                                       deductible
                                                                  70% of the Maximum
                                                                                          Limit to 6 Visits per Family
                       Family Bereavement Counseling             Allowable Charge after
                                                                                                    Member
                                                                       deductible
                                                                  70% of the Maximum
            Hospital
                                                                 Allowable Charge after
                                    Inpatient / Outpatient
                                                                       deductible
                                                                  70% of the Maximum
            Infertility Treatment                                Allowable Charge after        Diagnosis Only.
                                                                       deductible


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   89
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 125 of 164 PageID #: 136




                                                         Heart of CarDon Plan 1

                  Covered Medical Expenses                             Benefits                    Limits
            Mental Health/Substance Abuse
                                   Residential Treatment
                                                                  70% of the Maximum
                                     Inpatient Treatment
                                                                 Allowable Charge after
                                    Partial Day Program
                                                                       deductible
                                        Outpatient Office
                                                                  70% of the Maximum
                                 Outpatient Treatment &
                                                                 Allowable Charge after
                                  Partial Hospitalization
                                                                       deductible
                                                                  70% of the Maximum
            Newborn Care                                         Allowable Charge after
                                                                       deductible
            Outpatient Diagnostic X-ray                           70% of the Maximum
            and Lab Services (including CT, MRI,                 Allowable Charge after
            PET etc.)                                                  deductible
                                                                  70% of the Maximum
            Outpatient Emergency Services                        Allowable Charge after
                                                                       deductible
            Physician Services
                              Primary Care Office Visit
                                                                  70% of the Maximum
                                  Specialist Office Visit
                                                                 Allowable Charge after
                                       Labs and X-Ray
                                                                       deductible
                                                Surgery
            Preventive Care                                      100% of the Maximum
            as defined under the Patient Protection                Allowable Charge,
            and Affordable Care Act of 2010                        deductible waived
                                                                  70% of the Maximum
                                                                                           Limited to 30 Visits per
            Private Duty Nursing                                 Allowable Charge after
                                                                                              Calendar Year.
                                                                       deductible
                                                                                          See additional information
                                                                  70% of the Maximum
                                                                                             under Prosthetics,
            Prosthetics, Orthotics, and Supplies                 Allowable Charge after
                                                                                          Orthotics and Supplies in
                                                                       deductible
                                                                                           Medical Benefit Section.
                                                                  70% of the Maximum
                                                                                           Limited to 90 Days per
            Skilled Nursing Facility                             Allowable Charge after
                                                                                               Calendar Year
                                                                       deductible
            Telemedicine                                              $40 copay
                                                                  70% of the Maximum
            Temporomandibular Joint Disorder                                                $1,000 Maximum per
                                                                 Allowable Charge after
            (TMJ)                                                                              Calendar Year
                                                                       deductible
            Therapy – Outpatient
            (Rehabilitative)
                                                                  70% of the Maximum
                                         Cardiac Therapy         Allowable Charge after
                                                                       deductible
                                                                                           Limited to 30 Visits per
                                                                  70% of the Maximum          Calendar Year.
                            Occupational Therapy Office          Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 90
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 126 of 164 PageID #: 137




                                                         Heart of CarDon Plan 1

                   Covered Medical Expenses                            Benefits                    Limits
                                                                                           Limited to 30 Visits per
                                                                  70% of the Maximum          Calendar Year.
                                 Physical Therapy Office         Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)
                                                                  70% of the Maximum
                                      Pulmonary Therapy          Allowable Charge after
                                                                       deductible
                                                                                           Limited to 30 Visits per
                                                                  70% of the Maximum           Calendar Year.
                                  Speech Therapy Office          Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)
                                                                  70% of the Maximum         Refer to Transplant
            Transplants
                                                                 Allowable Charge after   Network section for more
                                                                       deductible                   details.
                                                                                          $200 Maximum Paid per
                                                                                           Day; $10,000 Maximum
                                                                  70% of the Maximum
                                                                                               per Transplant.
                                      Travel and Lodging         Allowable Charge after
                                                                                             Refer to Transplant
                                                                       deductible
                                                                                          Network section for more
                                                                                                    details.
                                                                  70% of the Maximum
            Urgent Care                                          Allowable Charge after
                                                                       deductible
                                                                  70% of the Maximum      One time per Calendar
            Wigs                                                 Allowable Charge after   Year; Related to Cancer
                                                                       deductible                Treatment
                                                                  70% of the Maximum
            All Other Covered Services                           Allowable Charge after
                                                                       deductible




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                91
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 127 of 164 PageID #: 138




            Summary of Benefits – Medical – Heart of CarDon Plan 2
            The following benefits are per Participant per Calendar Year:

                                                         Heart of CarDon Plan 2
                                                                                  In-Network
                     Type of Expense
                                                                                   Amounts
                     Embedded Deductible,
                     per Calendar Year
                                                    Individual                      $3,500
                                                  Family Unit                       $7,000
                     Payment Level
                                                                                      60%
                     (unless otherwise stated)
                     Maximum Out-of-Pocket
                                                    Individual                      $6,650
                                                  Family Unit                       $13,300



           • The Deductible and Medical and Rx copayments are applied to and included in the maximum out-of-
             pocket amount.

           • This is an embedded Deductible plan. Individual Deductibles are tracked and applied to the individual
             and the family when an embedded Deductible is utilized. Once an individual has met the individual
             Deductible, their claims will be paid at the next level of benefits even though the family Deductible has
             not been met. Other individuals in the family must continue to pay their individual Deductible amount
             until either their own individual Deductible is met or the family Deductible is met, whichever occurs first.

           • All medical benefit percentages shown are percentages of the “Maximum Amount” and/or “Maximum
             Allowable Charge” for the covered services in question which may be less than the total amount billed
             by a provider. “Maximum Amount” and/or “Maximum Allowable Charge” for hospital and facility
             claims are determined under the claim review and validation program effective January 1, 2019.

           • In the states of Indiana, Hawaii, Washington and Texas the HealthSmart Physician and Ancillary Only
             network is used. All Other States use the PHCS Practitioner and Ancillary Only network. This Plan
             does not use a network for hospital and facility services. All hospitals and facilities are treated as “In-
             Network” for purposes of determining the medical benefit percentages paid by the Plan and the
             copayment amounts paid by covered individuals.



                                                         Heart of CarDon Plan 2

                  Covered Medical Expenses                             Benefits                     Limits
            Allergy Services
                                                                  60% of the Maximum
                                                Office Visit     Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
                                Serum/Injections/Testing         Allowable Charge after
                                                                       deductible


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                92
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 128 of 164 PageID #: 139




                                                         Heart of CarDon Plan 2

                  Covered Medical Expenses                             Benefits                     Limits
            Ambulance
                                                                  60% of the Maximum
                                              Emergency          Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
                                        Non-Emergency            Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
            Ambulatory Surgical Center                           Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
            Anesthesia                                           Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
                                                                                          Refer to Medical Benefits
            Anesthesia (Dental)                                  Allowable Charge after
                                                                                                   section.
                                                                       deductible
                                                                  60% of the Maximum       Limited to 20 Visits per
            Chiropractic Care (Spinal Manipulation)              Allowable Charge after         Calendar Year.
                                                                       deductible             (Manipulation Only)
                                                                                           100% of the Usual and
                                                                                          Reasonable Charge after
                                                                                          all applicable deductibles
                                                                                               and coinsurance.
                                                                                              NOTE: Outpatient
                                                                                             Dialysis Treatment
            Dialysis Treatment (Outpatient)                       60% after deductible     claims are subject to
                                                                                             specific conditions
                                                                                           which do not apply to
                                                                                           other types of claims.
                                                                                          Please refer to Dialysis
                                                                                           Treatment Outpatient
                                                                                                 Description.
                                                                  60% of the Maximum
            Durable Medical Equipment                            Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum
                                                                                           Limited to 90 Visits per
            Home Health Care                                     Allowable Charge after
                                                                                              Calendar Year.
                                                                       deductible
                                                                  60% of the Maximum
            Hospice Care
                                                                 Allowable Charge after
                                      Inpatient/Outpatient
                                                                       deductible
                                                                  60% of the Maximum
                                                                                          Limit to 6 Visits per Family
                       Family Bereavement Counseling             Allowable Charge after
                                                                                                    Member
                                                                       deductible
                                                                  60% of the Maximum
            Hospital
                                                                 Allowable Charge after
                                    Inpatient / Outpatient
                                                                       deductible
                                                                  60% of the Maximum
            Infertility Treatment                                Allowable Charge after        Diagnosis Only.
                                                                       deductible

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   93
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 129 of 164 PageID #: 140




                                                         Heart of CarDon Plan 2

                  Covered Medical Expenses                             Benefits                    Limits
            Mental Health/Substance Abuse
                                   Residential Treatment
                                                                  60% of the Maximum
                                     Inpatient Treatment
                                                                 Allowable Charge after
                                    Partial Day Program
                                                                       deductible
                                        Outpatient Office
                                                                  60% of the Maximum
                                 Outpatient Treatment &
                                                                 Allowable Charge after
                                  Partial Hospitalization
                                                                       deductible
                                                                  60% of the Maximum
            Newborn Care                                         Allowable Charge after
                                                                       deductible
            Outpatient Diagnostic X-ray                           60% of the Maximum
            and Lab Services (including CT, MRI,                 Allowable Charge after
            PET etc.)                                                  deductible
                                                                  60% of the Maximum
            Outpatient Emergency Services                        Allowable Charge after
                                                                       deductible
            Physician Services
                              Primary Care Office Visit
                                                                  60% of the Maximum
                                  Specialist Office Visit
                                                                 Allowable Charge after
                                       Labs and X-Ray
                                                                       deductible
                                                Surgery
            Preventive Care                                      100% of the Maximum
            as defined under the Patient Protection                 Allowable Charge,
            and Affordable Care Act of 2010                         deductible waived
                                                                  60% of the Maximum
                                                                                           Limited to 30 Visits per
            Private Duty Nursing                                 Allowable Charge after
                                                                                              Calendar Year.
                                                                        deductible
                                                                                          See additional information
                                                                  60% of the Maximum
                                                                                             under Prosthetics,
            Prosthetics, Orthotics, and Supplies                 Allowable Charge after
                                                                                          Orthotics and Supplies in
                                                                       deductible
                                                                                           Medical Benefit Section.
                                                                  60% of the Maximum
                                                                                           Limited to 90 Days per
            Skilled Nursing Facility                             Allowable Charge after
                                                                                               Calendar Year
                                                                       deductible
            Telemedicine                                              $40 copay
                                                                  60% of the Maximum
            Temporomandibular Joint Disorder                                                $1,000 Maximum per
                                                                 Allowable Charge after
            (TMJ)                                                                              Calendar Year
                                                                       deductible
            Therapy – Outpatient
            (Rehabilitative)
                                                                  60% of the Maximum
                                         Cardiac Therapy         Allowable Charge after
                                                                       deductible
                                                                                           Limited to 30 Visits per
                                                                  60% of the Maximum          Calendar Year.
                            Occupational Therapy Office          Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 94
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 130 of 164 PageID #: 141




                                                         Heart of CarDon Plan 2

                   Covered Medical Expenses                            Benefits                    Limits
                                                                                           Limited to 30 Visits per
                                                                  60% of the Maximum          Calendar Year.
                                 Physical Therapy Office         Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)
                                                                  60% of the Maximum
                                      Pulmonary Therapy          Allowable Charge after
                                                                       deductible
                                                                                           Limited to 30 Visits per
                                                                  60% of the Maximum           Calendar Year.
                                  Speech Therapy Office          Allowable Charge after    (Occupational, Physical
                                                                       deductible           and Speech Therapy
                                                                                                 Combined)
                                                                  60% of the Maximum         Refer to Transplant
            Transplants
                                                                 Allowable Charge after   Network section for more
                                                                       deductible                   details.
                                                                                          $200 Maximum Paid per
                                                                                           Day; $10,000 Maximum
                                                                  60% of the Maximum
                                                                                               per Transplant.
                                      Travel and Lodging         Allowable Charge after
                                                                                             Refer to Transplant
                                                                       deductible
                                                                                          Network section for more
                                                                                                    details.
                                                                  60% of the Maximum
            Urgent Care                                          Allowable Charge after
                                                                       deductible
                                                                  60% of the Maximum      One time per Calendar
            Wigs                                                 Allowable Charge after   Year; Related to Cancer
                                                                       deductible                Treatment
                                                                  60% of the Maximum
            All Other Covered Services                           Allowable Charge after
                                                                       deductible




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                95
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 131 of 164 PageID #: 142




                                                         MEDICAL BENEFITS

            Medical Benefits

            These medical benefits will be payable as shown in the Summary of Benefits or as otherwise outlined in
            this Plan. Subject to the Plan’s provisions, limitations and Exclusions, the following are covered major
            medical benefits:

            Allergy Services. Charges related to the treatment of allergies.

            Ambulance. Transportation by professional ambulance, including approved available air and train
            transportation (excluding chartered air flights), to a local Hospital or transfer to the nearest facility having
            the capability to treat the condition. If you are not transported, Medically Necessary treatment of a
            Sickness or Injury by ambulance service professionals will be covered.

            Ambulatory Surgical Center. Services of an Ambulatory Surgical Center for Medically Necessary care
            provided.

            Anesthesia. Anesthesia, anesthesia supplies, and administration of anesthesia by facility staff.

            Birthing Center. Services of a birthing center for Medically Necessary care provided within the scope of
            its license.

            Blood and Plasma. Blood transfusions, plasma and blood derivatives and charges for whole blood not
            donated or replaced by a blood bank.

            Cataracts. Cataract surgery and one set of lenses (contacts or frame-type).

            Chemotherapy. Charges for chemotherapy.

            Chiropractic Care. Spinal adjustment and manipulation x-rays for manipulation and adjustment and
            other modalities performed by a Physician or other licensed practitioner, as limited in the Summary of
            Benefits.

            Contraceptives. The charges for all Food and Drug Administration (FDA) approved contraceptives
            methods, except oral contraceptives, in accordance with Health Resources and Services Administration
            (HRSA) guidelines. NOTE: Oral contraceptives are covered under the Prescription Drug Benefits section.

            Dental Anesthesia. General anesthesia, nursing and related Hospital expenses in connection with an
            Inpatient or Outpatient dental procedure are Covered, only when one of the five conditions listed below is
            met. Prior Authorization for Inpatient services is required.

                •    Complex oral Surgical Procedures that have a high probability of complications due to the nature
                     of the Surgery;
                •    Concomitant systemic disease for which the patient is under current medical management and
                     that significantly increases the probability of complications;
                •    Mental or Nervous Disorder that precludes dental Surgery in the office;
                •    Use of general anesthesia and the Participant’s medical condition requires that such procedure
                     be performed in a Hospital; or
                •    Dental treatment or Surgery performed on a Participant seven years of age or younger, where
                     such procedure cannot be safely provided in a dental office setting.

            Dental Services—Accident Only. Charges made for a continuous course of dental treatment started
            within six months from the date of the Injury to sound natural teeth. Sound natural teeth are defined as


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   96
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 132 of 164 PageID #: 143



            natural teeth that are free of active clinical decay, have at least 50% bony support and are functional in
            the arch.

            Diagnostic Tests; Examinations. Charges for x-rays, microscopic tests, laboratory tests,
            esophagoscopy, gastroscopy, proctosigmoidoscopy, colonoscopy and other diagnostic tests and
            procedures.

            Dialysis. Charges for dialysis services, diagnostic testing, laboratory tests, equipment and supplies are
            those services and items used in the dialysis treatment for acute renal failure or chronic irreversible renal
            insufficiency (treatment of anemia and other diagnoses related to renal failure). This also includes
            injectable and intravenous medication including, but not limited to, Heparin, Epogen, Procrit, and other
            medications administered directly before, during or after a dialysis procedure. Dialysis procedures are for
            the removal of waste materials from the body, including hemodialysis and peritoneal dialysis regardless of
            whether they are provided on an inpatient or outpatient basis.

            Durable Medical Equipment. Charges for rental, up to the purchase price, of Durable Medical
            Equipment, including glucose home monitors for insulin dependent diabetics. At its option, and with its
            advance written approval, the Plan may cover the purchase of such items when it is less costly and more
            practical than rental. The Plan does not pay for any of the following:

                1. Any purchases without its advance written approval.
                2. Replacements or repairs.
                3. The rental or purchase of items which do not fully meet the definition of “Durable Medical
                   Equipment."

            Foot Disorders. Surgical treatment of foot disorders, including associated services, performed by a
            licensed podiatrist (excluding routine foot care).

            Gender Reassignment. Gender reassignment surgery is covered. Services are limited to once per
            lifetime.

            Exclusions include:
                1. Transitioning back to natal gender following gender reassignment surgery;
                2. Revisions following gender reassignment surgery except for life-threatening complications or
                    complications which prevent normal physiologic function; and
                3. Cosmetic services

            Glaucoma. Treatment of glaucoma.

            Home Health Care. Charges by a Home Health Care Agency for any of the following:

                1. Registered Nurses or Licensed Practical Nurses.
                2. Certified home health aides under the direct supervision of a Registered Nurse.
                3. Registered therapist performing physical, occupational or speech therapy.
                4. Physician calls in the office, home, clinic or outpatient department.
                5. Services, Drugs and medical supplies which are Medically Necessary for the treatment of the
                   Participant that would have been provided in the Hospital, but not including Custodial Care.
                6. Rental of Durable Medical Equipment or the purchase of this equipment if economically justified,
                   whichever is less.

            NOTE: Transportation services are not covered under this benefit.

            Hospice Care. Charges relating to Hospice Care, provided the Participant has a life expectancy of six
            months or less, subject to the maximums, if any, stated in the Summary of Benefits. Covered Hospice
            expenses are limited to:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                97
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 133 of 164 PageID #: 144



                1. Room and Board for confinement in a Hospice.
                2. Ancillary charges furnished by the Hospice while the patient is confined therein, including rental of
                    Durable Medical Equipment which is used solely for treating an Injury or Sickness.
                3. Medical supplies, Drugs and medicines prescribed by the attending Physician, but only to the
                    extent such items are necessary for pain control and management of the terminal condition.
                4. Physician services and nursing care by a Registered Nurse, Licensed Practical Nurse or a
                    Licensed Vocational Nurse (L.V.N.).
                5. Home health aide services.
                6. Home care furnished by a Hospital or Home Health Care Agency, under the direction of a
                    Hospice, including Custodial Care if it is provided during a regular visit by a Registered Nurse, a
                    Licensed Practical Nurse or a home health aide.
                7. Medical social services by licensed or trained social workers, Psychologists or counselors.
                8. Nutrition services provided by a licensed dietitian.
                9. Respite care.
                10. Bereavement counseling, which is a supportive service provided by the Hospice team to
                    Participants in the deceased’s Family Unit after the death of the terminally ill person, to assist the
                    Participants in adjusting to the death. Benefits will be payable up to 6 visits per Family Unit if the
                    following requirements are met:

                         a. On the date immediately before his or her death, the terminally ill person was in a
                            Hospice Care Program and a Participant under the Plan.
                         b. Charges for such services are Incurred by the Participants within six months of the
                            terminally ill person’s death.

            The Hospice Care program must be renewed in writing by the attending Physician every 30
            days. Hospice Care ceases if the terminal Illness enters remission.

            Hospital. Charges made by a Hospital for:

                1. Inpatient Treatment
                       a. Daily semi private Room and Board charges.
                       b. Intensive Care Unit (ICU) and Cardiac Care Unit (CCU) Room and Board charges.
                       c. General nursing services.
                       d. Medically Necessary services and supplies furnished by the Hospital, other than Room
                           and Board.
                2. Outpatient Treatment
                       a. Emergency room.
                       b. Treatment for chronic conditions.
                       c. Physical therapy treatments.
                       d. Hemodialysis.
                       e. X ray, laboratory and linear therapy.

            Impregnation and Infertility. Charges related to the diagnosis of infertility. Treatment, drugs or
            procedures for infertility are not eligible expenses.

            Mastectomy. The Federal Women’s Health and Cancer Rights Act, signed into law on October 21, 1998,
            contains coverage requirements for breast cancer patients who elect reconstruction in connection with a
            Mastectomy. The Federal law requires group health plans that provide Mastectomy coverage to also
            cover breast reconstruction Surgery and prostheses following Mastectomy.

            As required by law, the Participant is being provided this notice to inform him or her about these
            provisions. The law mandates that individuals receiving benefits for a Medically Necessary Mastectomy
            will also receive coverage for the following in a manner determined in consultation with the attending
            Physician and the patient:

                1. Reconstruction of the breast on which the Mastectomy has been performed.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 98
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 134 of 164 PageID #: 145



                2. Surgery and reconstruction of the other breast to produce a symmetrical appearance.
                3. Prostheses and physical complications from all stages of Mastectomy, including lymphedemas.

            This coverage will be subject to the same annual Deductible and Coinsurance provisions that currently
            apply to Mastectomy coverage, and will be provided in consultation with the Participant and his or her
            attending Physician.

            Medical Supplies. Dressings, casts, splints, trusses, braces and other Medically Necessary medical
            supplies, with the exception of dental braces or corrective shoes, but including syringes for diabetic and
            allergy Diagnosis, and lancets and chemstrips for diabetics.

            Mental Health and Substance Abuse Benefits. Benefits are available for Inpatient or outpatient care for
            mental health and Substance Abuse conditions, including individual and group psychotherapy, psychiatric
            tests, and expenses related to the Diagnosis when rendered by any of the following:

                1.   Doctor of Medicine (MD).
                2.   Licensed Clinical Psychologist (PhD).
                3.   Licensed Clinical Psychiatric Social Worker (LCSW).
                4.   Licensed Professional Counselor (LPC).
                5.   Registered Nurse Clinical Specialist (RNCS).

            Benefits are available for Residential Treatment Facility, Partial Hospitalization, and Intensive Outpatient
            Services.

            Newborn Care. Hospital and Physician nursery care for newborns who are natural Children of the
            Employee or spouse and properly enrolled in the Plan, as set forth below. Benefits will be provided under
            the mother’s coverage, and the mother’s Deductible and Coinsurance provisions will apply:

                1. Hospital routine care for a newborn during the Child’s initial Hospital confinement at birth.
                2. The following Physician services for well-baby care during the newborn’s initial Hospital
                   confinement at birth:
                       a. The initial newborn examination and a second examination performed prior to discharge
                           from the Hospital.
                       b. Circumcision.

            NOTE: The Plan will cover Hospital and Physician nursery care for an ill newborn as any other medical
            condition, provided the newborn is properly enrolled in the Plan. These benefits are provided under the
            baby’s coverage.

            Non-Emergent Ambulance. Non-emergent ambulance service is covered only to transport the Covered
            Person to or from a Hospital or between Hospitals or Extended Care Facilities for required treatment.
            Non-emergent ambulance transport must receive Prior Authorization from Medical Management. Service
            will be covered if ambulance transport is determined to be Medically Necessary by Medical Management.
            Such transportation is covered only from the initial Hospital to the nearest Hospital qualified to render the
            special treatment. Ambulance service between Hospitals is also covered if the Covered Person is
            required by the Plan Administrator to move from a Non-Network Provider to a Network Provider.”

            Nursing Services. Services of a Registered Nurse or Licensed Practical Nurse.

            Oral Surgery. Oral surgery in relation to the bone, including tumors, cysts and growths, not related to the
            teeth and extraction of soft tissue impacted teeth by a Physician or Dentist.

            Pathology Services. Charges for pathology services.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                99
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 135 of 164 PageID #: 146



            Physician Services. Services of a Physician for Medically Necessary care, including office visits, home
            visits, Hospital Inpatient care, Hospital outpatient visits and exams, clinic care and surgical opinion
            consultations.

            Pregnancy Expenses. Expenses attributable to a Pregnancy. Pregnancy expenses of Dependent
            Children are covered.

            Under the Newborns’ and Mothers’ Health Protection Act of 1996, group health plans and health
            insurance issuers generally may not restrict benefits for any Hospital length of stay in connection with
            childbirth for the mother or newborn Child to less than 48 hours following a vaginal delivery, or less than
            96 hours following a cesarean section. However, Federal law generally does not prohibit the mother’s or
            newborn’s attending Provider, after consulting with the mother, from discharging the mother or her
            newborn earlier than 48 hours (or 96 hours as applicable). In any case, plans and issuers may not, under
            Federal law, require that a Provider obtain authorization from the Plan or the issuer for prescribing a
            length of stay not in excess of 48 hours (or 96 hours). In no event will an "attending Provider" include a
            plan, Hospital, managed care organization, or other issuer.

            In accordance with the “Summary of Benefits” and this section, benefits for the care and treatment of
            Pregnancy that are covered will be subject to all applicable Plan limitations and maximums, and are
            payable in the same manner as medical or surgical care of an Illness.

            Preventive Care. Charges for Preventive Care services. This Plan intends to comply with the Affordable
            Care Act’s (ACA) requirement to offer In-Network coverage for certain preventive services without cost-
            sharing.

            Benefits mandated through the ACA legislation include Preventive Care such as immunizations,
            screenings, and other services that are listed as recommended by the United States Preventive Services
            Task Force (USPSTF), the Health Resources Services Administration (HRSA), and the Federal Centers
            for Disease Control (CDC).

            See http://www.uspreventiveservicestaskforce.org or https://www.healthcare.gov/coverage/preventive-
            care-benefits/ for more details.

            NOTE: The Preventive Care services identified through the above links are recommended services. It is
            up to the Provider and/or Physician of care to determine which services to provide; the Plan Administrator
            has the authority to determine which services will be covered. Preventive Care services will be covered at
            100% for Non-Network Providers if there is no Network Provider who can provide a required preventive
            service.

            Preventive and Wellness Services for Adults and Children - In compliance with section (2713) of the
            Affordable Care Act, benefits are available for evidence-based items or services that have in effect a
            rating of “A” or “B” in the current recommendations of the United States Preventive Services Task Force
            (USPSTF).

            Immunizations that have in effect a recommendation from the Advisory Committee on Immunization
            Practices (ACIP) of the Centers for Disease Control and Prevention (CDC) with respect to the individual
            involved. With respect to infants, Children, and adolescents, evidence-informed Preventive Care and
            screenings as provided for in the comprehensive guidelines supported by the Health Resources and
            Services Administration (HRSA).

            A description of Preventive and Wellness Services can be found at:
            https://www.healthcare.gov/coverage/preventive-care-benefits/

            Women’s Preventive Services - With respect to women, such additional Preventive Care and
            screenings as provided for in comprehensive guidelines supported by the Health Resources and Services
            Administration (HRSA) not otherwise addressed by the recommendations of the United States Preventive

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                             100
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 136 of 164 PageID #: 147



            Service Task Force (USPSTF), which will be commonly known as HRSA’s Women’s Preventive Services
            Required Health Plan Coverage Guidelines. The HRSA has added the following eight categories of
            women's services to the list of mandatory preventive services:

                1. Well-woman visits.
                2. Gestational diabetes screening.
                3. Human papillomavirus (HPV) Deoxyribonucleic Acid (DNA) testing.
                4. Sexually transmitted infection counseling.
                5. Human Immunodeficiency Virus (HIV) screening and counseling.
                6. Food and Drug Administration (FDA)-approved contraception methods and contraceptive
                   counseling.
                7. Breastfeeding support, supplies and counseling.
                8. Domestic violence screening and counseling.

            A description of Women’s Preventive Services can be found at: http://www.hrsa.gov/womensguidelines/
            or at https://www.healthcare.gov/coverage/preventive-care-benefits/.

            Private Duty Nursing. Private duty nursing (outpatient only).

            Prosthetics, Orthotics, Supplies and Surgical Dressings. Prosthetic devices (other than dental) to
            replace all or part of an absent body organ or part, including replacement due to natural growth or
            pathological change, but not including charges for repair or maintenance. Orthotic devices, but excluding
            orthopedic shoes and other supportive devices for the feet unless custom molded.

            Medically necessary replacement of orthotics is covered once per calendar year. However, additional
            replacements will be covered for those under 18 if required due to rapid growth or for any covered person
            when damaged or cannot be repaired.

            Radiation Therapy. Charges for radiation therapy and treatment.

            Routine Patient Costs for Participation in an Approved Clinical Trial. Charges for any Medically
            Necessary services, for which benefits are provided by the Plan, when a Participant is participating in a
            phase I, II, III or IV clinical trial, conducted in relation to the prevention, detection or treatment of a life-
            threatening Disease or condition, as defined under the ACA, provided:

                1. The clinical trial is approved by any of the following:

                      a. The Centers for Disease Control and Prevention of the U.S. Department of Health and
                         Human Services.
                      b. The National Institute of Health.
                      c. The U.S. Food and Drug Administration.
                      d. The U.S. Department of Defense.
                      e. The U.S. Department of Veterans Affairs.
                      f. An institutional review board of an institution that has an agreement with the Office for
                         Human Research Protections of the U.S. Department of Health and Human Services.

                2. The research Institution conducting the Approved Clinical Trial and each health professional
                   providing routine patient care through the Institution, agree to accept reimbursement at the
                   applicable Allowable Expense, as payment in full for routine patient care provided in connection
                   with the Approved Clinical Trial.

            Coverage will not be provided for:

                1. The cost of an Investigational new drug or device that is not approved for any indication by the
                   U.S. Food and Drug Administration, including a drug or device that is the subject of the Approved
                   Clinical Trial.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   101
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 137 of 164 PageID #: 148



                2. The cost of a service that is not a health care service, regardless of whether the service is
                   required in connection with participation in an Approved Clinical Trial.
                3. The cost of a service that is clearly inconsistent with widely accepted and established standards
                   of care for a particular Diagnosis.
                4. A cost associated with managing an Approved Clinical Trial.
                5. The cost of a health care service that is specifically excluded by the Plan.
                6. Services that are part of the subject matter of the Approved Clinical Trial and that are customarily
                   paid for by the research Institution conducting the Approved Clinical Trial.

            Second Surgical Opinions. Charges for second surgical opinions.

            Skilled Nursing Facility. Charges made by a Skilled Nursing Facility or a convalescent care facility, up to
            the limits set forth in the Summary of Benefits, in connection with convalescence from an Illness or Injury
            (excluding drug addiction, chronic brain syndrome, alcoholism, senility, intellectual disability or other
            Mental or Nervous Disorders) for which the Participant is confined.

            Sleep Disorders. Sleep disorder treatment that is Medically Necessary. Expenses for unattended home
            sleep studies are not covered.

            Sterilization for Men. Charges for male sterilization procedures. Benefits for all Food and Drug
            Administration (FDA) approved charges related to sterilization procedures for women are covered under
            Preventive Care, to the extent required by the Affordable Care Act (ACA).

            Surgery. Surgical operations and procedures, unless otherwise specifically excluded under the Plan, and
            limited as follows:

                1. Multiple procedures adding significant time or complexity will be allowed at:
                       a. One hundred percent (100%) of the full Usual and Customary fee value for the first or
                            major procedure.
                       b. Fifty percent (50%) of the Usual and Customary fee value for the secondary and
                            subsequent procedures.
                       c. Bilateral procedures which add significant time or complexity, which are provided at the
                            same operative session, will be allowed at one hundred percent (100%) of Usual and
                            Customary fee value for the major procedure, and fifty percent (50%) of the Usual and
                            Customary fee value for the secondary or lesser procedure.
                2. Charges made for services rendered by an assistant surgeon will be allowed at twenty percent
                   (20%) of the Usual and Customary fee value for the type of Surgery performed.
                3. No benefit will be payable for incidental procedures, such as appendectomy during an abdominal
                   Surgery, performed during a single operative session.

            Surgical Treatment of Jaw. Surgical treatment of Diseases, Injuries, fractures and dislocations of the
            jaw by a Physician or Dentist.

            Telemedicine. Benefits are provided for the use of interactive audio, video, or other electronic media for
            the purpose of consultation, diagnosis, or treatment of the patient. Benefits for telemedicine services shall
            be provided by a provider to deliver health care services within the scope of the provider’s practice at a
            site other than the site where the patient is located.

            Temporomandibular Joint Disorder. Charges for the Diagnosis and treatment of, or in connection with,
            temporomandibular joint disorders, myofascial pain dysfunction or orthognathic treatment.

            Therapy Services. Services for individual therapy are covered on an Inpatient or outpatient basis. They
            are services or supplies used for the treatment of an Illness or Injury and include:

                1. Cardiac Therapy. Charges for cardiac therapy.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               102
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 138 of 164 PageID #: 149



                2. Occupational Therapy. Rehabilitation treatment or services rendered by a registered
                   occupational therapist, under the direct supervision of a Physician, in a home setting or at a
                   facility or Institution whose primary purpose is to provide medical care for an Illness or Injury, or at
                   a free standing outpatient facility.
                3. Physical Therapy. Rehabilitation treatment or services rendered by a physical therapist, under
                   direct supervision of a Physician, in a home setting or a facility or Institution whose primary
                   purpose is to provide medical care for an Illness or Injury, or at a free standing duly licensed
                   outpatient therapy facility.
                4. Respiration Therapy. Respiration therapy services, when rendered in accordance with a
                   Physician’s written treatment plan.
                5. Speech Therapy. Speech therapy, for Rehabilitation purposes, by a Physician or qualified
                   speech therapist, when needed due to a Sickness or Injury (other than a functional Nervous
                   Disorder) or due to Surgery performed as the result of a Sickness or Injury, excluding speech
                   therapy services that are educational in any part or due to articulation disorders, tongue thrust,
                   stuttering, lisping, abnormal speech development, changing an accent, dyslexia, hearing loss
                   which is not medically documented or similar disorders.

            See the Summary of Benefits for treatment and/or frequency limitations.

            Transplants. Organ or tissue transplants are covered for the following human to human organ or tissue
            transplant procedures:

                •    Bone marrow or Stem Cell (autologous and allogenic)
                •    Heart
                •    Heart/lung
                •    Intestine
                •    Lung
                •    Liver
                •    Multivisceral
                •    Pancreas
                •    Kidney
                •    Kidney/pancreas
                •    Cornea

            Covered Expenses will be considered the same as any other Sickness for Employees or Dependents as
            a recipient of an organ or tissue transplant. Covered Expenses include:

                1. Organ or tissue procurement from a cadaver consisting of removing, preserving and transporting
                   the donated part.
                2. Services and supplies furnished by a Provider.
                3. Drug therapy treatment to prevent rejection of the transplanted organ or tissue.

            Surgical, storage and transportation costs directly related to the procurement of an organ or tissue used
            in a transplant described herein will be covered. If an organ or tissue is sold rather than donated, no
            benefits will be available for the purchase price of such organ or tissue.

            Wigs. Charges associated with the initial purchase of a wig after chemotherapy.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 103
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 139 of 164 PageID #: 150




            Exclusions
            Some health care services are not covered by the Plan. In addition to the General Exclusions set forth in
            the General Limitations and Exclusion section, these include, but are not limited to, any charge for care,
            supplies, or services, which are:

            Abortion. Incurred directly or indirectly as the result of an abortion except when the life of the mother is
            endangered by the continued Pregnancy;

            Acupuncture. Relating directly or indirectly to acupuncture.

            Behavioral Health.
               1. Developmental delay, mental retardation or behavioral therapy, including services for
                   occupational, physical and speech therapy that are not Medically Necessary are not considered
                   by the Plan to be medical treatment. If another medical condition is identified through the course
                   of diagnostic testing, any coverage of that condition will be subject to Plan provisions.

                2. Non-Medical treatment, including but not limited to, special education, remedial reading, school
                   system testing and other rehabilitation treatment for a learning disability. If another medical
                   condition is identified through the course of diagnostic testing, any coverage of that condition will
                   be subject to Plan provisions.

                3. Charges for services, supplies, or treatment for Autism, Asperger’s and Pervasive Developmental
                   Disorders.

                4. Charges for Applied Behavior Analysis (ABA Therapy).

            Biofeedback. For biofeedback.

            Charges for court-ordered treatment or therapy, ordered as a condition of parole, probation, or custody or
            visitation evaluation, unless such treatment or therapy is normally covered by the Plan. This Plan does
            not cover the cost of classes ordered after a driving while intoxicated conviction or other classes ordered
            by the court.

            Charges for services Incurred due to complications of leaving the medical facility against medical advice.

            Charges for Hospital admission on Friday or Saturday unless the admission is an Emergency situation, or
            Surgery is scheduled within 24 hours. If neither situation applies, hospital expenses will be payable
            commencing on the date of actual Surgery.

            Cochlear Implants. For cochlear implants.

            Consultations. For consultations.

            Education or Training Program. Performed by a Physician or other Provider enrolled in an education or
            training program when such services are related to the education or training program, except as
            specifically provided herein.

            Eye Refractions. For eye refractions, eyeglasses, contact lenses, or the vision examination for
            prescribing or fitting eyeglasses or contact lenses (except for aphakic patients, and soft lenses or sclera
            shells intended for use in the treatment of Disease or Injury).

            Genetic Testing and Counseling.
            Charges in relation to genetic testing for other than diagnostic purposes (amniocentesis), and charges for
            genetic counseling, unless covered under the Patient Protection and Affordable Care Act of 2010.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              104
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 140 of 164 PageID #: 151




            Habilitative Therapy. Charges related to health care services and health care devices that assist an
            individual in partially or fully acquiring or improving skills and functioning and that are necessary to
            address a health condition, to the maximum extent practical.

            Hair Pieces. For wigs, artificial hair pieces, human or artificial hair transplants, or any Drug, prescription
            or otherwise, used to eliminate baldness.

            Hearing Aids. For hearing aids or examinations for the prescription, fitting, and/or repair of hearing aids.

            Hypnosis. Related to the use of hypnosis.

            Marriage Counseling. For marriage counseling.

            Massage Therapy. For massage therapy.

            Nicotine Addiction. For nicotine withdrawal programs, facilities, Drugs or supplies, except as specified
            under Preventive Care.

            Nutritional Supplements. For nutritional supplements, except as specified under Preventive Care.

            Obesity. Related to the care and treatment of obesity, weight loss or dietary control. Specifically excluded
            are charges for bariatric surgery, including but not limited to, gastric bypass, stapling and intestinal
            bypass, and lap band surgery, including reversals and services for liposuction. This Exclusion does not
            apply to obesity screening and counseling that are covered under the Preventive Care benefit.

            Organ Transplants. Related to donation of a human organ or tissue, except as specifically provided.

            Orthopedic Shoes. For orthopedic shoes, unless they are an integral part of a leg brace and the cost is
            included in the orthotist’s charge, and other supportive devices for the feet.

            Osseous Surgery. For osseous surgery.

            Personal Convenience Items. For equipment that does not meet the definition of Durable Medical
            Equipment, including air conditioners, humidifiers and exercise equipment, whether or not recommended
            by a Physician.

            Radial Keratotomy. For radial keratotomy or other plastic surgeries on the cornea in lieu of eyeglasses.

            Routine Physical Examinations. For routine or periodic physical examinations, related x-ray and
            laboratory expenses, and nutritional supplements, except as provided in the Summary of Benefits.

            Services received under the following circumstances:

                a. Physician examinations or services required by an insurance company to obtain insurance.
                b. Physical examinations or services required by a governmental agency such as the Federal
                   Aviation Administrations, Department of Transportation, and Immigration and Naturalization
                   Services.
                c. Physical examinations or services required by an Employer in order to begin or continue working,
                   unless Clinically Appropriate.
                d. Premarital examinations and associated required testing.
                e. Physical examinations or screening tests for professional school or private school.

            Services that should legally be provided by a school.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                105
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 141 of 164 PageID #: 152



            Sexual Dysfunction Therapy or Surgery. For sexual dysfunctions or inadequacies that do not have
            psychological or organic basis.

            Sterilization Reversal. For sterilization procedure reversal.

            Travel. For travel, whether or not recommended by a Physician, except as specifically provided herein.

            Vitamins. For vitamins.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               106
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 142 of 164 PageID #: 153




                              UTILIZATION MANAGEMENT AND PRE-CERTIFICATION

            Pre-Certification
            All services requiring pre-certification are to be certified in advance by the Utilization Review Department,
            except for emergencies. The Member or their representative is required to call the phone number for pre-
            certification located on the back of their ID card for the services specified at least seven (7) business days
            prior to services being rendered. The Participant or their representative must identify the services to be
            rendered and the associated diagnosis and procedure codes necessary for pre-certification
            determinations and service pre-pricing.

            Utilization Review
            Utilization review is the process of evaluating if services, supplies or treatment are medically necessary,
            appropriate and priced at the prevailing rates to help ensure cost-effective care. Utilization review can
            eliminate unnecessary services, hospitalizations, and shorten confinements while improving quality of
            care and reducing costs to the Member and the Plan.

            Pre-certification establishes the medical necessity of certain care and services covered under the Plan. It
            ensures that the pre-certified care and services will not be denied on the basis of medical necessity (as
            defined by this Plan). The Pre-certification process will also establish the reference prices for requested
            services. However, pre-certification does not guarantee the payment of benefits. Coverage and benefits
            are always subject to other requirements and provisions of the Plan, such as, Plan limitations, exclusions,
            and eligibility at the time care and services are provided.

            Services that Require Pre-Certification
            The following services will require Pre-Certification from the Claim Administrators Utilization Review
            Department in order to be eligible for coverage under the plan. Failure to obtain Pre-Certification may
            result in reduced or denied reimbursement:

                •    Inpatient Hospital Stays;
                •    Continuing Hospital Stays over 48 hours following vaginal delivery;
                •    Continuing Hospital Stays over 96 hours following a cesarean section;
                •    Outpatient Stays Over 12 Hours;
                •    Outpatient Surgeries;
                •    Healthcare Services And Supplies: Home Health Care; Hospice Care; Skilled Nursing Care;
                     Home Infusions Therapy
                •    Outpatient Chemotherapy and Radiation Therapy
                •    Diagnostic Services: MRI, PET, and CAT Scan.
                •    Non-Emergent Ambulance
                •    In-lab Sleep Studies
                •    Durable Medical Equipment, Orthotics and Prosthetics over $500
                •    Transplant at time of evaluation
                     • Additional requirements apply, please refer to Transplant Network section for details.
                •    Gender Reassignment

            Remember that although the Plan will automatically pre-authorize a maternity length of stay that is 48
            hours or less for a vaginal delivery or 96 hours for a cesarean delivery, it is important that the Participant
            has their Physician call to obtain pre-certification in case there is a need to have a longer stay.

            Urgent Care or Emergency Admissions:
            If a Participant needs medical care for a condition which could seriously jeopardize his or her life, obtain
            such care without delay, and communicate with the Plan as soon as reasonably possible.

            If a Participant must be admitted on an Emergency basis, the Participant should follow the Physician’s
            instructions carefully and contact the pre-certification department as follows:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                107
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 143 of 164 PageID #: 154



                1. For Emergency admissions after business hours on Friday, on a weekend or over a holiday
                   weekend, a call to the pre-certification department must be made within 72 hours after the
                   admission date, but no later than the first business day following the Emergency admission, by or
                   on behalf of the covered patient.
                2. For Emergency admissions on a weekday, a call to the pre-certification department must be
                   made within 24 hours after the admission date.

            If a medical service is provided in response to an Emergency situation or urgent care scenario, prior
            approval from the Plan is not required. The Plan may require notice after the Participant’s receipt of
            treatment, once the Participant is able to so provide notice and/or the treating Provider is able to provide
            notice. Such a claim shall then be deemed to be a Post-service Claim.

            If, after assessing procedure necessity, the need for an Inpatient confinement is confirmed, the review
            specialist will determine the intensity of management required and will remain in contact with the
            Physician or Hospital during the confinement.

            If, at any time during the review process, Medical Necessity cannot be validated, the review specialist will
            refer the episode to a board certified Physician advisor who will immediately contact the attending
            Physician to negotiate an appropriate treatment plan. At the end of the Hospital confinement, the review
            specialist is also available to assist with discharge planning and will work closely with the attending
            Physician and Hospital to ensure that medically appropriate arrangements are made.

            Pre-Certification Penalty
            The program requires the support and cooperation of each Participant. If a Participant follows the
            instructions and procedures, he or she will receive the normal Plan benefits for the services. However, if a
            Participant fails to notify the pre-certification department of any services listed in the provision entitled
            “Services that Require Pre-Certification,” allowed charges will be reduced by $250. The Participant will
            be responsible for payment of the part of the charge that is not paid by the Plan.

            Alternate Course of Treatment
            Certain types of conditions, such as spinal cord Injuries, cancer, AIDS or premature births, may require
            long term, or perhaps lifetime, care. The claims selected will be evaluated as to present course of
            treatment and alternate care possibilities.

            If the Plan Administrator should determine that an alternate, less expensive, course of treatment is
            appropriate, and if the attending Physician agrees to the alternate course of treatment, all Medically
            Necessary expenses stated in the treatment plan will be eligible for payment under the Plan, subject to
            the applicable benefit maximum(s) set forth in this Plan, even if these expenses normally would not be
            eligible for payment under the Plan. A more expensive course of treatment, selected by the Participant
            and/or their attending Physician may not be deemed to be Medically Necessary and/or Usual and
            Customary, as those terms are defined by the Plan. The Plan may provide coverage in such
            circumstances by providing benefits equivalent to those available had the Medically Necessary / Usual
            and Customary course of treatment been pursued.

            Pre-Admission Testing
            If a Participant is to be admitted to a Hospital for non-Emergency Surgery or treatment, one set of
            laboratory tests and x-ray examinations performed on an outpatient basis within seven days prior to such
            Hospital admission will be paid, after the Deductible, as any other service, provided that the following
            conditions are met:

                1. The tests are related to the performance of the scheduled Surgery or treatment.
                2. The tests have been ordered by a Physician after a condition requiring Surgery or treatment has
                   been diagnosed and Hospital admission has been requested by the Physician and confirmed by
                   the Hospital.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               108
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 144 of 164 PageID #: 155



                3. The Participant is subsequently admitted to the Hospital, or confinement is cancelled or
                   postponed because a Hospital bed is unavailable or if, after the tests are reviewed, the Physician
                   determines that the confinement is unnecessary.
                4. The tests are performed in the Hospital where the confinement will take place and accepted in
                   lieu of duplicate tests rendered during confinement.

            Second Surgical Opinion
            If a Physician recommends Surgery for a Participant, the Participant may request a second opinion as to
            whether or not the Surgery is Medically Necessary.

            In addition, the Plan recommends that a second opinion be obtained prior to the following Surgeries:

                1.    Adenoidectomy.
                2.    Bunionectomy.
                3.    Cataract removal.
                4.    Coronary Bypass.
                5.    Cholecystectomy (removal of gallbladder).
                6.    Dilation and curettage.
                7.    Hammer Toe repair.
                8.    Hemorrhoidectomy.
                9.    Herniography.
                10.   Hysterectomy.
                11.   Laminectomy (removal of spinal disc).
                12.   Mastectomy.
                13.   Meniscectomy (removal of knee cartilage, including arthroscopic approach).
                14.   Nasal surgery (repair of deviated nasal septum, bone or cartilage).
                15.   Prostatectomy (removal of all or part of prostate).
                16.   Release for entrapment of medial nerve (Carpal Tunnel Syndrome).
                17.   Tonsillectomy.
                18.   Varicose veins (tying off and stripping).

            When a second opinion is requested, the Plan will pay as any other service, fees Incurred for that opinion
            along with laboratory, x-ray and other Medically Necessary services ordered by the second
            Physician after application of the Deductible. Second opinions for Cosmetic Surgery, normal obstetrical
            delivery and Surgeries that require only local anesthesia are not covered. If the second opinion does not
            concur with the first, the Plan will pay for a third opinion as outlined above. The second or third opinion
            must be given within 90 days of the first.

            In all cases where a second opinion is requested, the original recommendation for Surgery must have
            been obtained from a Physician licensed in the medical specialty under which the recommended Surgery
            falls. The Physician consulted for the second opinion must be licensed in the same medical specialty and
            may not be a partner of or in association with the original Physician.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                             109
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 145 of 164 PageID #: 156




                                                  PRESCRIPTION DRUG BENEFITS

                                                         Heart of CarDon PPO
                     Prescription Drug Plan                                Deductible per Calendar Year
                     Individual                                                            $500
                     Family Unit                                                           N/A
                                                    The deductible is Rx Brand only.



                                                                    PPO
               Covered Prescription Drug
                                                           Participating Pharmacy           Non-Participating Pharmacy
                      Expenses:
            Pharmacy Option: 91 day
                                                          1 – 31 days      32 – 91 days      1 – 31 days       32 – 91 days
            maximum
            Copayment/Coinsurance, per                     $15 copay,        $30 copay             50%
            prescription or refill, for generic            deductible        deductible          deductible
                                                             waived           waived              waived
            Copayment, per prescription or refill,                          $125 copay
                                                         $50 copay after                     50% after Rx      Not Covered
            for formulary name brands                                         after Rx
                                                          Rx deductible                       deductible
                                                                             deductible
            Copayment, per prescription or refill,       $70 copay after   $175 after Rx     50% after Rx
            for non-formulary name brands                 Rx deductible      deductible       deductible
            Mail Order Option: 91 day
                                                                    91 days                               91 days
            maximum
            Copayment, per prescription or refill,
                                                          $30 copay deductible waived
            for generic
            Copayment, per prescription or refill,
                                                         $100 copay after Rx deductible                 Not Covered
            for formulary name brands
            Copayment, per prescription or refill,
                                                         $150 copay after Rx deductible
            for non-formulary name brands




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                110
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 146 of 164 PageID #: 157




                                                              Plan 1
                     Prescription Deductible,
                     combined with Medical Deductible
                                                                  Individual                $3,000
                                                                     Family                 $6,000



                                                                   Plan 1
                Covered Prescription Drug
                                                         Participating Pharmacy               Non-Participating Pharmacy
                       Expenses:
            Pharmacy Option: 91 day maximum              1 – 31 days        32 – 91 days       1 – 31 days       32 – 91 days
            Copayment/Coinsurance, per                       10% after         10% after       50% after
            prescription or refill, for generic              deductible        deductible      deductible
            Copayment, per prescription or refill,           25% after         25% after       50% after
                                                                                                                 Not Covered
            for formulary name brands                        deductible        deductible      deductible
            Copayment, per prescription or refill,           25% after         25% after       50% after
            for non-formulary name brands                    deductible        deductible      deductible
            Mail Order Option: 91 day maximum                          91 days                               91 days
            Copayment, per prescription or refill,
                                                               10% after deductible
            for generic
            Copayment, per prescription or refill,
                                                               25% after deductible                     Not Covered
            for formulary name brands
            Copayment, per prescription or refill,
                                                               25% after deductible
            for non-formulary name brands




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                  111
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 147 of 164 PageID #: 158




                                                             Plan 2
                     Prescription Deductible,
                     combined with Medical Deductible
                                                                  Individual             $3,500
                                                                     Family              $7,000



                                                                Plan 2
                Covered Prescription Drug                                                         Non-Participating
                                                             Participating Pharmacy
                       Expenses:                                                                     Pharmacy
            Pharmacy Option: 91 day maximum              1 – 31 days           32 – 91 days
            Copayment/Coinsurance, per                       15% after          15% after
            prescription or refill, for generic              deductible         deductible
            Copayment, per prescription or refill,           30% after          30% after            Not Covered
            for formulary name brands                        deductible         deductible
            Copayment, per prescription or refill,           30% after          30% after
            for non-formulary name brands                    deductible         deductible
            Mail Order Option: 91 day maximum                         91 days                          91 days
            Copayment, per prescription or refill,
                                                                15% after deductible
            for generic
            Copayment, per prescription or refill,
                                                                30% after deductible                 Not Covered
            for formulary name brands
            Copayment, per prescription or refill,
                                                                30% after deductible
            for non-formulary name brands


            The out-of-pocket maximum is the maximum dollar amount Participants are responsible for paying for
            covered services during a Plan Year, including the Copayments.

            When the individual and/or family out-of-pocket expenses reach the out-of-pocket maximum, the Plan will
            pay 100% of the Allowable Expenses for the remainder of the Plan Year. No family member will be
            charged more than the individual out-of-pocket maximum.

            A Copayment is the flat dollar amount specified in the Summary of Benefits that a Participant is required
            to pay for certain covered services. Copayments will not apply after the out-of-pocket maximum has been
            reached.

            Participating pharmacies (“Participating Pharmacies”) have contracted with the Plan to charge
            Participants reduced fees for covered Drugs. Participants will be issued an identification card to use at the
            pharmacy at time of purchase. Participants will be held fully responsible for the consequences of any
            pharmacy identification card after termination of coverage. No reimbursement will be made when a Drug
            is purchased from a non-Participating Pharmacy or when the identification card is not used.

            The Mail Order Option is available for maintenance medications (those that are taken for long periods of
            time, such as Drugs sometimes prescribed for heart Disease, high blood pressure, asthma,
            etc.). Because of the volume buying, the mail order pharmacy, is able to offer Participants significant
            savings on their prescriptions.

            The Copayment is applied to each charge and is shown on the Summary of Benefits, above. The
            Copayment amount applies toward the medical plan out-of-pocket maximum.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                112
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 148 of 164 PageID #: 159



            Covered Expenses
            The following are covered under the Plan:

            Acne Control. Drugs that help manage the severity and frequency of acne outbreaks that cannot be
            purchased over-the-counter including Accutane for Participants under the age of 25.

            Aerochambers.

            Anaphylactic Kits.

            Aspirin. Prescription and Over-the-Counter.

            Bee Sting Kits. Charges for EPI PEN and Ana Kit.

            Compounded Medication. Of which at least one ingredient is a legend drug. Prior Authorization required
            if over $100, certain compound ingredients excluded.

            Contraceptives. All Food and Drug Administration (FDA)-approved contraceptives Drugs, in accordance
            with the Health Resources and Services Administration (HRSA) guidelines, including but not limited to
            oral, injectable, transdermal, intravaginal, devices, implants and female over-the-counter.,

            Dental Products.

            Drug Efficacy Study Implementation (DESI) Drugs. Charges for DESI Drugs.

            Drugs for ADHD / Narcolepsy.

            Diabetes. Insulins, insulin pens/syringes and needles, glucose test strips, tape/tabs, lancets, control
            solution when prescribed by a Physician.

            Fluoride.

            Folic Acid. Prescription and Over-the-Counter.

            Glucometers.

            Immunizations/Vaccines/Toxoids. Preventive Care Only.

            Injectables. A charge for injectables.

            Iron Supplements. Prescription and Over-the-Counter.

            Legend Drugs. Except for drugs listed as exclusions.

            Non-Insulin Syringes/Needles. Charges for non-insulin syringes and needles.

            Ophthalmic Antihistamines. Generics.

            Ostomy Supplies.

            Required by Law. All Drugs prescribed by a Physician that require a prescription either by Federal or
            State law, except injectables (other than insulin) and the Drugs excluded below.

            Smoking Deterrents. A charge for Drugs or aids for smoking cessation, including, but not limited to,
            nicotine gum and smoking cessation patches, to the extent required by the Affordable Care Act (ACA).
            Prescription and Over-the-Counter.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                          113
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 149 of 164 PageID #: 160




            Steroids. Anabolic steroids.

            Limitations
            The benefits set forth in this section will be limited to:


            Dosages.

                1. With respect to the Pharmacy Option, any one prescription is limited to a 91 day supply.
                2. With respect to the Mail Order Option, any one prescription is limited to a 91 day supply.

            Refills.

                1. Refills only up to the number of times specified by a Physician.
                2. Refills up to one year from the date of order by a Physician.

            Step Therapy
            Physicians may prescribe a medication that requires the patient to first try another drug before the
            prescription benefits will pay for the prescribed drug. This process is referred to as Step Therapy. Please
            refer to the Prescription Benefit Manager for a listing of the drugs requiring Step Therapy. Only apply to
            members 18 and over.

            Exclusions
            In addition to the General Limitations and Exclusions section, the following are not covered by the Plan:

            Abortifacients.

            All illegal drugs or supplies, even if prescribed by a duly licensed individual.

            Allergy Sera. Charges for allergy sera.

            Anorexiants. Anorexiants (weight loss Drugs).

            Anti-Sera/Immune Globulins.

            Anti-Aging Products. Drugs intended to affect the structure or function of the skin that cannot be
            purchased over-the-counter.

            Applicable exclusions listed under the General Exclusions section of the Summary Plan Description.

            Blood and Blood Plasma. Charges for blood, blood plasma or biological sera.

            Consumed Where Dispensed. Any Drug or medicine that is consumed or administered at the place
            where it is dispensed.

            Cosmetic hair removal products. (i.e. Vaniqa)

            Depigmenting Agents. (i.e. Hydroxyquinone)

            Devices. Devices of any type, even though such devices may require a prescription, including, but not
            limited to, therapeutic devices, artificial appliances, braces, support garments or any similar device.

            Drugs indicated for cosmetic uses.



            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                              114
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 150 of 164 PageID #: 161



            Experimental Drugs. Experimental Drugs and medicines, even though a charge is made to the
            Participant.

            Fertility Agents. Charges for fertility agents.

            Growth Hormones. Charges for growth hormones.

            Hair Growth Stimulant. Example Rogaine (topical minoxidil).

            HIV Medications (antiretrovirals).

            Homeopathic/Natural Legend Products.

            Impotency. A charge for impotency medication, including Viagra.

            Immunologicals. Charges for immunologicals (vaccines).

            Institutional Medication. A Drug or medicine that is to be taken by a Participant, in whole or in part,
            while confined in an Institution, including any Institution that has a facility for dispensing Drugs and
            medicines on its premises.

            Investigational Use Drugs. A Drug or medicine labeled “Caution – limited by Federal law to
            Investigational use.”

            Me Too Drugs. Designer generics, also known as Me Too drugs, are older medications that a
            manufacturer has taken and changed the dose slightly, or combined two older ingredients into a “new”
            product. There are alternatives for all the medications that MaxorPlus have on the Me Too list.

            Medical Devices and Supplies. Charges for legend and over the counter medical devices and supplies
            including appliances, support garments, non-medicinal substances, including continuous blood glucose
            systems.

            Medications for gender identification disorder/transgender/transsexualism/gender dysphoria/sexual
            reassignment or change.

            No Charge. A charge for drugs which may be properly received without charge under local, State or
            Federal programs.

            Non-Prescription Drug or Medicine. A drug or medicine that can legally be bought without a
            prescription, except for injectable insulin and select diabetic supplies.

            Nutritional Supplements.

            Ophthalmic Antihistamines – Brands.

            Orphan Drugs.

            Over-the-counter Drugs. Charges for over-the-counter drugs, except as listed above and to the extent
            required by the Affordable Care Act:

                1.   Class V Drugs.
                2.   Diabetic Supplies.
                3.   Diagnostics.
                4.   Medical Devices and Supplies.
                5.   Select Vitamins.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                           115
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 151 of 164 PageID #: 162



            Pralucent/Repatha.

            Prescriptions that are in excess of the number of refills specified or dispensed more than one year after
            the order was written.

            Prescriptions which a covered person is entitled to receive without charge from any Workers
            Compensation law, or any municipal, state or Federal program.

            Prescription products if a prior authorization was necessary but not received or denied.

            Prescription products that do not have Food and Drug Administration (FDA) approval for the purpose
            for which it is prescribed.

            Repackaged Medications.

            Specialty Medications.

            Shampoos/Soaps. Prescription

            Tretinoin, topical (i.e. Retin-A, Epiduo, Taxorac) ages 26 and older.

            Vitamins. Vitamins, except prescription pre-natal vitamins and prescription Vitamin D OTC.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                            116
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 152 of 164 PageID #: 163




                                                         HIPAA PRIVACY
            The Plan provides each Participant with a separate Notice of Privacy Practices. This Notice describes
            how the Plan uses and discloses a Participant's personal health information. It also describes certain
            rights the Participant has regarding this information. Additional copies of the Plan's Notice of Privacy
            Practices are available by calling .

            Definitions

                •    Breach means an unauthorized acquisition, access, use or disclosure of Protected Health
                     Information (“PHI”) or Electronic Protected Health Information (“ePHI”) that violates the HIPAA
                     Privacy Rule and that compromises the security or privacy of the information.
                •    Protected Health Information (“PHI”) means individually identifiable health information, as
                     defined by HIPAA, that is created or received by the Plan and that relates to the past, present, or
                     future physical or mental health or condition of an individual; the provision of health care to an
                     individual; or the past, present, or future payment for the provision of health care to an individual;
                     and that identifies the individual or for which there is a reasonable basis to believe the information
                     can be used to identify the individual. PHI includes information of persons living or deceased.

            Commitment to Protecting Health Information
            The Plan will comply with the Standards for Privacy of Individually Identifiable Health Information (i.e., the
            “Privacy Rule”) set forth by the U.S. Department of Health and Human Services (“HHS”) pursuant to the
            Health Insurance Portability and Accountability Act of 1996 (“HIPAA”). Such standards control the
            dissemination of “protected health information” (“PHI”) of Participants. Privacy Standards will be
            implemented and enforced in the offices of the Employer and Plan Sponsor and any other entity that may
            assist in the operation of the Plan.

            The Plan is required by law to take reasonable steps to ensure the privacy of the Participant’s PHI, and
            inform him/her about:

                1.   The Plan’s disclosures and uses of PHI.
                2.   The Participant’s privacy rights with respect to his or her PHI.
                3.   The Plan’s duties with respect to his or her PHI.
                4.   The Participant’s right to file a complaint with the Plan and with the Secretary of HHS.
                5.   The person or office to contact for further information about the Plan’s privacy practices.

            Within this provision capitalized terms may be used, but not otherwise defined. These terms shall have
            the same meaning as those terms set forth in 45 CFR Sections 160.103 and 164.501. Any HIPAA
            regulation modifications altering a defined HIPAA term or regulatory citation shall be deemed
            incorporated into this provision.

            How Health Information May Be Used and Disclosed
            In general, the Privacy Rules permit the Plan to use and disclose, the minimum necessary amount, an
            individual’s PHI, without obtaining authorization, only if the use or disclosure is for any of the following:

                1.   To carry out payment of benefits.
                2.   For health care operations.
                3.   For treatment purposes.
                4.   If the use or disclosure falls within one of the limited circumstances described in the rules (e.g.,
                     the disclosure is required by law or for public health activities).

            Disclosure of PHI to the Plan Sponsor for Plan Administration Purposes
            In order that the Plan Sponsor may receive and use PHI for plan administration purposes, the Plan
            Sponsor agrees to:


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 117
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 153 of 164 PageID #: 164



                1. Not use or further disclose PHI other than as permitted or required by the Plan documents or as
                    required by law (as defined in the Privacy Standards).
                2. Ensure that any agents, including a subcontractor, to whom the Plan Sponsor provides PHI
                    received from the Plan, agree to the same restrictions and conditions that apply to the Plan
                    Sponsor with respect to such PHI.
                3. Establish safeguards for information, including security systems for data processing and storage.
                4. Maintain the confidentiality of all PHI, unless an individual gives specific consent or authorization
                    to disclose such data or unless the data is used for health care payment or Plan operations.
                5. Receive PHI, in the absence of an individual’s express authorization, only to carry out Plan
                    administration functions.
                6. Not use or disclose genetic information for underwriting purposes.
                7. Not use or disclose PHI for employment-related actions and decisions or in connection with any
                    other benefit or Employee benefit plan of the Plan Sponsor, except pursuant to an authorization
                    which meets the requirements of the Privacy Standards.
                8. Report to the Plan any PHI use or disclosure that is inconsistent with the uses or disclosures
                    provided for of which the Plan Sponsor becomes aware.
                9. Make available PHI in accordance with section 164.524 of the Privacy Standards (45 CFR
                    164.524).
                10. Make available PHI for amendment and incorporate any amendments to PHI in accordance with
                    section 164.526 of the Privacy Standards (45 CFR 164.526).
                11. Make available the information required to provide an accounting of disclosures in accordance
                    with section 164.528 of the Privacy Standards (45 CFR 164.528).
                12. Make its internal practices, books and records relating to the use and disclosure of PHI received
                    from the Plan available to the Secretary of the U.S. Department of Health and Human Services
                    (“HHS”), or any other officer or Employee of HHS to whom the authority involved has been
                    delegated, for purposes of determining compliance by the Plan with part 164, subpart E, of the
                    Privacy Standards (45 CFR 164.500 et seq).
                13. Train Employees in privacy protection requirements and appoint a Privacy Officer responsible for
                    such protections.
                14. If feasible, return or destroy all PHI received from the Plan that the Plan Sponsor still maintains in
                    any form and retain no copies of such PHI when no longer needed for the purpose for which
                    disclosure was made, except that, if such return or destruction is not feasible, limit further uses
                    and disclosures to those purposes that make the return or destruction of the PHI infeasible.
                15. Ensure that adequate separation between the Plan and the Plan Sponsor, as required in section
                    164.504(f)(2)(iii) of the Privacy Standards (45 CFR 164.504(f)(2)(iii)), is established as follows:
                         a. The following Employees, or classes of Employees, or other persons under control of the
                             Plan Sponsor, shall be given access to the PHI to be disclosed:
                                 i.    Privacy Officer.
                         b. The access to and use of PHI by the individuals identified above shall be restricted to the
                             plan administration functions that the Plan Sponsor performs for the Plan.
                         c. In the event any of the individuals described above do not comply with the provisions of
                             the Plan documents relating to use and disclosure of PHI, the Plan Administrator shall
                             impose reasonable sanctions as necessary, in its discretion, to ensure that no further
                             non-compliance occurs. The Plan Administrator will promptly report such violation or non-
                             compliance to the Plan, and will cooperate with the Plan to correct violation or non-
                             compliance and to impose appropriate disciplinary action or sanctions. Such sanctions
                             shall be imposed progressively (for example, an oral warning, a written warning, time off
                             without pay and termination), if appropriate, and shall be imposed so that they are
                             commensurate with the severity of the violation.

            Disclosure of Summary Health Information to the Plan Sponsor
            The Plan may disclose PHI to the Plan Sponsor of the group health plan for purposes of plan
            administration or pursuant to an authorization request signed by the Participant. The Plan may use or
            disclose “summary health information” to the Plan Sponsor for obtaining premium bids or modifying,
            amending, or terminating the group health plan. “Summary health information” may be individually
            identifiable health information and it summarizes the claims history, claims expenses or the type of claims

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                118
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 154 of 164 PageID #: 165



            experienced by individuals in the plan, but it excludes all identifiers that must be removed for the
            information to be de-identified, except that it may contain geographic information to the extent that it is
            aggregated by five-digit zip code.

            Disclosure of Certain Enrollment Information to the Plan Sponsor
            Pursuant to section 164.504(f)(1)(iii) of the Privacy Standards (45 CFR 164.504(f)(1)(iii)), the Plan may
            disclose to the Plan Sponsor information on whether an individual is participating in the Plan or is enrolled
            in or has un-enrolled from a health insurance issuer or health maintenance organization offered by the
            Plan to the Plan Sponsor.

            Disclosure of PHI to Obtain Stop-loss or Excess Loss Coverage
            The Plan Sponsor may hereby authorize and direct the Plan, through the Plan Administrator or the Third
            Party Administrator, to disclose PHI to stop-loss carriers, excess loss carriers or managing general
            underwriters (“MGUs”) for underwriting and other purposes in order to obtain and maintain stop-loss or
            excess loss coverage related to benefit claims under the Plan. Such disclosures shall be made in
            accordance with the Privacy Standards.

            Other Disclosures and Uses of PHI:

            Primary Uses and Disclosures of PHI

                1. Treatment, Payment and Health Care Operations: The Plan has the right to use and disclose a
                   Participant’s PHI for all activities as included within the definitions of Treatment, Payment, and
                   Health Care Operations and pursuant to the HIPAA Privacy Rule.
                2. Business Associates: The Plan contracts with individuals and entities (Business Associates) to
                   perform various functions on its behalf. In performance of these functions or to provide services,
                   Business Associates will receive, create, maintain, use, or disclose PHI, but only after the Plan
                   and the Business Associate agree in writing to contract terms requiring the Business Associate to
                   appropriately safeguard the Participant’s information.
                3. Other Covered Entities: The Plan may disclose PHI to assist health care Providers in connection
                   with their treatment or payment activities or to assist other covered entities in connection with
                   payment activities and certain health care operations. For example, the Plan may disclose PHI to
                   a health care Provider when needed by the Provider to render treatment to a Participant, and the
                   Plan may disclose PHI to another covered entity to conduct health care operations. The Plan may
                   also disclose or share PHI with other insurance carriers (such as Medicare, etc.) in order to
                   coordinate benefits, if a Participant has coverage through another carrier.

            Other Possible Uses and Disclosures of PHI

                1. Required by Law: The Plan may use or disclose PHI when required by law, provided the use or
                   disclosure complies with and is limited to the relevant requirements of such law.
                2. Public Health and Safety: The Plan may use or disclose PHI when permitted for purposes of
                   public health activities, including disclosures to:
                       a. A public health authority or other appropriate government authority authorized by law to
                           receive reports of child abuse or neglect.
                       b. Report reactions to medications or problems with products or devices regulated by the
                           Federal Food and Drug Administration (FDA) or other activities related to quality, safety,
                           or effectiveness of FDA-regulated products or activities.
                       c. Locate and notify persons of recalls of products they may be using.
                       d. A person who may have been exposed to a communicable Disease or may otherwise be
                           at risk of contracting or spreading a Disease or condition, if authorized by law.
                3. The Plan may disclose PHI to a government authority, except for reports of child abuse or
                   neglect, when required or authorized by law, or with the Participant’s agreement, if the Plan
                   reasonably believes he or she to be a victim of abuse, neglect, or domestic violence. In such
                   case, the Plan will promptly inform the Participant that such a disclosure has been or will be made
                   unless the Plan believes that informing him/her would place him/her at risk of serious harm (but
            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               119
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 155 of 164 PageID #: 166



                      only to someone in a position to help prevent the threat). Disclosure generally may be made to a
                      minor’s parents or other representatives although there may be circumstances under Federal or
                      State law when the parents or other representatives may not be given access to the minor’s PHI.
                4.    Health Oversight Activities: The Plan may disclose PHI to a health oversight agency for oversight
                      activities authorized by law. This includes civil, administrative or criminal investigations;
                      inspections; claim audits; licensure or disciplinary actions; and other activities necessary for
                      appropriate oversight of a health care system, government health care program, and compliance
                      with certain laws.
                5.    Lawsuits and Disputes: The Plan may disclose PHI when required for judicial or administrative
                      proceedings. For example, the Participant’s PHI may be disclosed in response to a subpoena,
                      discovery requests, or other required legal processes when the Plan is given satisfactory
                      assurances that the requesting party has made a good faith attempt to advise the Participant of
                      the request or to obtain an order protecting such information, and done in accordance with
                      specified procedural safeguards.
                6.    Law Enforcement: The Plan may disclose PHI to a law enforcement official when required for law
                      enforcement purposes concerning identifying or locating a suspect, fugitive, material witness or
                      missing person. Under certain circumstances, the Plan may disclose the Participant’s PHI in
                      response to a law enforcement official’s request if he or she is, or are suspected to be, a victim of
                      a crime and if it believes in good faith that the PHI constitutes evidence of criminal conduct that
                      occurred on the Sponsor’s or Plan’s premises.
                7.    Decedents: The Plan may disclose PHI to family members or others involved in decedent’s care
                      or payment for care, a coroner, funeral director or medical examiner for the purpose of identifying
                      a deceased person, determining a cause of death or as necessary to carry out their duties as
                      authorized by law. The decedent’s health information ceases to be protected after the individual is
                      deceased for 50 years.
                8.    Research: The Plan may use or disclose PHI for research, subject to certain limited conditions.
                9.    To Avert a Serious Threat to Health or Safety: The Plan may disclose PHI in accordance with
                      applicable law and standards of ethical conduct, if the Plan, in good faith, believes the use or
                      disclosure is necessary to prevent or lessen a threat to health or safety of a person or to the
                      public.
                10.   Workers’ Compensation: The Plan may disclose PHI when authorized by and to the extent
                      necessary to comply with workers’ compensation or other similar programs established by law.
                11.   Military and National Security: The Plan may disclose PHI to military authorities or armed forces
                      personnel under certain circumstances. As authorized by law, the Plan may disclose PHI required
                      for intelligence, counter-intelligence, and other national security activities to authorized Federal
                      officials.

            Required Disclosures of PHI

                1. Disclosures to Participants: The Plan is required to disclose to a Participant most of the PHI in a
                   Designated Record Set when the Participant requests access to this information. The Plan will
                   disclose a Participant’s PHI to an individual who has been assigned as his or her representative
                   and who has qualified for such designation in accordance with the relevant State law. Before
                   disclosure to an individual qualified as a personal representative, the Plan must be given written
                   supporting documentation establishing the basis of the personal representation.
                   The Plan may elect not to treat the person as the Participant’s personal representative if it has a
                   reasonable belief that the Participant has been, or may be, subjected to domestic violence,
                   abuse, or neglect by such person, it is not in the Participant’s best interest to treat the person as
                   his or her personal representative, or treating such person as his or her personal representative
                   could endanger the Participant.

                2. Disclosures to the Secretary of the U.S. Dept of Health and Human Services: The Plan is
                   required to disclose the Participant’s PHI to the Secretary of the U.S. Department of Health and
                   Human Services when the Secretary is investigating or determining the Plan’s compliance with
                   the HIPAA Privacy Rule.


            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 120
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 156 of 164 PageID #: 167



            Instances When Required Authorization Is Needed From Participants Before Disclosing
            PHI

                1.   Most uses and disclosures of psychotherapy notes.
                2.   Uses and disclosures for marketing.
                3.   Sale of PHI.
                4.   Other uses and disclosures not described in this section can only be made with authorization
                     from the Participant. The Participant may revoke this authorization at any time.

            Participant’s Rights
            The Participant has the following rights regarding PHI about him/her:

                1. Request Restrictions: The Participant has the right to request additional restrictions on the use or
                   disclosure of PHI for treatment, payment, or health care operations. The Participant may request
                   that the Plan restrict disclosures to family members, relatives, friends or other persons identified
                   by him/her who are involved in his or her care or payment for his or her care. The Plan is not
                   required to agree to these requested restrictions.
                2. Right to Receive Confidential Communication: The Participant has the right to request that he or
                   she receive communications regarding PHI in a certain manner or at a certain location. The
                   request must be made in writing and how the Participant would like to be contacted. The Plan will
                   accommodate all reasonable requests.
                3. Right to Receive Notice of Privacy Practices: The Participant is entitled to receive a paper copy of
                   the plan’s Notice of Privacy Practices at any time. To obtain a paper copy, contact the Privacy
                   Officer.
                4. Accounting of Disclosures: The Participant has the right to request an accounting of disclosures
                   the Plan has made of his or her PHI. The request must be made in writing and does not apply to
                   disclosures for treatment, payment, health care operations, and certain other purposes. The
                   Participant is entitled to such an accounting for the six years prior to his or her request. Except as
                   provided below, for each disclosure, the accounting will include: (a) the date of the disclosure, (b)
                   the name of the entity or person who received the PHI and, if known, the address of such entity or
                   person; (c) a description of the PHI disclosed, (d) a statement of the purpose of the disclosure
                   that reasonably informs the Participant of the basis of the disclosure, and certain other
                   information. If the Participant wishes to make a request, please contact the Privacy Officer.
                5. Access: The Participant has the right to request the opportunity to look at or get copies of PHI
                   maintained by the Plan about him/her in certain records maintained by the Plan. If the Participant
                   requests copies, he or she may be charged a fee to cover the costs of copying, mailing, and other
                   supplies. If a Participant wants to inspect or copy PHI, or to have a copy of his or her PHI
                   transmitted directly to another designated person, he or she should contact the Privacy Officer. A
                   request to transmit PHI directly to another designated person must be in writing, signed by the
                   Participant and the recipient must be clearly identified. The Plan must respond to the Participant’s
                   request within 30 days (in some cases, the Plan can request a 30 day extension). In very limited
                   circumstances, the Plan may deny the Participant’s request. If the Plan denies the request, the
                   Participant may be entitled to a review of that denial.
                6. Amendment: The Participant has the right to request that the Plan change or amend his or her
                   PHI. The Plan reserves the right to require this request be in writing. Submit the request to the
                   Privacy Officer. The Plan may deny the Participant’s request in certain cases, including if it is not
                   in writing or if he or she does not provide a reason for the request.
                7. Fundraising contacts: The Participant has the right to opt out of fundraising contacts.

            Questions or Complaints
            If the Participant wants more information about the Plan’s privacy practices, has questions or concerns, or
            believes that the Plan may have violated his or her privacy rights, please contact the Plan using the
            following information. The Participant may submit a written complaint to the U.S. Department of Health
            and Human Services or with the Plan. The Plan will provide the Participant with the address to file his or
            her complaint with the U.S. Department of Health and Human Services upon request.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                               121
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 157 of 164 PageID #: 168




            The Plan will not retaliate against the Participant for filing a complaint with the Plan or the U.S.
            Department of Health and Human Services.

            Contact Information

            Privacy Officer Contact Information:

            Heart of CarDon, LLC
            2749 E. Covenanter Drive
            Bloomington, IN 47401
            Phone: 317.600.2065
            Website: www.cardon.us




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                       122
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 158 of 164 PageID #: 169




                                                          HIPAA SECURITY

            Disclosure of Electronic Protected Health Information (“Electronic PHI”) to the Plan
            Sponsor for Plan Administration Functions

            STANDARDS FOR SECURITY                   OF   INDIVIDUALLY     IDENTIFIABLE       HEALTH      INFORMATION
            (“SECURITY RULE”)

            The Health Insurance Portability and Accountability Act (HIPAA) and other applicable law shall override
            the following wherever there is a conflict, or a term or terms is/are not hereby defined.

            The Security Rule imposes regulations for maintaining the integrity, confidentiality and availability of
            protected health information that it creates, receives, maintains, or maintains electronically that is kept in
            electronic format (ePHI) as required under HIPAA.

            Definitions

                •    Electronic Protected Health Information (ePHI), as defined in Section 160.103 of the Security
                     Standards (45 C.F.R. 160.103) and means individually identifiable health information transmitted
                     or maintained in any electronic media.
                •    Security Incidents, as defined within Section 164.304 of the Security Standards (45 C.F.R.
                     164.304) and means the attempted or successful unauthorized access, use, disclosure,
                     modification, or destruction of information or interference with systems operation in an information
                     system.

            Plan Sponsor Obligations
            To enable the Plan Sponsor to receive and use Electronic PHI for Plan Administration Functions (as
            defined in 45 CFR §164.504(a)), the Plan Sponsor agrees to:

                1. Implement administrative, physical, and technical safeguards that reasonably and appropriately
                   protect the confidentiality, integrity and availability of the Electronic PHI that it creates, receives,
                   maintains, or transmits on behalf of the Plan.
                2. Ensure that adequate separation between the Plan and the Plan Sponsor, as required in 45 CFR
                   § 164.504(f)(2)(iii), is supported by reasonable and appropriate Security Measures.
                3. Ensure that any agent, including a subcontractor, to whom the Plan Sponsor provides Electronic
                   PHI created, received, maintained, or transmitted on behalf of the Plan, agrees to implement
                   reasonable and appropriate administrative, physical, and technical safeguards to protect the
                   confidentiality, integrity, and availability of the Electronic PHI and report to the Plan any security
                   incident of which it becomes aware.
                4. Report to the Plan any security incident of which it becomes aware.

            Notification Requirements in the Event of a Breach of Unsecured PHI
            The required breach notifications are triggered upon the discovery of a breach of unsecured PHI. A
            breach is discovered as of the first day the breach is known, or reasonably should have been known.

            When a breach of unsecured PHI is discovered, the Plan will:

                1. Notify the Participant whose PHI has been, or is reasonably believed to have been, assessed,
                   acquired, used, or disclosed as a result of the breach, in writing, without unreasonable delay and
                   in no case later than 60 calendar days after discovery of the breach. Breach notification must be
                   provided to the affected individual(s) by:
                       a. Written notice by first-class mail to the Participant (or next of kin) at the last known
                            address or, if specified by Participant, e-mail.
                       b. If the Plan has insufficient or out-of-date contact information for the Participant, the
                            Participant must be notified by a “substitute form".

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 123
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 159 of 164 PageID #: 170



                        c. If an urgent notice is required, the Plan may contact the Participant by telephone.
                        d. The breach notification will have the following content:
                                i.  Brief description of what happened, including date of breach and date
                                    discovered.
                               ii.  Types of unsecured PHI involved (e.g., name, Social Security number, date of
                                    birth, home address, account number).
                              iii.  Steps the Participant should take to protect from potential harm.
                              iv.   What the Plan is doing to investigate the breach, mitigate losses and protect
                                    against further breaches.
                2. Notify the media if the breach affected more than 500 residents of a State or jurisdiction. Notice
                   must be provided to prominent media outlets serving the State or jurisdiction without
                   unreasonable delay and in no case later than 60 calendar days after the date the breach was
                   discovered.
                3. Notify the HHS Secretary if the breach involves 500 or more individuals, contemporaneously with
                   the notice to the affected individual and in the manner specified by HHS. If the breach involves
                   less than 500 individuals, an internal log or other documentation of such breaches must be
                   maintained and annually submitted to HHS within 60 days after the end of each Calendar Year.
                4. When a Business Associate, which provides services for the Plan and comes in contact with PHI
                   in connection with those services discovers a breach has occurred, that Business Associate will
                   notify the Plan without unreasonable delay and in no case later than 60 calendar days after
                   discovery of a breach so that the affected Participants may be notified. To the extent possible, the
                   Business Associate should identify each individual whose unsecured PHI has been, or is
                   reasonably believed to have been, breached.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                             124
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 160 of 164 PageID #: 171




                                                     PARTICIPANT'S RIGHTS
            As a Participant in the Plan, the Participant is entitled to certain rights and protections under ERISA.
            ERISA provides that all Participants are entitled to:

            Receive Information About the Plan and Benefits
            Examine, without charge, at the Plan Administrator’s office and at other specified locations, such as
            worksites and union halls (if any), all documents governing the Plan, including insurance contracts,
            collective bargaining agreements (if any), and copies of the latest annual report (Form 5500 Series) filed
            by the Plan with the U.S. Department of Labor and available at the Public Disclosure Room of the
            Employee Benefits Security Administration.

            Obtain, upon written request to the Plan Administrator, copies of documents governing the operation of
            the Plan, including insurance contracts and collective bargaining agreements (if any), and copies of the
            latest annual report (Form 5500 Series) and updated summary plan description. The Administrator may
            make a reasonable charge for the copies.

            Receive a summary of the Plan’s annual financial report. The Plan Administrator is required by law to
            furnish each Participant with a copy of this summary annual report.

            Continue Group Health Plan Coverage
            Continue health care coverage for the Employee and eligible Dependents if there is a loss of coverage
            under the Plan as a result of a Qualifying Event. The Employee or eligible Dependents may have to pay
            for such coverage. Review this Plan Document and the documents governing the Plan on the rules
            governing the Participant’s COBRA Continuation Coverage rights.

            Prudent Actions by Plan Fiduciaries
            In addition to creating rights for Participants, ERISA imposes duties upon the people who are responsible
            for the operation of the Plan. The people who operate the Plan, called “fiduciaries” of the Plan, have a
            duty to do so prudently and in the interest of the Participants and beneficiaries. No one, including the
            Employer, the union (if any), or any other person, may fire the Employee or otherwise discriminate against
            the Employee in any way to prevent the Employee from obtaining a welfare benefit or exercising the
            Participant’s rights under ERISA.

            Enforce the Participant’s Rights
            If a Participant’s claim for a welfare benefit is denied or ignored, in whole or in part, the Participant has a
            right to know why this was done, to obtain copies of documents relating to the decision without charge,
            and to appeal any denial, all within certain time schedules. Under ERISA, there are steps the Participant
            can take to enforce the above rights. For instance, if the Participant requests a copy of Plan documents or
            the latest annual report from the Plan and do not receive them within 30 days, the Participant may file suit
            in a Federal court. In such a case, the court may require the Plan Administrator to provide the materials
            and pay the Participant up to $110 a day until the Participant receives the materials, unless the materials
            were not sent because of reasons beyond the control of the Plan Administrator. If the Participant has a
            claim for benefits which is denied or ignored, in whole or in part, the Participant may file suit in a State or
            Federal court. In addition, if the Participant disagrees with the Plan’s decision or lack thereof concerning
            the qualified status of a domestic relations order or a Medical Child Support Order, the Participant may
            file suit in Federal court. If it should happen that Plan fiduciaries misuse the Plan’s money, or if the
            Participant is discriminated against for asserting his or her rights, the Participant may seek assistance
            from the U.S. Department of Labor, or the Participant may file suit in a Federal court. The court will decide
            who would pay court costs and legal fees. If the Participant is successful, the court may order the person
            the Participant sued to pay these costs and fees. If the Participant loses, the court may order the
            Participant to pay these costs and fees, for example, if it finds the Participant’s claim is frivolous.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                 125
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 161 of 164 PageID #: 172



            Assistance with the Participant’s Questions
            If the Participant has any questions about the Plan, the Participant should contact the Plan Administrator.
            If the Participant has any questions about this statement or about rights under ERISA, or needs
            assistance in obtaining documents from the Plan Administrator, the Participant should contact the nearest
            Office of the Employee Benefits Security Administration, U.S. Department of Labor, listed in the telephone
            directory or the Division of Technical Assistance and Inquiries, Employee Benefits Security
            Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C., 20210. The
            Participant may also obtain certain publications about his or her rights and responsibilities under ERISA
            by calling the publications hotline of the Employee Benefits Security Administration.




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                             126
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 162 of 164 PageID #: 173




                                    APPENDIX A: NOTICE OF NONDISCRIMINATION
                                (FOR COVERED ENTITIES SUBJECT TO ACA SECTION 1557)

                Heart of CarDon, LLC Employee Benefit Plan complies with applicable Federal civil rights laws and
                does not discriminate on the basis of race, color, national origin, age, disability, or sex. Heart of
                CarDon, LLC Employee Benefit Plan does not exclude people or treat them differently because of
                race, color, national origin, age, disability, or sex.

                Heart of CarDon, LLC Employee Benefit Plan:

                     •    Provides free aids and services to people with disabilities to communicate effectively with the
                          Plan, such as:
                                  o Qualified sign language interpreters.
                                  o Written information in other formats (large print, audio, accessible electronic
                                      formats, other formats).
                     •    Provides free language services to people whose primary language is not English, such as:
                                  o Qualified interpreters.
                                  o Information written in other languages

                If a Participant needs these services, he or she should contact Kristina Harger, PHR, SHRM-CP.

                If a Participant believes that Heart of CarDon, LLC Employee Benefit Plan has failed to provide these
                services or discriminated in another way on the basis of race, color, national origin, age, disability, or
                sex, he or she can file a grievance with:

                Name: Kristina Harger, PHR, SHRM-CP,
                Title: Director of Total Rewards
                2749 E. Covenanter Drive
                Bloomington, IN 47401
                Phone: 317.600.2065
                Fax: 317.200.3967
                Email: kharger@cardon.us
                Website: www.CarDon.us

                The Participant can file a grievance in person or by mail, fax, or email. If a Participant needs help
                filing a grievance, Kristina Harger, PHR, SHRM-CP, Director of Total Rewards is available to help him
                or her.

                Participants can also file a civil rights complaint with the U.S. Department of Health and Human
                Services, Office for Civil Rights, electronically through the Office for Civil Rights Complaint Portal,
                available at https://ocrportal.hhs.gov/ocr/portal/lobby.jsf, or by mail or phone at:

                U.S. Department of Health and Human Services
                200 Independence Avenue, SW
                Room 509F, HHH Building
                Washington, D.C. 20201
                1-800-368-1019, 800-537-7697 (TDD)

                Complaint forms are available at http://www.hhs.gov/ocr/office/file/index.html.

                English
                ATTENTION: Our Member Services department has free language interpreter services available for non-
                English speakers. Call 1-317-600-2065.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                127
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 163 of 164 PageID #: 174




                Spanish
                ATENCIÓN: si habla español, tiene a su disposición servicios gratuitos de asistencia lingüística. Llame al 1-
                317-600-2065.

                Chinese
                  注意：如果您使用繁體中文，您可以免費獲得語言援助服務。請致電 1-317-600-2065 。

                Burmese
                သတိ◌ျပဳရန္ - အကယ္၍ သင� ည္ ◌ျမ��ာစကား ကို ေ◌◌ျပာပါက၊ ဘာသာစကား အကူအညီ၊ အခမဲ့၊ သင္◌ ့အ�တက္
                စီစဥ္ေ◌ဆာ�င�က္ေ◌ပးပါမည္။ ဖုန္◌းနံပါတ္ 1-317-600-2065 သု◌႔
                                                                        ိ ေ◌ခၚဆိပ
                                                                                ု ါ။


                Tagalog
                PAUNAWA: Kung nagsasalita ka ng Tagalog, maaari kang gumamit ng mga serbisyo ng tulong sa wika nang
                walang bayad. Tumawag sa 1-317-600-2065.

                French
                ATTENTION : Si vous parlez français, des services d'aide linguistique vous sont proposés gratuitement.
                Appelez le 1-317-600-2065.

                Vietnamese
                CHÚ Ý: Nếu bạn nói Tiếng Việt, có các dịch vụ hỗ trợ ngôn ngữ miễn phí dành cho bạn. Gọi số 1-317-600-
                2065.

                German
                ACHTUNG: Wenn Sie Deutsch sprechen, stehen Ihnen kostenlos sprachliche Hilfsdienstleistungen zur
                Verfügung. Rufnummer: 1-317-600-2065.

                Korean
                주의: 한국어를 사용하시는 경우, 언어 지원 서비스를 무료로 이용하실 수 있습니다. 1-317-600-2065
                번으로 전화해 주십시오.

                Russian
                ВНИМАНИЕ: Если вы говорите на русском языке, то вам доступны бесплатные услуги перевода.
                Звоните 1-317-600-2065.

                Arabic
                 ‫)رﻗم ھﺎﺗف اﻟﺻم‬317.600-2065-1 ‫ اﺗﺻل ﺑرﻗم‬.‫ ﻓﺈن ﺧدﻣﺎت اﻟﻣﺳﺎﻋدة اﻟﻠﻐوﯾﺔ ﺗﺗواﻓر ﻟك ﺑﺎﻟﻣﺟﺎن‬،‫ إذا ﻛﻧت ﺗﺗﺣدث اذﻛر اﻟﻠﻐﺔ‬:‫ﻣﻠﺣوظﺔ‬
                                                                                                                                  :‫واﻟﺑﻛم‬
                Hindi
                ध्यान द� : य�द आप िहं दी बोलते ह� तो आपके �लए मुफ्त म� भाषा सहायता सेवाएं उपलब्ध ह�। 1-317-600-2065
                पर कॉल कर� ।

                Pennsylvania Dutch
                Wann du [Deitsch (Pennsylvania German / Dutch)] schwetzscht, kannscht du mitaus Koschte ebber gricke, ass
                dihr helft mit die englisch Schprooch. Ruf selli Nummer uff: Call 1-317-600-2065.

                Dutch
                AANDACHT: Als u nederlands spreekt, kunt u gratis gebruikmaken van de taalkundige diensten. Bel 1-317-
                600-2065.

            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                                      128
DocuSign Envelope ID: 5791E86E-C744-40B6-8C6F-A2E36FC3EC04
       Case 1:20-cv-01699-TWP-MG Document 1-1 Filed 06/22/20 Page 164 of 164 PageID #: 175




                Punjabi
                ਿਧਆਨ ਿਦਓ: ਜੇ ਤੁਸ� ਪੰ ਜਾਬੀ ਬੋਲਦੇ ਹੋ, ਤ� ਭਾਸ਼ਾ ਿਵੱ ਚ ਸਹਾਇਤਾ ਸੇਵਾ ਤੁਹਾਡੇ ਲਈ ਮੁਫਤ ਉਪਲਬਧ ਹੈ। 1-317-600-2065 'ਤੇ ਕਾਲ
                ਕਰੋ।

                Japanese
                注意事項：日本語を話される場合、無料の言語支援をご利用いただけます。1-317-600-2065 まで、お
                電話にてご連絡ください。




            Heart of CarDon, LLC Employee Benefit Plan
            Plan Document and Summary Plan Description                                                                   129
